Exhibit 10.2

 

AMENDMENT NO. 17 dated as of June 29, 2010 (this “Amendment”) to the Credit,
Security, Guaranty and Pledge Agreement dated as of August 31, 2001 as amended
by Amendments 1 through 15 thereto, dated as of December 14, 2001, December 31,
2001, March 29, 2002, May 14, 2002, February 5, 2003, August 4, 2003,
October 28, 2004, March 1, 2005, March 21, 2006, April 28, 2006, December 8,
2006, March 2, 2007, July 27, 2007, March 10, 2008, March 2, 2009 and March 2,
2010, among Crown Media Holdings, Inc. (the “Borrower”), the Guarantors named
therein, the Lenders referred to therein and JPMorgan Chase Bank, N.A. (formerly
known as JPMorgan Chase Bank), as Administrative Agent and as Issuing Bank for
the Lenders (the “Agent”) (as the same may be further amended, supplemented or
otherwise modified, the “Credit Agreement”).

 

INTRODUCTORY STATEMENT

 

WHEREAS, the Lenders have made available to the Borrower a credit facility
pursuant to the terms of the Credit Agreement;

 

WHEREAS, the Borrower intends to effectuate a recapitalization of its
intercompany Indebtedness pursuant to a Master Recapitalization Agreement dated
as of February 26, 2010 among Hallmark Cards, HCC and certain other parties
pursuant to which, among other things, it is contemplated that various of the
Borrowers’ Subordinated Debt to HCC and its Affiliates will be converted into
reduced intercompany Indebtedness, common stock and preferred stock;

 

WHEREAS, in connection with a condition precedent to the effectiveness of the
Recapitalization Agreement, the Borrower has requested that the Maturity Date of
the Credit Agreement be extended from August 31, 2010 to June 30, 2011.

 

WHEREAS, the Administrative Agent and each of the Lenders have agreed to make
certain modifications to the Credit Agreement in order to accommodate the items
described in the preceding recitals.

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

Section 1.               Defined Terms.  Capitalized terms used herein and not
otherwise defined herein shall have the meaning given them in the Credit
Agreement.

 

Section 2.               Amendments to Credit Agreement.  Upon the Amendment
Effective Date (as defined below):

 

(A)          the Credit Agreement is hereby amended by (i) inserting all of the
words and/or provisions which appear with computerized underscoring in the
document annexed hereto

 

--------------------------------------------------------------------------------


 

as Exhibit A and (ii) deleting each of the words and/or provisions which appear
with computerized strike-through in the document annexed hereto as Exhibit A
(with the Credit Agreement as to be so amended reflecting the changes set forth
on Exhibit A referred to herein as the “Revised Credit Agreement”).  It is
understood and agreed that this Amendment and the marked document attached
hereto as Exhibit A intentionally omit Section 4.1 and all of the pre-existing
Exhibits to the Credit Agreement, which shall be unaffected by this Amendment;

 

(B)           Schedules 3.1, 3.6(a), 3.6(b), 3.7(a), 3.7(b), 3.8, 3.10, 3.11,
3.17, 3.18(a), 3.18(b), 3.18(c), 3.23, 3.25 and 8.3 of the Credit Agreement are
hereby replaced with Schedules 3.1, 3.6(a), 3.6(b), 3.7(a), 3.7(b), 3.8, 3.10,
3.11, 3.17, 3.18(a), 3.18(b), 3.18(c), 3.23, 3.25 and 8.3, respectively, to this
Amendment, which replacement schedules reflect the Equity Interests of the
Credit Parties on a pro forma basis upon the consummation of the
Recapitalization and the intercompany mergers contemplated in connection
therewith;

 

(C)           The Hallmark Cards Subordination and Support Agreement is hereby
terminated;

 

(D)          Notwithstanding anything to the contrary in the Credit Agreement,
the Required Lenders consent to the merger of Hallmark Holdings and Hallmark
Entertainment Investments Co. with and into the Borrower in connection with the
Recapitalization (as defined in the Revised Credit Agreement);

 

(E)           An Exhibit T is hereby added to the Credit Agreement
[“Recapitalized Debt Intercreditor Agreement”] in the form of Exhibit T to this
Agreement, and the Table of Contents of the Credit Agreement is hereby updated
as appropriate;

 

(F)           A Schedule 3.17B [“Material Affiliate Transactions”] is hereby
added to the Credit Agreement in the form of Schedule 3.17B to this Amendment,
and the Table of Contents of the Credit Agreement is hereby updated as
appropriate.

 

Section 3.               Conditions to Effectiveness.  The effectiveness of this
Amendment is subject to the satisfaction in full of each of the conditions
precedent set forth below (the date on which all such conditions have been
satisfied being herein called the “Amendment Effective Date”):

 

(A)          the Agent shall have received counterparts of this Amendment which,
when taken together, bear the signatures of the Borrower, Hallmark Cards, each
Guarantor and each of the Lenders;

 

(B)           the Agent shall have received for the account of the Lenders a fee
of $25,000 in consideration for the extensions of the Maturity Date to be
implemented hereunder;

 

(C)           the representations and warranties in Section 4 hereof shall be
true on the Amendment Effective Date as if made on such date;

 

(D)          all legal matters incident to this Amendment shall be satisfactory
to Morgan, Lewis & Bockius, LLP, counsel for the Agent;

 

2

--------------------------------------------------------------------------------


 

(E)           the Agent has received a fully-executed Recapitalized Debt
Intercreditor Agreement in the form of Exhibit T to this Amendment;

 

(F)           the prior or simultaneous consummation of the Recapitalization on
terms and conditions satisfactory to the Agent including that (i) criteria set
forth under the definition of Recapitalization as set forth in the Revised
Credit Agreement are satisfied in connection therewith, (ii) that each
Recapitalization Credit Document (as defined in the Revised Credit Agreement) is
satisfactory in form and substance to the Agent; and (iii) the Agent is
satisfied with any and all liabilities of Hallmark Holdings and Hallmark
Entertainment Investments Co., who are contemplated to be merged with and into
the Borrower in connection with the consummation of the Recapitalization;

 

(G)           the Agent shall have received evidence satisfactory to it that
Hallmark Cards and/or its Affiliates shall have, pursuant to documentation
satisfactory to the Administrative Agent, extended through no earlier than the
Maturity Date (as the same is being extended in the Revised Credit Agreement)
the license agreement which provides the Borrower and its Subsidiaries with the
right to use the “Hallmark” name and the “Crown” name in their respective
television series or on or with respect to any channels owned or operated by the
Borrower or any of its Subsidiaries; and

 

Section 4.               Representations and Warranties of the Credit Parties. 
Each Credit Party represents and warrants that:

 

(A)          before and after giving effect to this Amendment, the
representations and warranties contained in Section 3 of the Credit Agreement
and in the other Fundamental Documents (including with respect to the accuracy
of Schedules 3.6(a) and 3.6(b)) are true and correct in all material respects
(except to the extent that any such representations and warranties specifically
relate to an earlier date, in which case they shall be true and correct as of
such earlier date, or changed circumstances specifically contemplated by, and
allowed pursuant to, the Revised Credit Agreement) with the same effect as if
made on and as of the date hereof;

 

(B)           before and after giving effect to this Amendment, no Event of
Default or Default will have occurred and be continuing on and as of the date
hereof; and

 

(C)           the Service Agreement referred to in Section 4.1(h) of the Credit
Agreement has heretofore been terminated..

 

Section 5.               Acknowledgment re: Hallmark Cards Facility Guarantee. 
By its execution of this Amendment, Hallmark Cards, in its capacity as guarantor
under the Hallmark Cards Facility Guarantee, hereby acknowledges the extension
of the Maturity Date which is being implemented under the Credit Agreement
pursuant to this Amendment, and hereby acknowledges and agrees that the
provisions of the Hallmark Cards Facility Guarantee shall be in full force and
effect both prior and subsequent to the Amendment Effective Date, and regardless
of whether any Change in Control (as defined in the Revised Credit Agreement)
may occur subsequent to the date hereof.

 

Section 6.               Further Assurances.  At any time and from time to time,
upon the Agent’s request and at the sole expense of the Credit Parties, each
Credit Party will promptly and duly

 

3

--------------------------------------------------------------------------------


 

execute and deliver any and all further instruments and documents and take such
further action as the Agent shall reasonably request.

 

Section 7.               Fundamental Documents.  This Amendment is designated a
Fundamental Document by the Agent.

 

Section 8.               Full Force and Effect.  Except as expressly amended
hereby, the Credit Agreement and the other Fundamental Documents shall continue
in full force and effect in accordance with the provisions thereof on the date
hereof.  As used in the Credit Agreement, the terms “Agreement”, “this
Agreement”, “herein”,  “hereafter”, “hereto”, “hereof”, and words of similar
import, shall, unless the context otherwise requires, mean the Credit Agreement
as amended by this Amendment.

 

Section 9.               APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 10.             Counterparts.  This Amendment may be executed in two or
more counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute but one instrument.

 

Section 11.             Expenses.  The Borrower agrees to pay all out-of-pocket
expenses incurred by the Agent in connection with the preparation, execution and
delivery of this Amendment, including, but not limited to, the reasonable fees
and disbursements of counsel for the Agent.

 

Section 12.             Headings.  The headings of this Amendment are for the
purposes of reference only and shall not affect the construction of or be taken
into consideration in interpreting this Amendment.

 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be duly
executed as of the date first written above.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By

/s/ Brian Stewart

 

Name: Brian Stewart

 

Title: EVP/CFO

 

 

 

 

 

GUARANTORS:

 

CM INTERMEDIARY, LLC

 

CROWN MEDIA UNITED STATES, LLC

 

CITI TEEVEE, LLC

 

DOONE CITY PICTURES, LLC

 

 

 

 

 

By

/s/ Brian Stewart

 

Name: Brian Stewart

 

Title: EVP/CFO

 

Signature Page to Amendment No. 17

 

--------------------------------------------------------------------------------


 

 

 

LENDER:

 

 

JPMORGAN CHASE BANK, N.A., individually and as Agent and Issuing Bank

 

 

 

 

 

By

/s/ Gregory T. Martin

 

 

 

Name: Gregory T. Martin

 

 

 

Title:   Vice President

 

 

 

 

 

 

Acknowledged and Agreed, solely with
Respect to Section 5 hereof:

 

 

 

 

 

 

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

 

 

 

 

 

By

/s/ Timothy Griffith

 

 

 

Name: Timothy Griffith

 

 

 

Title: Executive Vice President

 

 

 

Signature Page to Amendment No. 17

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to Amendment No. 17

 

FORM OF REVISED CREDIT AGREEMENT

 

[Please see attached]

 

HIGHLIGHTING CHANGES TO BE IMPLEMENTED

TO THE CREDIT AGREEMENT  (AS THE SAME HAD

PREVIOUSLY BEEN AMENDED THROUGH

AMENDMENT NO. 16 DATED AS OF MARCH 2, 2010) VIA

AMENDMENT NO. 17 DATED AS OF JUNE 29, 2010

 

CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT

 

Dated as of August 31, 2001

among

 

CROWN MEDIA HOLDINGS, INC.

as Borrower

 

and

 

ITS SUBSIDIARIES NAMED HEREIN

as Guarantors

 

and

 

THE LENDERS NAMED HEREIN

 

and

 

JPMORGAN CHASE

 

BANK, N.A.

 

--------------------------------------------------------------------------------


 

(f/k/a THE CHASE MANHATTAN BANK)

 

as Administrative Agent and Issuing Bank

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

INTRODUCTORY STATEMENT

 

1

 

 

 

 

1.

DEFINITIONS

 

2

 

 

 

 

2.

THE LOANS

 

22

 

 

 

 

SECTION 2.1.

REVOLVING CREDIT LOANS

 

22

 

 

 

 

SECTION 2.2.

TERM LOANS

 

23

 

 

 

 

SECTION 2.3.

MAKING OF LOANS

 

23

 

 

 

 

SECTION 2.4.

LETTERS OF CREDIT

 

24

 

 

 

 

SECTION 2.5.

NOTES; REPAYMENT

 

27

 

 

 

 

SECTION 2.6.

INTEREST ON LOANS

 

27

 

 

 

 

SECTION 2.7.

COMMITMENT FEES AND OTHER FEES

 

28

 

 

 

 

SECTION 2.8.

TERMINATION OR REDUCTION OF REVOLVING CREDIT COMMITMENTS

 

28

 

 

 

 

SECTION 2.9.

DEFAULT INTEREST; ALTERNATE RATE OF INTEREST

 

28

 

 

 

 

SECTION 2.10.

CONTINUATION AND CONVERSION OF LOANS

 

29

 

 

 

 

SECTION 2.11.

PREPAYMENT OF LOANS; REIMBURSEMENT OF LENDERS

 

30

 

 

 

 

SECTION 2.12.

CHANGE IN CIRCUMSTANCES

 

32

 

 

 

 

SECTION 2.13.

CHANGE IN LEGALITY

 

34

 

 

 

 

SECTION 2.14.

MANNER OF PAYMENTS

 

35

 

 

 

 

SECTION 2.15.

UNITED STATES WITHHOLDING

 

35

 

 

 

 

SECTION 2.16.

INTEREST ADJUSTMENTS

 

37

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES

 

38

 

 

 

 

SECTION 3.1.

CORPORATE EXISTENCE AND POWER

 

38

 

 

 

 

SECTION 3.2.

AUTHORITY AND NO VIOLATION

 

38

 

 

 

 

SECTION 3.3.

GOVERNMENTAL AND OTHER APPROVALS

 

39

 

 

 

 

SECTION 3.4.

FINANCIAL STATEMENTS

 

39

 

 

 

 

SECTION 3.5.

NO MATERIAL ADVERSE CHANGE

 

39

 

 

 

 

SECTION 3.6.

OWNERSHIP OF PLEDGED SECURITIES, SUBSIDIARIES, ETC

 

40

 

 

 

 

SECTION 3.7.

COPYRIGHTS, TRADEMARKS AND OTHER RIGHTS

 

40

 

 

 

 

SECTION 3.8.

FICTITIOUS NAMES

 

41

 

 

 

 

SECTION 3.9.

TITLE TO PROPERTIES

 

41

 

 

 

 

SECTION 3.10.

UCC FILING INFORMATION

 

41

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 3.11.

LITIGATION

 

42

 

 

 

 

SECTION 3.12.

FEDERAL RESERVE REGULATIONS

 

42

 

 

 

 

SECTION 3.13.

INVESTMENT COMPANY ACT

 

42

 

 

 

 

SECTION 3.14.

BINDING AGREEMENTS

 

42

 

 

 

 

SECTION 3.15.

TAXES

 

42

 

 

 

 

SECTION 3.16.

COMPLIANCE WITH ERISA AND APPLICABLE LAW

 

42

 

 

 

 

SECTION 3.17.

AGREEMENTS

 

43

 

 

 

 

SECTION 3.18.

INDEBTEDNESS; GUARANTIES; LIENS

 

44

 

 

 

 

SECTION 3.19.

SECURITY INTEREST; OTHER SECURITY

 

44

 

 

 

 

SECTION 3.20.

DISCLOSURE

 

44

 

 

 

 

SECTION 3.21.

LICENSED RIGHTS

 

44

 

 

 

 

SECTION 3.22.

ENVIRONMENTAL LIABILITIES

 

44

 

 

 

 

SECTION 3.23.

PLEDGED SECURITIES

 

45

 

 

 

 

SECTION 3.24.

COMPLIANCE WITH LAWS

 

46

 

 

 

 

SECTION 3.25.

BANK ACCOUNTS

 

46

 

 

 

 

4.

CONDITIONS OF LENDING

 

46

 

 

 

 

SECTION 4.1.[THE TEXT OF SECTION 4.1 OF THE CREDIT AGREEMENT IS INTENTIONALLY
OMITTED FROM THIS EXHIBIT A TO AMENDMENT NO. 17; NO CHANGES ARE BEING
EFFECTUATED TO SECTION 4.1 OF THE CREDIT AGREEMENT FROM THOSE PREVIOUSLY IN
EFFECT VIA AMENDMENT NO. 17, AND THE CONDITIONS PRECEDENT SET FORTH IN SECTION
4.1 WERE SATISFIED OR WAIVED ON OR ABOUT AUGUST 31, 2001]

 

46

 

 

 

 

SECTION 4.2.

CONDITIONS PRECEDENT TO EACH LOAN AND LETTER OF CREDIT

 

46

 

 

 

 

5.

AFFIRMATIVE COVENANTS

 

47

 

 

 

 

SECTION 5.1.

FINANCIAL STATEMENTS AND REPORTS

 

47

 

 

 

 

SECTION 5.2.

CORPORATE EXISTENCE

 

48

 

 

 

 

SECTION 5.3.

MAINTENANCE OF PROPERTIES

 

48

 

 

 

 

SECTION 5.4.

NOTICE OF MATERIAL EVENTS

 

48

 

 

 

 

SECTION 5.5.

INSURANCE

 

49

 

 

 

 

SECTION 5.6.

[INTENTIONALLY OMITTED.]

 

50

 

 

 

 

SECTION 5.7.

[INTENTIONALLY OMITTED.]

 

50

 

 

 

 

SECTION 5.8.

BOOKS AND RECORDS

 

50

 

 

 

 

SECTION 5.9.

OBSERVANCE OF AGREEMENTS

 

50

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 5.10.

LABORATORIES; NO REMOVAL

 

50

 

 

 

 

SECTION 5.11.

TAXES AND CHARGES; INDEBTEDNESS IN ORDINARY COURSE OF BUSINESS

 

51

 

 

 

 

SECTION 5.12.

LIENS

 

51

 

 

 

 

SECTION 5.13.

CASH RECEIPTS

 

51

 

 

 

 

SECTION 5.14.

[INTENTIONALLY OMITTED.]

 

52

 

 

 

 

SECTION 5.15.

[INTENTIONALLY OMITTED.]

 

52

 

 

 

 

SECTION 5.16.

ENVIRONMENTAL LAWS

 

52

 

 

 

 

SECTION 5.17.

[INTENTIONALLY OMITTED.]

 

53

 

 

 

 

SECTION 5.18.

FURTHER ASSURANCES; SECURITY INTERESTS

 

53

 

 

 

 

SECTION 5.19.

[INTENTIONALLY OMITTED.]

 

53

 

 

 

 

6.

NEGATIVE COVENANTS

 

53

 

 

 

 

SECTION 6.1.

LIMITATIONS ON INDEBTEDNESS

 

53

 

 

 

 

SECTION 6.2.

LIMITATIONS ON LIENS

 

54

 

 

 

 

SECTION 6.3.

GUARANTIES

 

56

 

 

 

 

SECTION 6.4.

LIMITATIONS ON INVESTMENTS

 

56

 

 

 

 

SECTION 6.5.

RESTRICTED PAYMENTS

 

57

 

 

 

 

SECTION 6.6.

LIMITATIONS ON SALE OF ASSETS

 

57

 

 

 

 

SECTION 6.7.

RECEIVABLES

 

58

 

 

 

 

SECTION 6.8.

TAX SHELTERS, SALE AND LEASEBACK ETC

 

58

 

 

 

 

SECTION 6.9.

[INTENTIONALLY OMITTED.]

 

58

 

 

 

 

SECTION 6.10.

[INTENTIONALLY OMITTED.]

 

58

 

 

 

 

SECTION 6.11.

TRANSACTIONS WITH AFFILIATES

 

58

 

 

 

 

SECTION 6.12.

PROHIBITION OF AMENDMENTS OR WAIVERS

 

59

 

 

 

 

SECTION 6.13.

NO NEGATIVE PLEDGE

 

59

 

 

 

 

SECTION 6.14.

ACQUISITIONS OR MERGERS, ETC

 

59

 

 

 

 

SECTION 6.15.

PRODUCTION

 

59

 

 

 

 

SECTION 6.16.

CHANGE IN BUSINESS

 

60

 

 

 

 

SECTION 6.17.

ERISA COMPLIANCE

 

60

 

 

 

 

SECTION 6.18.

INTEREST RATE PROTECTION AGREEMENTS, ETC

 

60

 

 

 

 

SECTION 6.19.

SUBSIDIARIES

 

60

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 6.20.

HAZARDOUS MATERIALS

 

60

 

 

 

 

SECTION 6.21.

[INTENTIONALLY OMITTED.]

 

60

 

 

 

 

SECTION 6.22.

[INTENTIONALLY OMITTED.]

 

61

 

 

 

 

SECTION 6.23.

[INTENTIONALLY OMITTED.]

 

61

 

 

 

 

SECTION 6.24.

[INTENTIONALLY OMITTED.]

 

61

 

 

 

 

SECTION 6.25.

[INTENTIONALLY OMITTED.]

 

61

 

 

 

 

SECTION 6.26.

CORPORATE STRUCTURE

 

61

 

 

 

 

SECTION 6.27.

[INTENTIONALLY OMITTED.]

 

61

 

 

 

 

SECTION 6.28.

NO NEW LIENS

 

61

 

 

 

 

7.

EVENTS OF DEFAULT

 

61

 

 

 

 

8.

GRANT OF SECURITY INTEREST; REMEDIES

 

64

 

 

 

 

SECTION 8.1.

SECURITY INTERESTS

 

64

 

 

 

 

SECTION 8.2.

USE OF COLLATERAL

 

64

 

 

 

 

SECTION 8.3.

COLLECTION ACCOUNTS

 

65

 

 

 

 

SECTION 8.4.

CREDIT PARTIES TO HOLD IN TRUST

 

65

 

 

 

 

SECTION 8.5.

COLLECTIONS, ETC

 

65

 

 

 

 

SECTION 8.6.

POSSESSION, SALE OF COLLATERAL, ETC

 

66

 

 

 

 

SECTION 8.7.

APPLICATION OF PROCEEDS ON DEFAULT

 

67

 

 

 

 

SECTION 8.8.

POWER OF ATTORNEY

 

67

 

 

 

 

SECTION 8.9.

FINANCING STATEMENTS, DIRECT PAYMENTS, CONFIRMATION OF RECEIVABLES AND AUDIT
RIGHTS

 

68

 

 

 

 

SECTION 8.10.

FURTHER ASSURANCES

 

68

 

 

 

 

SECTION 8.11.

TERMINATION AND RELEASE

 

68

 

 

 

 

SECTION 8.12.

REMEDIES NOT EXCLUSIVE

 

69

 

 

 

 

SECTION 8.13.

CONTINUATION AND REINSTATEMENT

 

69

 

 

 

 

9.

CASH COLLATERAL

 

69

 

 

 

 

SECTION 9.1.

CASH COLLATERAL ACCOUNT

 

69

 

 

 

 

SECTION 9.2.

GRANT OF SECURITY INTEREST

 

70

 

 

 

 

SECTION 9.3.

REMEDIES

 

70

 

 

 

 

10.

GUARANTY

 

70

 

 

 

 

SECTION 10.1.

GUARANTY

 

70

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 10.2.

NO IMPAIRMENT OF GUARANTY, ETC

 

71

 

 

 

 

SECTION 10.3.

CONTINUATION AND REINSTATEMENT, ETC

 

72

 

 

 

 

SECTION 10.4.

LIMITATION ON GUARANTEED AMOUNT ETC

 

72

 

 

 

 

11.

PLEDGE

 

73

 

 

 

 

SECTION 11.1.

PLEDGE

 

73

 

 

 

 

SECTION 11.2.

REGISTRATION IN NOMINEE NAME; DENOMINATIONS

 

73

 

 

 

 

SECTION 11.3.

COVENANT

 

73

 

 

 

 

SECTION 11.4.

VOTING RIGHTS; DIVIDENDS; ETC

 

73

 

 

 

 

SECTION 11.5.

REMEDIES UPON DEFAULT

 

74

 

 

 

 

SECTION 11.6.

APPLICATION OF PROCEEDS OF SALE AND CASH

 

75

 

 

 

 

SECTION 11.7.

SECURITIES ACT, ETC

 

76

 

 

 

 

SECTION 11.8.

CONTINUATION AND REINSTATEMENT

 

76

 

 

 

 

SECTION 11.9.

TERMINATION

 

76

 

 

 

 

12.

THE AGENT AND THE ISSUING BANK

 

77

 

 

 

 

SECTION 12.1.

ADMINISTRATION BY AGENT

 

77

 

 

 

 

SECTION 12.2.

ADVANCES AND PAYMENTS

 

79

 

 

 

 

SECTION 12.3.

SHARING OF SETOFFS, CASH COLLATERAL AND SHARING EVENTS

 

79

 

 

 

 

SECTION 12.4.

NOTICE TO THE LENDERS

 

80

 

 

 

 

SECTION 12.5.

LIABILITY OF THE AGENT

 

80

 

 

 

 

SECTION 12.6.

REIMBURSEMENT AND INDEMNIFICATION

 

81

 

 

 

 

SECTION 12.7.

RIGHTS OF AGENT AND ISSUING BANK

 

81

 

 

 

 

SECTION 12.8.

INDEPENDENT INVESTIGATION BY LENDERS

 

82

 

 

 

 

SECTION 12.9.

AGREEMENT OF REQUIRED LENDERS

 

82

 

 

 

 

SECTION 12.10.

NOTICE OF TRANSFER

 

82

 

 

 

 

SECTION 12.11.

SUCCESSOR AGENT

 

82

 

 

 

 

SECTION 12.12.

SUCCESSOR ISSUING BANK

 

83

 

 

 

 

13.

MISCELLANEOUS

 

83

 

 

 

 

SECTION 13.1.

NOTICES

 

83

 

 

 

 

SECTION 13.2.

SURVIVAL OF AGREEMENT, REPRESENTATIONS AND WARRANTIES, ETC

 

84

 

 

 

 

SECTION 13.3.

SUCCESSORS AND ASSIGNS; SYNDICATIONS; LOAN SALES; PARTICIPATIONS

 

84

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 13.4.

EXPENSES; DOCUMENTARY TAXES

 

89

 

 

 

 

SECTION 13.5.

INDEMNIFICATION OF THE AGENT, THE ISSUING BANK AND THE LENDERS

 

89

 

 

 

 

SECTION 13.6.

CHOICE OF LAW

 

90

 

 

 

 

SECTION 13.7.

WAIVER OF JURY TRIAL

 

91

 

 

 

 

SECTION 13.8.

WAIVER WITH RESPECT TO DAMAGES

 

91

 

 

 

 

SECTION 13.9.

NO WAIVER

 

91

 

 

 

 

SECTION 13.10.

EXTENSION OF PAYMENT DATE

 

91

 

 

 

 

SECTION 13.11.

AMENDMENTS, ETC

 

92

 

 

 

 

SECTION 13.12.

SEVERABILITY

 

92

 

 

 

 

SECTION 13.13.

SERVICE OF PROCESS

 

92

 

 

 

 

SECTION 13.14.

HEADINGS

 

93

 

 

 

 

SECTION 13.15.

EXECUTION IN COUNTERPARTS

 

93

 

 

 

 

SECTION 13.16.

SUBORDINATION OF INTERCOMPANY INDEBTEDNESS, RECEIVABLES AND ADVANCES

 

94

 

 

 

 

SECTION 13.17.

CONFIDENTIALITY

 

94

 

 

 

 

SECTION 13.18.

ENTIRE AGREEMENT

 

95

 

 

 

 

SECTION 13.19.

RIGHT OF SET-OFF

 

95

 

 

 

 

14.

HALLMARK SUBORDINATED PARTICIPATION

 

95

 

 

 

 

SECTION 14.1.

SALE AND GENERAL TERMS OF PARTICIPATION UPON A PAYMENT UNDER THE HALLMARK CARDS
FACILITY GUARANTEE

 

95

 

 

 

 

SECTION 14.2.

AGREEMENT TO SUBORDINATE

 

96

 

 

 

 

SECTION 14.3.

RESTRICTIONS ON PAYMENT OF THE JUNIOR OBLIGATIONS

 

96

 

 

 

 

SECTION 14.4.

ADDITIONAL PROVISIONS CONCERNING SUBORDINATION

 

97

 

vi

--------------------------------------------------------------------------------


 

Schedules

 

1

Schedule of Commitments

3.1

List of Jurisdictions Where Credit Parties and their Subsidiaries are Qualified

3.6(a)

Credit Parties/Pledged Securities

3.6(b)

Beneficial Interest

3.7(a)

Items of Product

3.7(b)

Trademarks

3.8

Fictitious Names

3.10

Principal Executive Office/Location of Collateral

3.11

Litigation

3.17

Material Agreements

3.17B

Material Intercompany Transactions

3.18(a)

Existing Indebtedness

3.18(b)

Existing Guaranties

3.18(c)

Existing Liens

3.23

Pledged Securities

3.25

Bank Accounts

8.3

Collection Accounts

 

Exhibits

 

A-1

Form of Revolving Note

A-2

Form of Term Note

B-1

Copyright Security Agreement

B-2

Form of Copyright Security Agreement Supplement

C

Form of Laboratory Pledgeholder Agreement

D

Form of Borrowing Certificate

E

Trademark Security Agreement

F

Form of Laboratory Access Letter

G

Opinions of Counsel to the Credit Parties, Hallmark Cards, Inc.

 

and Hallmark Entertainment Inc.

H

Form of Assignment and Acceptance

I

Contribution Agreement

J

Form of Instrument of Assumption and Joinder

K

Hallmark Cards Subordination and Support Agreement

L

Limited Guarantee

L-1

Hallmark Cards Letter of Credit

M-1

Amended and Restated Program License Agreement (Crown Media International)

M-2

Amended and Restated Program License Agreement (Crown Media United States)

N

HEDC Purchase Agreement

O

Hallmark Inducement Agreement

P

Form of Sale/Leaseback Power of Attorney

Q

Description of Foreign Asset Sale

R

Hallmark L/C

 

--------------------------------------------------------------------------------


 

S

Form of Hallmark Cards Facility Guarantee

T

Form of Recapitalized Debt Intercreditor Agreement

 

2

--------------------------------------------------------------------------------


 

CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT, dated as of August 31, 2001
among (i) CROWN MEDIA HOLDINGS, INC., a Delaware corporation (the “Borrower”),
(ii) the GUARANTORS which are parties hereto from time to time, (iii) the
LENDERS which are parties hereto from time to time and (iv) JPMORGAN CHASE BANK,
N.A., a national banking corporation (f/k/a THE CHASE MANHATTAN BANK), as Agent
for the Lenders and as Issuing Bank.

 

INTRODUCTORY STATEMENT

 

All terms not otherwise defined above or in this Introductory Statement are as
defined in Article 1 hereof, or as defined elsewhere herein.

 

The Borrower requested that the Lenders make available a $320,000,000 five-year
secured credit facility consisting of a term loan of $100,000,000 and a
revolving credit facility of up to $240,000,000 (or such lesser amount as is
available based upon amounts actually committed) to be used (i) to pay HEDC for
the acquisition of certain rights in the HEDC Library in an amount not to exceed
$120,000,000 (or such lesser amount as represents the cash portion of the
purchase price of the HEDC Library), (ii) to repay intercompany loans from
Hallmark or HCC (subject to the limitations set forth herein), (iii) to fund the
development, distribution, exploitation and acquisition of intellectual
properties including feature films, television and video product and/or rights
therein or thereto; (iv) for general working capital purposes, including
acquisitions and the operation of the Borrower and its Subsidiaries; and (v) to
fund the acquisition, distribution, marketing and other exploitation of
movies-of-the-week, mini-series, cable, pay cable, first-run syndication,
network and video programming.

 

To provide security for the repayment of the Loans and all other Obligations of
the Credit Parties hereunder, the Credit Parties provided the following to the
Agent, for the benefit of itself, the Issuing Bank and the Lenders: (i) a
security interest from the Credit Parties in the Collateral pursuant to
Article 8 hereof which will include (x) the material contracts of the Credit
Parties, including but not limited to, Platform Agreements, and (y) all of the
Credit Parties’ rights in copyrights, trademarks, tradenames and service marks;
(ii) a guaranty from the Guarantors pursuant to Article 10 hereof; (iii) a
pledge of the capital stock or other ownership interest of the Guarantors,
pursuant to Article 11 hereof and (iv) a security interest from the Borrower in
the Cash Collateral Account.

 

For the avoidance of doubt, (a) the term loans described above were repaid in
their entirety on or prior to October 28, 2004 and the term loan commitments
were permanently reduced to zero in connection with such repayment, (b) in
connection with Amendment No. 16 dated as of March 2, 2010 to this Credit
Agreement , the Total Commitments were reduced to $30,000,000 and (c) in
connection with Amendment No. 17 (defined below), the Maturity Date has been
extended to June 30, 2011.

 

--------------------------------------------------------------------------------


 

The Borrower, Hallmark Cards, HCC and certain other parties have entered into a
Master Recapitalization Agreement dated as of February 26, 2010 (the
“Recapitalization Agreement”) pursuant to which, among other things, (a) all of
Borrower’s existing Subordinated Debt to HCC and its Affiliates (excluding
certain intercompany payables and amounts due under the Tax Sharing Agreement)
is being converted into intercompany Indebtedness, common stock and preferred
stock in accordance with the following parameters: (i) $315 million principal
amount of Indebtedness of the Credit Parties will remain, with (a) $200 million
of such Indebtedness constituting cash-pay interest-bearing obligations, with an
interest rate not to exceed 9.5% per annum through December 31, 2011 and 12%
thereafter (the “Term A Loan Recapitalized Debt”) and (b) $115 million of such
Indebtedness constituting obligations on which (1) the applicable interest rate
shall be a rate per annum equal to 11.5% through December 31, 2011, increasing
to 14% thereafter and (2) interest through December 31, 2010 may be payable in
kind by adding accrued interest to principal but which shall become cash-pay
beginning on January 1, 2011 (the “Term B Loan Recapitalized Debt” and, together
with the Term A Loan Recapitalized Debt, the “Recapitalized Debt”); (ii) the
Recapitalized Debt will be evidenced by the Credit Agreement dated on or about
the Amendment No. 17 Effective Date among Borrower as borrower, HCC as lender
and each of the other “Credit Parties” from time to time party thereto (the
“Recapitalization Credit Agreement”, and, together with any other documentation
to be established in connection therewith, the “Recapitalization Credit
Documents”); (iii) $185 million of such existing intercompany Indebtedness will
be converted into convertible preferred stock of the Borrower (the “Series A
Preferred Stock”); (iv) the remaining intercompany Subordinated Debt of the
Credit Parties shall be converted into shares of class A common stock of the
Borrower; and (v) two intermediate holding companies above the Borrower will be
merged with and into the Borrower (the consummation of the transactions
contemplated in the Recapitalization Agreement, as described above, is referred
to herein as the “Recapitalization”).

 

Subject to the terms and conditions set forth herein, the Agent is willing to
act as agent for the Lenders and each Lender is willing to make Loans to the
Borrower and to participate in Letters of Credit in amounts in the aggregate at
any one time outstanding not in excess of the Commitment of that Lender
hereunder.

 

Accordingly, the parties hereto hereby agree as follows:

 

1.             DEFINITIONS

 

For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the UCC and not otherwise defined herein shall have the
respective meanings accorded to them therein.  Unless the content otherwise
requires, any of the following terms may be used in the singular or the plural,
depending on the reference:

 

“Affiliate” shall mean any Person which directly or indirectly holds a
controlling interest in, is controlled by, or is under common control with,
another Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” another Person if such latter Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such controlled Person whether by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agent” and “Administrative Agent” shall mean JPMorgan Chase Bank, N.A. in its
capacity as agent for the Lenders hereunder, and any successor agent appointed
pursuant to Section 12.11 hereof.

 

“Agreement” and “Credit Agreement” shall mean this Credit, Security, Guaranty
and Pledge Agreement, as it may be amended, supplemented or otherwise modified
from time to time.

 

“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect for such day plus ½ of 1% and (c) the LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  For purposes hereof, “Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City.  “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it. 
If for any reason the Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Agent to obtain sufficient quotations in accordance with the terms hereof, the
Alternate Base Rate shall be determined without regard to clause (b) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the one-month LIBO Rate or the Federal
Funds Effective Rate shall be effective on the effective date of such change in
the Prime Rate, the one-month LIBO Rate or the Federal Funds Effective Rate,
respectively.

 

“Alternate Base Rate Loan” shall mean a Loan bearing interest based on the
Alternate Base Rate in accordance with the provisions of Article 2 hereof.

 

“Amendment No. 12 Effective Date” shall mean the Amendment Effective Date, as
such term is defined in that certain Amendment No. 12 dated as of March 2, 2007
to this Credit Agreement.

 

“Amendment No. 13” shall mean that certain Amendment No. 13 dated as of July 27,
2007 to this Credit Agreement.

 

“Amendment No. 15” shall mean that certain Amendment No. 15 dated as of March 2,
2009 to this Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Amendment No. 17” shall mean that certain Amendment No. 17 dated as of
June     , 2010 to this Credit Agreement.

 

“Amendment No. 17 Effective Date” shall mean the Amendment Effective Date (as
defined in Amendment No. 17).

 

“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of governmental bodies or regulatory agencies applicable to a Person, and
all orders and decrees of all courts and arbitrators in proceedings or actions
in which the Person in question is a party.

 

“Applicable Margin” shall mean (i) in the case of Alternative Base Rate Loans,
1.25% per annum and (ii) in the case of Eurodollar Loans 2.25% per annum.

 

“Assessment Rate” shall mean, for any date, the net annual assessment rate
(rounded upwards, if necessary, to the next higher 1/100 of 1%) as most recently
estimated by the Agent for determining the then current net annual assessment
rate that will be employed in determining amounts payable by The Chase Manhattan
Bank to the Federal Deposit Insurance Corporation (or any successor) for
insurance by such Corporation (or such successor) of time deposits made in
dollars at The Chase Manhattan Bank’s domestic offices.

 

“Assignment and Acceptance” shall mean an agreement substantially in the form of
Exhibit H hereto, executed by the assignor, assignee and other parties as
contemplated thereby.

 

“Authorized Officer” shall mean, with respect to any Person, its chief executive
officer, chief operating officer or chief financial officer.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, as codified at 11 U.S.C. 101 et seq.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing” shall mean a group of Loans of a single Interest Rate Type and as to
which a single Interest Period is in effect on any given day.

 

“Borrowing Certificate” shall be as defined in Section 4.2(d).

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in The City of New York or the City of Los Angeles are permitted to
close; provided, however, that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits on the London interbank market.

 

“Capital Expenditures” shall mean, with respect to any Person for any period, 
the sum of (i) the aggregate of all expenditures (whether paid in cash or
accrued as a liability) by such Person during that period which, in accordance
with GAAP, are or should be included in

 

--------------------------------------------------------------------------------


 

“additions to property, plant or equipment” or similar items included in cash
flows (including Capital Leases) and (ii) to the extent not covered by clause
(i) hereof, the aggregate of all expenditures properly capitalized in accordance
with GAAP by such Person to acquire, by purchase or otherwise, the business,
property or fixed assets of, or stock or other evidence of beneficial ownership
of, any other Person (other than the portion of such expenditures allocable in
accordance with GAAP to net current assets or which is allocable to the
acquisition of items of Product).

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash Collateral Account” shall be as defined in Section 9.1 hereof.

 

“Cash Equivalents” shall mean (i) marketable securities issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (ii) time deposits, demand
deposits, certificates of deposit, acceptances or prime commercial paper or
repurchase obligations for underlying securities of the types described in
clause (i) entered into with any Lender or any commercial bank organized under
the laws of the United States or a state thereof having a short-term deposit
rating at the time of acquisition of at least A-2 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-2 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) commercial paper issued by a Lender or
the parent of a Lender with a rating at the time of acquisition of A-1 or A-2 or
the equivalent thereof by Standard & Poor’s Ratings Services or P-1 or P-2 or
the equivalent thereof by Moody’s Investors Service, Inc. and in each case
maturing within twelve months after the date of acquisition, (iv) repurchase
agreements and reverse repurchase agreements with any Lender or any Affiliate of
any Lender relating to marketable direct obligations issued or unconditionally
backed by the full faith and credit of the United States, in each case maturing
within one year from the date thereof and (v) marketable direct obligations
issued by any state of the United States or any agency or instrumentality
thereof maturing within twelve months from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings generally
obtainable from either Standard & Poor’s Ratings Services or Moody’s Investors
Service, Inc.

 

“Change in Control” shall mean (a) Hallmark Cards shall cease to own (directly
or indirectly) at least 80% of the Equity Interests of the Borrower,
(b) Hallmark Cards shall cease to have (i) sufficient voting power to elect a
majority of the Borrower’s Board of Directors or (ii) beneficial ownership over
a majority of the issued and outstanding Equity Interests of the Borrower having
voting power or (c) the

 

--------------------------------------------------------------------------------


 

consummation by the Borrower of any transaction that would constitute a
“Rule 13e-3 transaction” as defined in the Exchange Act.

 

“Charge Over Shares” shall mean a charge over shares to be delivered by the
Borrower in favor of the Agent, in form and substance satisfactory to the Agent;
it being understood that the Charge Over Shares was terminated and released in
connection with the consummation of the Foreign Asset Sale.

 

“Clearing Account” shall mean the account of the Borrower maintained at the
office of the Agent at 270 Park Avenue, New York, New York 10017-2070,
designated as the “Crown Media, Inc. - Clearing Account”, Account No. 323224679.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.1 have been satisfied or waived, which occurred on or about
August 31, 2001.

 

“CM Intermediary” shall mean CM Intermediary, LLC, a Delaware limited liability
company.

 

“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as heretofore and hereafter amended, as codified
at 26 U.S.C. et seq., or any successor provision thereto.

 

“Collateral” shall mean with respect to each Credit Party, all of such Credit
Party’s right, title and interest in and to all personal property, tangible and
intangible, wherever located or situated and whether now owned, presently
existing or hereafter acquired or created, including, but not limited to, all
goods, accounts, instruments, intercompany obligations, contract rights,
partnership and joint venture interests, documents, chattel paper, general
intangibles, goodwill, equipment, machinery, inventory, investment property,
copyrights, trademarks (other than any rights which such Credit Party may have
in and to the “Hallmark” and “Odyssey” trademarks), trade names, insurance
proceeds, cash, deposit accounts and the Pledged Securities, and any proceeds
thereof, products thereof or income therefrom, further including, but not
limited to, all of such Credit Party’s right, title and interest in and to each
and every item and type of Product, the scenario, screenplay or script upon
which an item of Product is based, all of the properties thereof, tangible and
intangible, and all domestic and foreign copyrights and all other rights therein
and thereto, of every kind and character, whether now in existence or hereafter
to be made or produced, and whether or not in possession of such Credit Party,
including with respect to each and every item of Product and without limiting
the foregoing language, each and all of the following particular rights and
properties (to the extent they are now owned or hereafter owned by such Credit
Party):

 

(i)            all scenarios, screenplays and/or scripts at every stage thereof;

 

(ii)           all common law and/or statutory copyright and other rights in all
literary and other properties (hereinafter called “said literary properties”)
which form the basis of such item of Product and/or which are or will be
incorporated into such item of Product, all component parts of such item of
Product consisting of said literary properties, all motion picture rights in and
to the story, all treatments of said story and said literary properties,
together with all preliminary and final screenplays used and to be used in
connection with such item of Product,

 

--------------------------------------------------------------------------------


 

and all other literary material upon which such item of Product is based or from
which it is adapted;

 

(iii)          all motion picture rights in and to all music and musical
compositions used and to be used in such item of Product, if any, including,
each without limitation, all rights to record, rerecord, produce, reproduce or
synchronize all of said music and musical compositions in and in connection with
motion pictures;

 

(iv)          all tangible personal property relating to such item of Product,
including, without limitation, all exposed film, developed film, positives,
negatives, prints, positive prints, answer prints, special effects, preparing
materials (including interpositives, duplicate negatives, internegatives, color
reversals, intermediates, lavenders, fine grain master prints and matrices, and
all other forms of pre-print elements), sound tracks, cutouts, trims and any and
all other physical properties of every kind and nature relating to such item of
Product whether in completed form or in some state of completion, and all
masters, duplicates, drafts, versions, variations and copies of each thereof, in
all formats whether on film, videotape, disk or other optical or electronic
media or otherwise and all music sheets and promotional materials relating to
such item of Product (collectively, the “Physical Materials”);

 

(v)           all collateral, allied, subsidiary and merchandising rights
appurtenant or related to such item of Product including, without limitation,
the following rights:  all rights to produce remakes, sequels or prequels to
such item of Product, based upon such item of Product, said literary properties
or the theme of such item of Product and/or the text or any part of said
literary properties; all rights throughout the world to broadcast, transmit
and/or reproduce by means of television (including commercially sponsored,
sustaining and subscription or “pay” television) or by streaming video or by
other means over the internet or any other open or closed physical or wireless
network or by any process analogous to any of the foregoing, now known or
hereafter devised, such item of Product or any remake, sequel or prequel to the
item of Product; all rights to produce primarily for television or similar use,
a motion picture or series of motion pictures, by use of film or any other
recording device or medium now known or hereafter devised, based upon such item
of Product, said literary properties or any part thereof, including, without
limitation, based upon any script, scenario or the like used in such item of
Product; all merchandising rights including, without limitation, all rights to
use, exploit and license others to use and exploit any and all commercial
tie-ups of any kind arising out of or connected with said literary properties,
such item of Product, the title or titles of such item of Product, the
characters of such item of Product and/or said literary properties and/or the
names or characteristics of said characters and including further, without
limitation, any and all commercial exploitation in connection with or related to
such item of Product, any remake, sequel or prequel thereof and/or said literary
properties;

 

(vi)          all statutory copyrights, domestic and foreign, obtained or to be
obtained on such item of Product, together with any and all copyrights obtained
or to be obtained in connection with such item of Product or any underlying or
component elements of such item of Product, including, in each case without
limitation, all copyrights on the property described in subparagraphs
(i) through (v) inclusive, of this definition, together with the right to
copyright (and all rights to renew or extend such copyrights) and the right to
sue in the name of any of the Credit Parties for past, present and future
infringements of copyright;

 

--------------------------------------------------------------------------------


 

(vii)         all insurance policies and completion guaranties connected with
such item of Product and all proceeds which may be derived therefrom;

 

(viii)        all rights to distribute, sell, rent, license the exhibition of
and otherwise exploit and turn to account such item of Product, the Physical
Materials, the motion picture rights in and to the story and/or other literary
material upon which such item of Product is based or from which it is adapted,
and the music and musical compositions used or to be used in such item of
Product;

 

(ix)           any and all sums, proceeds, money, products, profits or
increases, including money profits or increases (as those terms are used in the
UCC or otherwise) or other property obtained or to be obtained from the
distribution, exhibition, sale or other uses or dispositions of such item of
Product or any part of such item of Product, including, without limitation, all
sums, proceeds, profits, products and increases, whether in money or otherwise,
from the sale, rental or licensing of such item of Product and/or any of the
elements of such item of Product including, without limitation, from collateral,
allied, subsidiary and merchandising rights, and further including, without
limitation, all monies held in any Collection Account;

 

(x)            the dramatic, nondramatic, stage, television, radio and
publishing rights, title and interest in and to such item of Product, and the
right to obtain copyrights and renewals of copyrights therein;

 

(xi)           the name or title of such item of Product and all rights of such
Credit Party to the use thereof, including, without limitation, rights protected
pursuant to trademark, service mark, unfair competition and/or any other
applicable statutes, common law, or other rule or principle of law;

 

(xii)          any and all contract rights and/or chattel paper which may arise
in connection with such item of Product;

 

(xiii)         all accounts and/or other rights to payment which such Credit
Party presently owns or which may arise in favor of such Credit Party in the
future, including, without limitation, any refund or rebate in connection with a
completion guaranty or otherwise, all accounts and/or rights to payment due from
Persons in connection with the distribution of such item of Product, or from the
exploitation of any and all of the collateral, allied, subsidiary, merchandising
and other rights in connection with such item of Product;

 

(xiv)        any and all “general intangibles” (as that term is defined in the
UCC) not elsewhere included in this definition, including, without limitation,
any and all general intangibles consisting of any right to payment which may
arise in connection with the distribution or exploitation of any of the rights
set out herein, and any and all general intangible rights in favor of such
Credit Party for services or other performances by any third parties, including
actors, writers, directors, individual producers and/or any and all other
performing or nonperforming artists in any way connected with such item of
Product, any and all general intangible rights in favor of such Credit Party
relating to licenses of sound or other equipment, or licenses for any photograph
or photographic or other processes, and any and all general intangibles related
to the distribution or exploitation of such item of Product including general

 

--------------------------------------------------------------------------------


 

intangibles related to or which grow out of the exhibition of such item of
Product and the exploitation of any and all other rights in such item of Product
set out in this definition;

 

(xv)         any and all goods including, without limitation, inventory (as that
term is defined in the UCC) which may arise in connection with the creation,
production or delivery of such item of Product and which goods pursuant to any
production or distribution agreement or otherwise are owned by such Credit
Party;

 

(xvi)        all and each of the rights, regardless of denomination, which arise
in connection with the acquisition, creation, production, completion of
production, delivery, distribution, or other exploitation of such item of
Product, including, without limitation, any and all rights in favor of such
Credit Party, the ownership or control of which are or may become necessary or
desirable, in the opinion of the Administrative Agent, in order to complete
production of such item of Product in the event that the Administrative Agent
exercises any rights it may have to take over and complete production of such
item of Product;

 

(xvii)       any and all documents issued by any pledgeholder or bailee with
respect to such item of Product or any Physical Materials (whether or not in
completed form) with respect thereto;

 

(xviii)      any and all Collection Accounts or other bank accounts established
by such Credit Party with respect to such item of Product;

 

(xix)         any and all rights of such Credit Party under any License
Agreements or Platform Agreements relating to such item of Product; and

 

(xx)          any and all rights of such Credit Party under contracts relating
to the production or acquisition of such item of Product, including, but not
limited to, all contracts which have been delivered to the Agent pursuant to
this Credit Agreement.

 

“Collection Account” shall have the meaning given such term in Section 8.3
hereof.

 

“Commitment” shall mean, collectively, the Term Loan Commitment and the
Revolving Loan Commitment of each Lender.

 

“Commitment Fees” shall have the meaning given such term in Section 2.7 hereof.

 

“Commitment Termination Date” shall mean the earlier to occur of (i) June 30,
2011 and (ii) such earlier date on which the Total Commitment shall terminate in
accordance with Section 2.8(a) or Article 7 hereof.

 

“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the consolidated net income of such Person for such period in
accordance with GAAP.

 

--------------------------------------------------------------------------------


 

“Consolidated Subsidiaries” shall mean, for any Person, all subsidiaries of such
Person which are required or permitted to be consolidated with such Person for
financial reporting purposes in accordance with GAAP.

 

“Contribution Agreement” shall mean the Contribution Agreement substantially in
the form of Exhibit I hereto to be entered into by the Guarantors, as such
Contribution Agreement may be amended, supplemented or otherwise modified from
time to time.

 

“Controlled Foreign Corporation” shall mean a Subsidiary of the Borrower which
is a “controlled foreign corporation” as defined in Section 957(a) of the Code
or any successor provision thereto.

 

“Copyright Security Agreement” shall mean the Copyright Security Agreement,
substantially in the form of Exhibit B-1 hereto, as the same may be amended or
supplemented from time to time by delivery of a Copyright Security Agreement
Supplement or otherwise.

 

“Copyright Security Agreement Supplement” shall mean a Supplement to the
Copyright Security Agreement substantially in the form of Exhibit B-2 hereto.

 

“Credit Exposure” shall mean, without duplication, with respect to any Lender,
the sum of such Lender’s (i) aggregate outstanding Loans hereunder and (ii) Pro
Rata Share of the then current L/C Exposure.

 

“Credit Parties” shall mean the Borrower and the Guarantors.

 

“Crown Media US” shall mean Crown Media United States, LLC, a Delaware limited
liability company.

 

--------------------------------------------------------------------------------


 

“Currency Agreement” shall mean any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement designed to protect the Borrower against fluctuations in currency
values.

 

“Debenture” shall mean a debenture to be delivered by any U.K. Credit Party in
favor of the Agent, in form and substance satisfactory to the Agent; it being
understood that the Debenture(s) was terminated and released in connection with
the consummation of the Foreign Asset Sale.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Environmental Laws” shall mean any and all federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to, or imposing
liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C. § 1251 et seq., the
Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136 et seq., the Surface
Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201 et seq., the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. § 9601 et seq., the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the Emergency Planning and
Community Right to Know Act (“EPCRA”), 42 U.S.C. § 11001 et seq., the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., the
Occupational Safety and Health Act as amended (“OSHA”), 29 U.S.C. § 655 and §
657, and other such laws relating to the storage, transportation, treatment and
disposal of Hazardous Materials into the air, surface water, ground water, land
surface, subsurface strata or any building or structure and, together, in each
case, with any amendment thereto, and the regulations adopted pursuant thereto.

 

“Equity Interest” shall mean shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in any Person or any warrants, options or other
rights to acquire such interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et seq., and
the regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA)
which is treated as a single employer with any Credit Party under Section
414(b), (c), (m) or (o) of the Code.

 

“Eurodollar Loan” shall mean a Loan bearing interest based on the LIBO Rate in
accordance with the provisions of Article 2 hereof.

 

“Events of Default” shall have the meaning given such term in Article 7 hereof.

 

“Executive Officer” shall mean, with respect to any Person, its chief executive
officer, chief operating officer, chief financial officer or executive or senior
vice president.

 

“Existing Agreement” shall mean the Amended and Restated Credit and Security
Agreement dated as of August 31, 1995 as amended and restated as of October 16,
1998 among Hallmark, certain of its Subsidiaries, the lenders party thereto and
the Agent.

 

“Fee Letter” shall mean the letter agreement dated June 27, 2001, between the
Borrower and the Agent.

 

“Foreign Asset Sale” shall mean the sale by the Borrower of its foreign assets,
including its foreign Platform Agreements, foreign subsidiaries and foreign
distribution rights in its film library, as contemplated in Exhibit Q hereto, as
approved by the Agent.

 

“Fundamental Documents” shall mean this Credit Agreement, the Notes, the
Contribution Agreement, the Pledgeholder Agreements, the Laboratory Access
Letters, the Copyright Security Agreement, the Copyright Security Agreement
Supplements, the Trademark Security Agreement, UCC Financing Statements, the
Recapitalized Debt Intercreditor Agreement, and any other ancillary agreement
which is required to be or otherwise executed by such Credit Party and delivered
to the Agent in connection with this Agreement and, in addition, with respect to
the Borrower, the Notes.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America consistently applied as in effect on the date hereof; provided,
however, that if either the Required Lenders or the Borrower proposes that GAAP
be modified as a result of any changes allowed by or in response to FASB
releases or other authoritative pronouncements issued after the date hereof, the
Required Lenders or the Borrower (as applicable) agree not to unreasonably
withhold or delay their consent to any such proposal so long as such proposed
modification would not affect the calculation of any of the financial covenants
contained herein.

 

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States or foreign.

 

“Granting Lender” has the meaning specified in Section 13.3.

 

“Guarantors” shall mean CM Intermediary, LLC, Crown Media United States, LLC,
Citi Teevee, LLC, Doone City Pictures, LLC and any other Subsidiaries which
hereafter are required to become signatories to this Agreement pursuant to
Section 6.19 hereof.

 

“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the owner of any such primary obligation.  The amount of any Guaranty
shall be deemed to be an amount equal to (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) or (y) the
stated maximum liability under such Guaranty, whichever is less.

 

 “Hallmark Cards” shall mean Hallmark Cards, Incorporated, a Missouri
corporation.

 

“Hallmark Cards Facility Guarantee” shall mean a guarantee agreement
substantially in the form of Exhibit S hereto, as the same may be amended,
supplemented, extended or replaced from time to time, which shall provide for a
guarantee by Hallmark Cards in favor of the Agent (on behalf of itself, the
Issuing Bank and the Lenders) of any and all Obligations from time to time
outstanding hereunder.

 

 “Hallmark Cards Letter of Credit” shall mean the Letter of Credit issued by
Credit Suisse First Boston or an Affiliate on behalf of HCC for the benefit of
the Borrower, and substantially in the form of Exhibit L-1 hereto; it being
understood that the Hallmark Cards Letter of Credit was terminated prior to the
Amendment No. 17 Effective Date.

 

--------------------------------------------------------------------------------


 

“Hallmark Cards Subordination and Support Agreement” shall mean the
subordination and support agreement from Hallmark Cards substantially in the
form of Exhibit K hereto, as amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof; it being understood that the
Hallmark Cards Subordination and Support Agreement was terminated on the
Amendment No. 17 Effective Date in connection with the consummation of the
Recapitalization.

 

“Hallmark Holdings” shall mean Hallmark Entertainment Holdings, Inc., a Delaware
corporation which is an indirect wholly-owned subsidiary of Hallmark Cards that
was merged with and into the Borrower in connection with the Recapitalization.

 

“Hallmark Inducement Agreement” shall mean the Hallmark Inducement Agreement
substantially in the form of Exhibit O hereto, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof; it
being understood that the Hallmark Inducement Agreement was terminated prior to
the Amendment No. 17 Effective Date.

 

“Hallmark L/C” shall mean an irrevocable letter of credit issued to the Agent by
Citibank, N.A. in the amount of the Total Commitment as credit support for the
Obligations of the Borrower, substantially in the form of Exhibit R hereto or a
replacement irrevocable letter of credit issued to the Agent by JPMorgan Chase
Bank, N.A. in substantially the form of Exhibit R-1 hereto; it being understood
that the Hallmark L/C was cancelled in connection with the effectiveness of
Amendment No. 15.

 

“Hallmark Purchase” shall have the meaning given such term in Section 13.3(l)
hereof.

 

“Hallmark Subordinated Participation” shall have the meaning set forth in
Section 14.1 hereof.

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined as such in any Environmental Law.

 

“Hallmark Tax Note” shall mean that certain promissory note in favor of Hallmark
Cards in the original principal amount of $33,082.019 in consideration for its
obligations of repayments to Hallmark Cards arising under that certain Tax
Sharing Agreement dated March 11, 2003 as a result of the disallowance by the
Internal Revenue Service of the use of certain of Borrower’s losses for the
calendar years 2003 and 2004; it being understood that the obligations under the
Hallmark Tax Note were fully paid in December 2009.

 

“HCC” shall mean HC Crown Corp., a Delaware corporation.

 

“HCC Promissory Note” shall mean the promissory note dated as of August 31, 2001
among the Borrower, as borrower, Crown Media International, Inc. and Crown Media
United States, LLC, as guarantors, and HCC, as lender; it being understood that
the obligations under the HCC Promissory Note were converted into Recapitalized
Debt and/or Equity Interests in connection with the consummation of the
Recapitalization.

 

--------------------------------------------------------------------------------


 

“HEDC” shall mean Hallmark Entertainment Distribution, LLC, a Delaware limited
liability company, now known as RHI Entertainment Distribution, LLC, which
ceased to be an Affiliate of the Borrower in January 2008.

 

“HEDC Library” shall mean the seven hundred two titles in which the Borrower is
to obtain certain rights pursuant to the HEDC Purchase Agreement.

 

“HEDC License Agreements” shall mean (i) prior to the Closing Date, the Program
License Agreement dated as of July 1, 1999 between HEDC and Crown Media and,
subsequent to the Closing Date, the amended and restated version thereof
substantially in the form of Exhibit M-1 hereto and (ii) prior to the Closing
Date, the Program License Agreement dated as of November 13, 1998 between HEDC
and Crown Media US and, subsequent to the Closing Date, the amended and restated
version thereof substantially in the form of Exhibit M-2 hereto.

 

“HEDC Purchase Agreement” shall mean the Purchase and Sale Agreement dated as of
April 10, 2001 between HEDC and the Borrower pursuant to which the Borrower is
acquiring rights in the HEDC Library, a copy of which is attached hereto as
Exhibit N.

 

“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting trade payables (payable within 90 days) arising in the ordinary
course of business); (ii) obligations of such Person in respect of letters of
credit, acceptance facilities, or drafts or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (iii) obligations of such Person under Capital Leases; (iv) deferred
payment obligations of such Person resulting from the adjudication or settlement
of any litigation; (v) obligations of such Person under synthetic leases or
financing leases (but not operating leases); and (vi) indebtedness of others of
the type described in clauses (i), (ii), (iii), (iv) and (v) hereof which such
Person has (a) directly or indirectly assumed or guaranteed in connection with a
Guaranty or (b) secured by a Lien on the assets of such Person, whether or not
such Person has assumed such indebtedness (provided, that if such Person has not
assumed such indebtedness of another Person then the amount of indebtedness of
such Person pursuant to this clause (vi) for purposes of this Credit Agreement
shall be equal to the lesser of the amount of the indebtedness of the other
Person and the fair market value of the assets of such Person which secure such
other indebtedness).

 

“Initial Date” shall mean (i) in the case of the Agent and the Issuing Bank, the
date hereof, (ii) in the case of each Lender which is an original party to this
Credit Agreement, the date hereof and (iii) in the case of any other Lender, the
effective date of the Assignment and Acceptance pursuant to which it became a
Lender.

 

“Instrument of Assumption and Joinder” shall mean an Instrument of Assumption
and Joinder substantially in the form of Exhibit J hereto.

 

--------------------------------------------------------------------------------


 

“Interest Deficit” shall have the meaning given such term in Section 2.16
hereof.

 

“Interest Expense” shall mean, for any period in respect of the Borrower and its
Subsidiaries, the sum of (a) the interest expense (including the interest
component in respect of Capital Lease obligations), plus (b) all commitment
fees, letter of credit fees, issuing bank fees, or similar fees paid by such
Persons during such period in respect of any Indebtedness, plus (c) the net
amounts paid by such Persons during such period in connection with any Interest
Rate Protection Agreement, Currency Agreement or other hedging arrangement, plus
(d) any dividends or similar amounts paid by such Persons during such period in
respect of any preferred stock.

 

“Interest Payment Date” shall mean (i) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (ii) as to any Eurodollar Loan having an Interest Period of at least six
months, the last day of such Interest Period and, in addition, each date during
such Interest Period that is an integral multiple of three months from the
commencement of such Interest Period and (iii) with respect to Alternate Base
Rate Loans, the last Business Day of each March, June, September and December
(commencing the last Business Day of September 2001).

 

“Interest Period” shall mean as to any Eurodollar Loan, the period commencing on
the date of such Loan or the last day of the preceding Interest Period and
ending on the numerically corresponding day (or if there is no corresponding
day, the last day) in the calendar month that is one, two, three, six or twelve
months thereafter as the Borrower may elect; provided, however, that (i) if any
Interest Period would end on a day which shall not be a Business Day, such
Interest Period shall be extended to the next succeeding Business Day, unless
such next succeeding Business Day would fall in the next calendar month, in
which case, such Interest Period shall end on the next preceding Business Day,
(ii) no Interest Period may be selected which would end later than the Maturity
Date, (iii) interest shall accrue from and including the first day of such
Interest Period to but excluding the last date of such Interest Period and (iv)
no Interest Period of six or twelve months may be selected unless such Interest
Period is available from all of the Lenders.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, synthetic cap, collar or floor or other
financial agreement or arrangement designed to protect a Credit Party against
fluctuations in interest rates.

 

“Interest Rate Type” shall have the meaning given such term in Section 2.3
hereof.

 

“Investment” shall mean any stock, evidence of indebtedness or other security of
any Person, any loan, advance, contribution of capital, extension of credit or
commitment therefor (including, without limitation, the Guaranty of loans made
to others, but excluding current trade and customer accounts receivable arising
in the ordinary course of business and

 

--------------------------------------------------------------------------------


 

payable in accordance with customary trading terms in the ordinary course of
business), any purchase of (i) any security of another Person or (ii) any
business or undertaking of any Person or any commitment to make any such
purchase, or any other investment.

 

“Issuing Bank” shall mean (i) JPMorgan Chase Bank, N.A., a national banking
association, in its capacity as such or (ii) such successor as may be appointed
pursuant to Section 12.12 hereof.

 

“Junior Creditor” shall mean the holder of the Hallmark Subordinated
Participation.

 

“Junior Obligations” shall mean the obligation of the Borrower to repay the
principal of, and accrued interest on, the Hallmark Subordinated Participation.

 

“Laboratory” shall mean any laboratory acceptable to the Agent which is located
in the United States and is a party to a Pledgeholder Agreement or a Laboratory
Access Letter.

 

“Laboratory Access Letter” shall mean a letter agreement among (i) a Laboratory
holding any elements of any Product to which any Credit Party has the right of
access, (ii) such Credit Party and (iii) the Agent, substantially in the form of
Exhibit F hereto or a form otherwise acceptable to the Agent.

 

“L/C Exposure” shall mean, at any time, the amount expressed in Dollars of the
aggregate face amount of all drafts which may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding, plus (without
duplication) the face amount of all drafts which have been presented or accepted
under Letters of Credit but have not yet been paid or have been paid but not
reimbursed, whether directly or from the proceeds of a Loan hereunder.

 

“Lender” and “Lenders” shall mean the financial institutions whose names appear
at the foot hereof and any assignee of a Lender pursuant to Section 13.3(b).

 

“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any such Lender’s Eurodollar
Loans or Alternate Base Rate Loans, as the case may be, are made or maintained
and for the account of which all payments of principal of, and interest on, such
Lender’s Eurodollar Loans or Alternate Base Rate Loans are made, as notified to
the Agent from time to time.

 

“Letter of Credit” shall mean a letter of credit issued pursuant to Section 2.4.

 

--------------------------------------------------------------------------------


 

 “LIBO Rate” shall mean, with respect to the Interest Period for a Eurodollar
Loan (or, as applicable, for purposes of determining the Alternate Base Rate
with respect to any Alternate Base Rate Loan), an interest rate per annum equal
to the quotient (rounded upwards, if necessary to the next 1/100 of 1%) of (A)
(i) the rate appearing on the Reuters BBA LIBOR Rates Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period
or (ii) if the rate described in clause (A)(i) is not available on any relevant
date of determination, the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, divided by (B) one minus the applicable
statutory reserve requirements of the Agent, expressed as a decimal (including
without duplication or limitation, basic, supplemental, marginal and emergency
reserves), from time to time in effect under Regulation D or similar regulations
of the Board of Governors of the Federal Reserve System.  It is agreed that for
purposes of this definition, Eurodollar Loans made hereunder shall be deemed to
constitute Eurocurrency Liabilities as defined in Regulation D and to be subject
to the reserve requirements of Regulation D.

 

“License Agreements” shall mean any and all agreements entered into by any
Credit Party pursuant to which such Credit Party acquires license rights in any
item of Product (including the HEDC License Agreements).

 

“Lien” shall mean any mortgage, pledge, security interest, copyright mortgage,
encumbrance, lien or charge of any kind whatsoever (including any conditional
sale or other title retention agreement, any lease in the nature thereof, and
the filing of or agreement to give any financing statement under the Uniform
Commercial Code of any jurisdiction).

 

“Limited Guarantee” shall mean a Limited Guarantee Agreement and Acknowledgment
by Hallmark Cards in favor of the Agent substantially in the form attached
hereto as Exhibit L, as it may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof it being understood that
the Limited Guarantee was terminated prior to the Amendment No. 17 Effective
Date.

 

“Loans” shall mean the Revolving Credit Loans and/or the Term Loans.

 

“Margin Stock” shall be as defined in Regulation U of the Board.

 

“Material Adverse Effect” shall mean any change or effect that (a) has a
materially adverse effect on the business, assets, properties, operations,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries, taken as a whole, (b) materially impairs the ability of any Credit
Party to perform its respective obligations under the Fundamental Documents to
which it is a party, (c) materially impairs the validity or enforceability of,
or materially impairs the security interests, rights, remedies or benefits

 

--------------------------------------------------------------------------------


 

available to the Agent or the Lenders under any of the Fundamental Documents; or
(d) has a material adverse effect on the Collateral or the Pledged Securities
taken as a whole.

 

“Maturity Date” shall mean June 30, 2011.

 

“Multiemployer Plan” shall mean a plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
five preceding plan years made or accrued an obligation to make contributions.

 

“Net Cash Proceeds” shall mean cash payments received in exchange for the
issuance of any debt or equity security by any Credit Party net of commissions
and other reasonable fees and expenses incurred, any taxes payable and
reasonably estimated income taxes payable with respect to the fiscal year during
which such issuance occurs, as a consequence of any repatriation of such cash
payments.

 

 “Note” or “Notes” shall mean the Term Note(s) and/or the Revolving Credit
Note(s).

 

“Obligations” shall mean the obligation of the Borrower to make due and punctual
payment of (i) principal of and interest on the Loans, the Commitment Fees, any
reimbursement obligations (current or contingent) in respect of Letters of
Credit, costs and attorneys’ fees and all other monetary obligations of the
Borrower to the Agent, the Issuing Bank or any Lender under this Agreement, the
Notes, any other Fundamental Document or the Fee Letter, (ii) all amounts
payable by the Borrower to any Lender under any Currency Agreement or Interest
Rate Protection Agreement, provided that the Administrative Agent shall have
received written notice thereof within ten (10) Business Days after execution of
such Currency Agreement or Interest Rate Protection Agreement and (iii) amounts
payable to any Lender or any of its Affiliates in connection with any bank
account maintained by the Borrower or any other Credit Party at any Lender or
any such Affiliate or any other banking services provided to the Borrower or any
other Credit Party by any Lender or any such Affiliate.

 

--------------------------------------------------------------------------------


 

 “PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Percentage” shall mean each Lender’s percentage share of the Total Commitment
as set forth in the Schedule of Commitments opposite the name of such Lender in
the column captioned “Percentage” (as the same may be modified pursuant to any
Assignment and Acceptance to which such Lender is a party).

 

“Permitted Encumbrances” shall mean Liens permitted under Section 6.2 hereof.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Physical Materials” shall have the meaning given to such term in paragraph (iv)
of the definition of “Collateral” herein.

 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan) which is maintained or contributed to by
any Credit Party or any ERISA Affiliates, or with respect to which any Credit
Party could otherwise have any liability.

 

“Platform Agreements” shall mean any and all agreements entered into by a Credit
Party with a television distributor pursuant to which the television distributor
agrees to deliver channels owned by a Credit Party to subscribers in exchange
for a fee.

 

“Pledged Collateral” shall mean the Pledged Securities and any proceeds (as
defined in Section 9-102(a)(64) of the UCC) of the Pledged Securities.

 

“Pledged Securities” shall mean all of the issued and outstanding capital stock
or other equity interests of each of the Guarantors directly or indirectly owned
by the Borrower (other than any Controlled Foreign Corporation which the
Borrower has elected to pledge only 65% of the stock of such Controlled Foreign
Corporation) and all other equity securities or interests now owned or hereafter
acquired by any of the Credit Parties, including without limitation the
securities listed in Schedule 3.6(a) hereto.

 

“Pledgeholder Agreement” shall mean a Laboratory Pledgeholder Agreement among a
Credit Party, the Agent, and one or more Laboratories located within the
continental United States, substantially in the form of Exhibit C hereto, or in
such other form as shall be acceptable to the Agent.

 

“Pledgor” shall mean those Credit Parties that own any Pledged Securities.

 

“Prepayment Date” shall have the meaning given to such term in Section 2.11(h)
hereof.

 

--------------------------------------------------------------------------------


 

“Product” shall mean any movie-of-the-week, episode of a television series,
mini-series, motion picture, film, videotape or other program produced for
television release or for release in any other medium, shown on network, free,
cable, pay and/or other television medium (including without limitation first
run syndication) in each case whether recorded on film, videotape, cassette,
cartridge, disc or on or by any other means, method, process or device whether
now known or hereafter developed.  The term “Product” shall include, without
limitation, the scenario, screenplay or script upon which such item of Product
is based, all of the properties thereof, tangible and intangible, and whether
now in existence or hereafter to be made or produced, whether or not in
possession of any of the Credit Parties, and all rights therein and thereto, of
every kind and character.

 

“Pro Rata Share” shall mean with respect to any Obligation or other amount, each
Lender’s pro rata share of such Obligation or other amount determined in
accordance with each Lender’s Percentage.

 

“Purchase Price” shall have the meaning given such term in Section 13.3(l)
hereof.

 

“Recapitalization” shall have the meaning set forth in the Introductory
Statement.

 

“Recapitalization Agreement” shall have the meaning set forth in the
Introductory Statement.

 

“Recapitalization Credit Agreement” shall have the meaning set forth in the
Introductory Statement.

 

“Recapitalization Credit Documents” shall have the meaning set forth in the
Introductory Statement, and shall include, without limitation, the
Recapitalization Credit Agreement and any other Fundamental Document referred to
therein.

 

“Recapitalized Debt Intercreditor Agreement” shall mean the intercreditor
agreement between [HCC] and the Agent in the form of Exhibit T hereto, as
amended, supplemented or otherwise modified in accordance with the terms hereof.

 

“Recapitalized Debt” shall have the meaning set forth in the Introductory
Statement.

 

“Redeemable Stock” shall mean any equity interest of the Borrower or any of its
Consolidated Subsidiaries that by its terms or otherwise is required to be
redeemed or is redeemable at the option of the holder thereof or of any third
party other than the Borrower or one of its Consolidated Subsidiaries.

 

“Regulation D”, “Regulation T”, “Regulation U” and “Regulation X” shall mean
such regulation of the Board.

 

--------------------------------------------------------------------------------


 

 “Reportable Event” shall mean any reportable event as described in Section
4043(c) of ERISA, other than a reportable event as to which provision for 30-day
notice to the PBGC would be waived under applicable regulations had the
regulations in effect on the Closing Date been in effect on the date of
occurrence of such reportable event.

 

“Required Lenders” shall mean (i) the Lenders holding at least 51% of the
outstanding Credit Exposure or (ii) if at the time there is zero Credit
Exposure, the Lenders holding at least 51% of the Total Commitment.

 

“Restricted Payment” shall mean (i) any distribution, dividend or other direct
or indirect payment on account of any Equity Interest in a Credit Party or an
Affiliate (including without limitation any Equity Interest issued in connection
with the Recapitalization), in each case whether now or hereafter outstanding;
(ii) any redemption or other acquisition or re-acquisition by a Credit Party of
any Equity Interest in a Credit Party or an Affiliate (including without
limitation any Equity Interest issued in connection with the Recapitalization),
in each case whether now or hereafter outstanding; (iii) any payment by a Credit
Party of principal of, premium or liquidated damages, if any, interest on, fees
in relation to, or any redemption, purchase, retirement, defeasance, sinking
fund, or any other payment with respect to, any Subordinated Debt or any
Recapitalized Debt; and (v) any other payment (whether in cash or in kind) to
Hallmark Cards, HCC or any Affiliate thereof

 

“Revolving Credit Commitment” shall mean the commitment of each Lender to make
Revolving Credit Loans to the Borrower and to participate in Letters of Credit
from the Initial Date applicable to such Lender through the Commitment
Termination Date up to an aggregate amount, at any one time, not in excess of
the amount set forth (i) opposite its name under the column entitled “Revolving
Credit Commitment” in the Schedule of Commitments appearing in Schedule 1, or
(ii) in any applicable Assignment and Acceptance(s) to which it may be a party,
as the case may be, as such amount may be reduced from time to time in
accordance with the terms of this Credit Agreement.

 

“Revolving Credit Loans” shall mean the loans made hereunder in accordance with
the provisions of Section 2.1(a) or 2.1(b), whether made as a Eurodollar Loan or
an Alternate Base Rate Loan, as permitted hereby.

 

--------------------------------------------------------------------------------


 

“Revolving Credit Notes” shall have the meaning given such term in Section
2.5(a) hereof.

 

 “S.E.C.” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Sale/Leaseback Powers of Attorney” shall mean powers of attorney executed by
HEDC appointing the Borrower as its attorney-in-fact in connection with each
sale/leaseback transaction to which HEDC or any of its predecessors in interest
is a party, each substantially in the form of Exhibit P hereto.

 

“SPC” has the meaning specified in Section 13.3.

 

“Senior Obligations” shall mean all Obligations other than the Junior
Obligations.

 

“Series A Preferred Stock” shall have the meaning set forth in the Introductory
Statement.

 

“Subordinated Debt” or “Subordinated Indebtedness” shall mean all Indebtedness
or other obligations of the Borrower subordinated to the Obligations pursuant to
written agreements, containing interest rates, payment terms, maturities,
amortization schedules, covenants, defaults, remedies, subordination provisions
and other material terms in form and substance satisfactory to the Agent and the
Required Lenders in their sole discretion.

 

“Subscriber” shall mean any Person or location that receives a channel owned or
operated by a Credit Party either directly from a pay television distributor
party to a Platform Agreement or from cable operators to whom such pay
television distributors sublicense the right to distribute such channel.

 

“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership, limited liability company or other
business entity (whether now existing or hereafter organized) of which at least
a majority of the voting stock or other ownership interests having ordinary
voting power for the election of directors (or the equivalent) is, at the time
as of which any determination is being made, owned or controlled by such Person
or one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person.

 

--------------------------------------------------------------------------------


 

  “Tax Sharing Agreement” shall mean the Federal Income Tax Sharing Agreement
dated as of March 11, 2003 between the Borrower and Hallmark Cards, as amended.

 

“Term A Loan Recapitalized Debt” shall have the meaning set forth in the
Introductory Statement.

 

“Term B Loan Recapitalized Debt” shall have the meaning set forth in the
Introductory Statement.

 

“Term Loan Commitment” shall mean the commitment of each Lender to make a Term
Loan to the Borrower up to an aggregate amount not in excess of the amount set
forth (i) opposite its name under the column entitled “Term Loan Commitment” in
the Schedule of Commitments appearing in Schedule 1, or (ii) in any applicable
Assignment and Acceptance(s) to which it may be a party, as the case may be, as
such amount may be reduced from time to time in accordance with the terms of
this Credit Agreement.  For the avoidance of doubt, the Term Loans were repaid
in their entirety on or prior to October 28, 2004 and the Term Loan Commitments
were permanently reduced to zero in connection with such repayment.

 

“Term Loans” shall mean the loans made hereunder in accordance with the
provisions of Section 2.2(a).  For the avoidance of doubt, the Term Loans were
repaid in their entirety on or prior to October 28, 2004.

 

“Term Notes” shall mean the promissory notes substantially in the form of
Exhibit A-2 hereto which had been used to evidence the Term Loans.  For the
avoidance of doubt, the Term Loans were repaid in their entirety on or prior to
October 28, 2004.

 

“Total Commitment” shall mean the aggregate amount of the Commitments.

 

“Trademark Security Agreement” shall mean the Trademark Security Agreement
substantially in the form of Exhibit E hereto, as the same may be amended or
supplemented from time to time in accordance with the terms hereof.

 

--------------------------------------------------------------------------------


 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York on the date of execution of this Agreement.

 

2.             THE LOANS

 

SECTION 2.1.  Revolving Credit Loans.  (a)  Each Lender, severally and not
jointly, agrees, upon the terms and subject to the conditions hereof, to make
its Pro Rata Share of Revolving Credit Loans to the Borrower on any Business Day
and from time to time from the Closing Date and prior to the Commitment
Termination Date, each in an amount which when added to the aggregate principal
amount of all Revolving Credit Loans then outstanding to the Borrower from such
Lender and such Lender’s Pro Rata Share of the then-current L/C Exposure does
not exceed such Lender’s Revolving Credit Commitment.

 

(b)           Subject to the terms hereof, the Borrower may borrow, repay and
reborrow amounts constituting the Revolving Credit Commitments.

 

(c)           Subject to Section 2.2 hereof, the Loans shall be made at such
times as the Borrower shall request, but the Lenders shall not be required to
make Loans hereunder more often than once each calendar week.

 

--------------------------------------------------------------------------------


 

(d)           Payments of the Revolving Credit Loans which are not made as a
result of an optional or mandatory termination or reduction of the Revolving
Credit Commitments shall not reduce the Revolving Credit Commitments.

 

SECTION 2.2.  Term Loans.  (a)  Each Lender, severally and not jointly, agrees,
upon the terms and subject to the conditions hereof, to make its Pro Rata Share
of the Term Loans to the Borrower on the Closing Date in a principal amount not
exceeding the amount of such Lender’s Term Loan Commitment.

 

(b)           Once repaid, amounts constituting the Term Loan Commitments may
not be reborrowed.  For the avoidance of doubt, the Term Loans were repaid in
their entirety on or prior to October 28, 2004 and the Term Loan Commitments
were permanently reduced to zero in connection with such repayment.

 

SECTION 2.3.  Making of Loans.  (a)  Each Loan shall be an Alternate Base Rate
Loan or a Eurodollar Loan (each such type of Loan, an “Interest Rate Type”) as
the Borrower may request subject to and in accordance with this Section.  The
Borrower shall give the Agent prior written, facsimile or telephonic (promptly
confirmed in writing) notice of (i) at least three Business Days for a Borrowing
which is to consist of Eurodollar Loans and (ii) at least one Business Day for a
Borrowing which is to consist of Alternate Base Rate Loans.  Each such notice in
order to be effective must be received by the Agent not later than 1:00 p.m.,
New York City time, on the day required and shall specify the date (which shall
be a Business Day) on which such Borrowing is to be made and the aggregate
principal amount of the requested Borrowing.  Each such notice shall be
irrevocable and shall specify whether the Borrowing then being requested is to
consist of Alternate Base Rate Loans or Eurodollar Loans, and in the case of
Eurodollar Loans, the Interest Period or Interest Periods with respect thereto. 
If no election of an Interest Period is specified in such notice in the case of
a Borrowing consisting of Eurodollar Loans, such notice shall be deemed to be a
request for an Interest Period of one month.  If no election is made as to the
Interest Rate Type of any Borrowing, such notice shall be deemed a request for a
Borrowing consisting of Alternate Base Rate Loans.  No Borrowing shall consist
of Eurodollar Loans if after giving effect thereto an aggregate of more than ten
(10) separate Eurodollar Loans would be outstanding hereunder with respect to
each Lender (determined in accordance with Section 2.10(c) hereof).

 

(b)           The Agent shall promptly notify each Lender of its proportionate
share of each Borrowing under this Section, the date of such Borrowing, the
Interest Rate Type of each Loan being requested and the Interest Period or
Interest Periods applicable thereto.  On the borrowing date specified in such
notice, each Lender shall make its share of the Borrowing available at the
offices of The Chase Manhattan Bank, Loan and Agency Services Group, One Chase
Manhattan Plaza, 8th Floor, New York, New York 10081, Attention:  Donna
Montgomery, for credit to the Clearing Account no later than 1:00 p.m., New York
City time, in Federal or other immediately available funds.  Upon receipt of any
funds to be made available by the Lenders to fund any Borrowing hereunder, the
Agent shall disburse such funds by depositing them into an account specified by
the Borrower.

 

(c)           Each Lender may at its option fulfill its obligation to make
Eurodollar Loans by causing a foreign branch or affiliate to fund such
Eurodollar Loans, provided that any

 

--------------------------------------------------------------------------------


 

exercise of such option shall not affect the obligation of the Borrower to repay
the Loans in accordance with the terms hereof and of the Notes.  Subject to the
other provisions of this Section, Loans of more than one type may be outstanding
at the same time.

 

(d)           The amount of any Borrowing of new funds hereunder shall be in an
aggregate principal amount of $500,000 for Alternate Base Rate Loans and
$1,000,000 for Eurodollar Loans (or such lesser amount as shall equal the
available but unused portion of the Revolving Credit Commitments) or such
greater amount which is an integral multiple of $500,000.

 

SECTION 2.4.  Letters of Credit.  (a)  Upon the terms and subject to the
conditions hereof, the Issuing Bank agrees, upon the request of the Borrower, to
issue Letters of Credit, payable in Dollars from time to time after the Closing
Date and prior to the 30th day prior to the Commitment Termination Date,
provided that (i) the Borrower shall not request, and the Issuing Bank shall not
issue, any Letter of Credit, if after giving effect thereto, (A) [intentionally
omitted], (B) the sum of the then-current L/C Exposure plus the aggregate amount
of all outstanding Revolving Credit Loans would exceed the Revolving Credit
Commitment then in effect, or (C) the sum of the then-current L/C Exposure would
exceed $20,000,000 and (ii) in no event shall the Issuing Bank be required to
issue any Letter of Credit having an expiration date (x) later than the tenth
Business Day prior to the Commitment Termination Date or (y) more than one year
after its date of issuance.

 

(i)            Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the Issuing Bank a participation in such Letter of Credit in accordance with
such Lender’s Percentage.

 

(ii)           Each Letter of Credit may, at the option of the Issuing Bank,
provide that the Issuing Bank may (but shall not be required to) pay all or any
part of the maximum amount which may at any time be available for drawing
thereunder to the beneficiary thereof upon the occurrence or continuation of an
Event of Default and the acceleration of the maturity of the Loans, provided
that, if payment is not then due to the beneficiary, the Issuing Bank shall
deposit the funds in question in a segregated account with the Issuing Bank to
secure payment to the beneficiary and any funds so deposited shall be paid to
the beneficiary of the Letter of Credit if conditions to such payment are
satisfied or returned to the Issuing Bank for distribution to the Lenders (or,
if all Obligations shall have been paid in full in cash, to the Borrower) if no
payment to the beneficiary has been made and the final date available for
drawings under the Letter of Credit has passed.  Each payment or deposit of
funds by the Issuing Bank as provided in this paragraph shall be treated for all
purposes of this Credit Agreement as a drawing duly honored by such Issuing Bank
under the related Letter of Credit.

 

(b)           Whenever the Borrower desires the issuance of a Letter of Credit,
it shall deliver to the Agent and the Issuing Bank a written notice no later
than 1:00 p.m. (New York time) at least five Business Days prior to the proposed
date of issuance.  That notice shall specify (i) the proposed date of issuance
(which shall be a Business Day), (ii) the face amount of the Letter of Credit,
(iii) the expiration date of the Letter of Credit and (iv) the name and address
of the beneficiary.  Such notice shall be accompanied by a brief description of
the underlying transaction and upon reasonable request of the Issuing Bank or
the Agent, the Borrower shall

 

--------------------------------------------------------------------------------


 

provide additional details regarding the underlying transaction.  Concurrently
with the giving of written notice of a request for the issuance of a Letter of
Credit, the Borrower shall provide a precise description of the documents and
the verbatim text of any certificate to be presented by the beneficiary of such
Letter of Credit which, if presented by such beneficiary prior to the expiration
date of the Letter of Credit, would require the Issuing Bank to make payment
under the Letter of Credit; provided, however, that the Issuing Bank, in its
reasonable discretion, may require customary changes in any such documents and
certificates to be presented by the beneficiary.  Upon issuance of each Letter
of Credit, the Issuing Bank shall notify the Agent of the issuance of such
Letter of Credit.  Promptly after receipt of such notice, the Agent shall notify
each Lender of the issuance and the amount of such Lender’s respective
participation in the applicable Letter of Credit.

 

(c)           The acceptance and payment of drafts under any Letter of Credit
shall be made in accordance with the terms of such Letter of Credit and the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 500, as adopted or amended from time to time.  The
Issuing Bank shall be entitled to honor any drafts and accept any documents
presented to it by the beneficiary of such Letter of Credit in accordance with
the terms of such Letter of Credit and believed by the Issuing Bank in good
faith to be genuine.  Except as otherwise required by Applicable Law which
cannot be waived, the Issuing Bank shall not have any duty to inquire as to the
accuracy or authenticity of any draft or other drawing documents which may be
presented to it, but shall be responsible only to determine in accordance with
customary commercial practices that the documents which are required to be
presented before payment or acceptance of a draft under any Letter of Credit
have been delivered and that they comply on their face with the requirements of
that Letter of Credit.

 

(d)           If the Issuing Bank shall make payment on any draft presented
under a Letter of Credit (regardless of whether a Default, Event of Default or
acceleration has occurred), the Issuing Bank shall give notice of such payment
to the Borrower, the Agent and the Lenders and each Lender hereby authorizes and
requests the Issuing Bank to advance for its account, pursuant to the terms
hereof, its share of such payment based upon its participation in such Letter of
Credit and agrees promptly to reimburse the Issuing Bank in immediately
available funds for the Dollar equivalent of the amount so advanced on its
behalf by the Issuing Bank.  If any such reimbursement is not made by any Lender
in immediately available funds on the same day on which the Issuing Bank shall
have made payment on any such draft, such Lender shall pay interest thereon to
the Issuing Bank at a rate per annum equal to the Issuing Bank’s cost of
obtaining overnight funds in the New York Federal Funds Market for the three (3)
Business Days following the time such Lender fails to make the reimbursement and
thereafter at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(e)           The Borrower is absolutely, unconditionally and irrevocably
obligated to reimburse all amounts drawn under each Letter of Credit.  If any
draft is presented under a Letter of Credit, the payment of which is required to
be made at any time on or before the Commitment Termination Date, then payment
by the Issuing Bank of such draft shall constitute an Alternate Base Rate Loan
hereunder and interest shall accrue from the date the Issuing Bank makes payment
on such draft under such Letter of Credit.  If any draft is presented under a
Letter of Credit, the payment of which is required to be made after the
Commitment Termination Date or at the time when an Event of Default or Default
shall have occurred and then be continuing, then

 

--------------------------------------------------------------------------------


 

the Borrower shall immediately pay to the Issuing Bank, in immediately available
funds, the full amount of such draft together with interest thereon at a rate
per annum of 2% in excess of the rate then in effect for Alternate Base Rate
Loans from the date on which the Issuing Bank makes such payment of such draft
until the date it receives full reimbursement for such payment from the
Borrower.  The Borrower further agrees that the Issuing Bank may reimburse
itself for such drawing, first, from amounts in the Clearing Account, second,
from amounts in the Collection Account, and third, from the balance in any other
account of the Borrower maintained with the Issuing Bank.

 

(f)            The Borrower shall pay the following amounts to the Issuing Bank
for its own account with respect to Letters of Credit issued by it hereunder:

 

(A)          with respect to the issuance, amendment or transfer of each Letter
of Credit and each drawing made thereunder, documentary and processing charges
in accordance with the Issuing Bank’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or drawing, as the case
may be; and

 

(B)           a fronting fee payable to the Issuing Bank equal to ¼ of 1% of the
face amount of any Letter of Credit issued hereunder payable upon the issuance
of such Letter of Credit.

 

(g)           The Borrower agrees to pay to the Agent for distribution to each
Lender in respect of its L/C Exposure, such Lender’s Pro Rata Share of a
commission (calculated on the basis of a 360-day year) equal to 3% per annum of
the daily average L/C Exposure.  Such commission shall be due and payable in
arrears on and through the last Business Day of each March, June, September and
December (commencing the last Business Day of September, 2001) prior to the
Commitment Termination Date or the expiration of the last outstanding Letter of
Credit (whichever is later) and on the later of the Commitment Termination Date
and the expiration of the last outstanding Letter of Credit.

 

(h)           Promptly upon receipt by the Issuing Bank or the Agent of any
amount described in Section 2.4(g), or any amount described in Section 2.4(e)
previously reimbursed to the Issuing Bank by the Lenders, the Issuing Bank or
the Agent (as applicable) shall distribute to each Lender its Pro Rata Share of
such amount.

 

(i)            [Intentionally omitted.]

 

(j)            If, at any time when an Event of Default shall have occurred and
be continuing, any Letters of Credit shall remain outstanding, then the Issuing
Bank may, and if directed by the Required Lenders shall, require the Borrower to
deliver to the Issuing Bank Cash Equivalents in an amount equal to the full
amount of the L/C Exposure or to furnish other security acceptable to the
Required Lenders.  Any amounts so delivered pursuant to the preceding sentence
shall be applied to reimburse the Issuing Bank for the amount of any drawings
honored under Letters of Credit; provided, however, that if prior to the
Maturity Date, (i) no Default or Event of Default is then continuing, then the
Agent shall return all of such Cash Equivalents and collateral relating to such
deposit to the Borrower if requested by it or (ii) Letters of Credit shall
expire or be returned by the beneficiary so that the amount of the Cash

 

--------------------------------------------------------------------------------


 

Equivalents delivered to the Agent hereunder shall exceed the then current L/C
Exposure, then such excess shall first be applied to pay any Obligations then
due under this Credit Agreement and the remainder shall be returned to the
Borrower.

 

(k)           Notwithstanding the termination of the Commitments and the payment
of the Loans, the obligations of the Borrower under this Section 2.4 shall
remain in full force and effect until the Agent, the Issuing Bank and the
Lenders shall have been irrevocably released from their obligations with regard
to any and all Letters of Credit.

 

SECTION 2.5.  Notes; Repayment.  (a)  The Revolving Credit Loans made by each
Lender hereunder shall be evidenced by a Revolving Credit promissory note
substantially in the form of Exhibit A-1 hereto (each a “Revolving Credit Note”
and collectively the “Revolving Credit Notes”) in the face amount of such
Lender’s Revolving Credit Commitment, payable to the order of such Lender, duly
executed by the Borrower and dated the date hereof.  The outstanding principal
balance of each Revolving Credit Loan as evidenced by a Revolving Credit Note
shall be payable in full on the Maturity Date, subject to acceleration as
provided in Article 7.

 

(b)           [Intentionally omitted.]

 

(c)           Each of the Notes shall bear interest on the outstanding principal
balance thereof as set forth in Section 2.6 hereof.  Each Lender and the Agent
on its behalf is hereby authorized by the Borrower, but not obligated, to enter
the amount of each Loan and the amount of each payment or prepayment of
principal or interest thereon in the appropriate spaces on the reverse of or on
an attachment to the Notes; provided, however, that the failure of any Lender or
the Agent to set forth such Loans, principal payments or other information shall
not in any manner affect the obligations of the Borrower to repay such Loans.

 

SECTION 2.6.  Interest on Loans.  (a)  In the case of a Eurodollar Loan,
interest shall be payable at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the LIBO Rate
plus the Applicable Margin for Eurodollar Loans.  Interest shall be payable on
each Eurodollar Loan on each applicable Interest Payment Date, on the Maturity
Date and on the date of a conversion of such Eurodollar Loan to an Alternate
Base Rate Loan.  The Agent shall determine the applicable LIBO Rate for each
Interest Period as soon as practicable on the date when such determination is to
be made in respect of such Interest Period and shall notify the Borrower and the
Lenders of the applicable interest rate so determined.  Such determination shall
be conclusive absent manifest error.

 

(b)           In the case of an Alternate Base Rate Loan, interest shall be
payable at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of

 

--------------------------------------------------------------------------------


 

365/366 days, as the case may be, during such times as the Alternate Base Rate
is based upon the Prime Rate, and over a year of 360 days at all other times)
equal to the Alternate Base Rate plus the Applicable Margin for Alternate Base
Rate Loans.  Interest shall be payable on each Alternate Base Rate Loan on each
applicable Interest Payment Date and on the Maturity Date.

 

(c)           Anything in this Credit Agreement or the Notes to the contrary
notwithstanding, the interest rate on the Loans or with respect to any drawing
under a Letter of Credit shall in no event be in excess of the maximum permitted
by Applicable Law.

 

SECTION 2.7.  Commitment Fees and Other Fees.  (a)  The Borrower agrees to pay
to the Agent (for the account of each Lender in accordance with its Percentage)
on the last Business Day of each March, June, September and December in each
year (commencing on the last Business Day of September 2001) prior to the
Commitment Termination Date and on the Commitment Termination Date, an aggregate
fee (the “Commitment Fees”) of 0.375% per annum, computed on the basis of the
actual number of days elapsed over a year of 360 days, on the average daily
amount by which the aggregate amount of the Revolving Credit Commitments, as
they may be reduced in accordance with the provisions of this Agreement, exceeds
the sum of the principal balance of Revolving Credit Loans outstanding plus the
L/C Exposure during the preceding period or quarter.  Such Commitment Fees shall
commence to accrue on the date on which this Agreement is fully executed and
shall cease to accrue on the Commitment Termination Date.

 

(b)           In addition, the Borrower agrees to pay to the Agent and/or the
Lenders, as the case may be (without duplication) the various fees referred to
in the Fee Letter.

 

SECTION 2.8.  Termination or Reduction of Revolving Credit Commitments.  (a) 
Upon written, facsimile or telephonic (promptly confirmed in writing) notice to
the Agent, which notice must be received by the Agent not later than 1:00 p.m.
New York City time on the same Business Day, the Borrower may at any time
permanently terminate the Revolving Credit Commitments in their entirety or from
time to time permanently reduce the Revolving Credit Commitments in part.  Each
such reduction shall be in a minimum aggregate amount of $5,000,000 (or such
lesser amount as is the aggregate of the Revolving Credit Commitments) or such
greater amount which is an integral multiple of $1,000,000; provided, however,
that the Revolving Credit Commitments may not be reduced to an amount less than
the sum of the aggregate principal balance of the Revolving Credit Loans then
outstanding plus the L/C Exposure.

 

--------------------------------------------------------------------------------


 

(b)           Simultaneously with each such termination or reduction of the
Revolving Credit Commitments, the Borrower shall pay to the Agent for the
account of the Lenders all accrued and unpaid Commitment Fees on the amount of
the Revolving Credit Commitments so terminated or reduced through the date of
such termination or reduction.

 

(c)           Any reduction of the Revolving Credit Commitments pursuant to this
Section shall be made among the Lenders ratably in accordance with their
respective Percentages.

 

(d)           [Intentionally omitted.]

 

SECTION 2.9.  Default Interest; Alternate Rate of Interest.  (a)  So long as an
Event of Default shall have occurred and be continuing (after, as well as before
a judgment), the Borrower shall on demand from time to time pay interest, to the
extent permitted by Applicable Law, on any then unpaid amount of the Obligations
at a rate per annum (i) for the remainder of the then current Interest Period
for each Eurodollar Loan, equal to 2% in excess of the rate then in effect for
such Eurodollar Loan and (ii) for all periods subsequent to the then current
Interest Period for each Eurodollar Loan, for all Alternate Base Rate Loans and
for all other overdue amounts hereunder, equal to 2% in excess of the rate then
in effect for Alternate Base Rate Loans.

 

(b)           In the event, and on each occasion, that on the day two Business
Days prior to the commencement of any Interest Period for a Eurodollar Loan, (i)
the Agent shall have received notice from any Lender of such Lender’s
determination (which determination, absent manifest error, shall be conclusive)
that Dollar deposits in the amount of the principal amount of such Eurodollar
Loan are not generally available in the London interbank market or that the rate
at which such Dollar deposits are being offered will not adequately and fairly
reflect the cost to such Lender of making or maintaining the principal amount of
such Eurodollar Loan during such Interest Period or (ii) the Agent shall have
determined that reasonable means do not exist for ascertaining the applicable
LIBO Rate, the Agent shall, as soon as practicable thereafter, give written or
facsimile notice of such determination by such Lender or the Agent, as
applicable, to the Borrower and the Lenders, and any request by the Borrower for
a Borrowing of Eurodollar Loans (or conversion to or continuation as Eurodollar
Loans pursuant to Section 2.10), made after receipt of such notice and until the
circumstances giving rise to such notice no longer exist, shall be deemed a
request for Alternate Base Rate Loans; provided, however, that in the
circumstances described in clause (i) above such deemed request shall only apply
to the affected Lender’s Loan.

 

SECTION 2.10.  Continuation and Conversion of Loans.  The continuation or
conversion of any Loan pursuant to this Section 2.10 does not constitute a
repayment and a reborrowing hereunder and is not subject to the conditions set
forth in Section 4.2, and the designation of a Loan as an Alternate Base Rate
Loan or Eurodollar Loan, and the designation of applicable Interest Periods, is
merely a mechanism for determining the interest rate applicable to such Loan.

 

The Borrower shall have the right, at any time, (i) to convert any Eurodollar
Loan or portion thereof to an Alternate Base Rate Loan or to continue such
Eurodollar Loan for a successive Interest Period, or (ii) to convert any
Alternate Base Rate Loan to a Eurodollar Loan, subject to the following:

 

--------------------------------------------------------------------------------


 

(a)           the Borrower shall give the Agent prior written, facsimile or
telephonic (promptly confirmed in writing) notice of each continuation or
conversion hereunder of at least three (3) Business Days for each continuation
or conversion hereunder; such notice shall be irrevocable and to be effective
must be received by the Agent on the day required not later than 1:00 p.m., New
York City time;

 

(b)           no Event of Default or Default shall have occurred and be
continuing at the time of any conversion to a Eurodollar Loan or continuation of
a Eurodollar Loan into a subsequent Interest Period;

 

(c)           no Alternate Base Rate Loan may be converted to a Eurodollar Loan
and no Eurodollar Loan may be continued as a Eurodollar Loan if, after such
conversion and after giving effect to any concurrent prepayment of Loans, an
aggregate of more than ten (10) separate Eurodollar Loans would be outstanding
hereunder with respect to each Lender (for purposes of determining the number of
such Loans outstanding, Loans with different Interest Periods shall be counted
as different Loans even if made on the same date);

 

(d)           if fewer than all Eurodollar Loans and Alternate Base Rate Loans
at the time outstanding shall be continued or converted, such continuation or
conversion shall be made pro rata among the Lenders in accordance with the
respective principal amounts of the Loans held by the Lenders immediately prior
to such continuation or conversion;

 

(e)           the aggregate principal amount of Loans continued as or converted
to Eurodollar Loans as part of the same borrowing shall be $1,000,000 or such
greater amount which is an integral multiple of $500,000;

 

(f)            accrued interest on any Eurodollar Loan (or portion thereof)
being continued or converted shall be paid by the Borrower at the time of
continuation or conversion;

 

(g)           the Interest Period with respect to a new Eurodollar Loan effected
by a continuation or conversion shall commence on the date of such continuation
or conversion;

 

(h)           if a Eurodollar Loan is converted to another type of Loan other
than on the last day of the Interest Period with respect thereto, the amounts
required by Section 2.11(b) shall be paid upon such conversion; and

 

(i)            each request for a continuation as or conversion to a Eurodollar
Loan which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month.

 

In the event that the Borrower shall not give notice to continue or convert any
Eurodollar Loan as provided above, such Loan (unless repaid) shall automatically
be (i) continued as a Eurodollar Loan with an Interest Period of one month or
(ii) converted to an Alternate Base Rate Loan at the expiration of the then
current Interest Period at the Agent’s discretion.  The Agent shall, after it
receives notice from the Borrower, promptly give the Lenders notice of any
continuation or conversion.

 

--------------------------------------------------------------------------------


 

SECTION 2.11.  Prepayment of Loans; Reimbursement of Lenders.  (a)  Subject to
the terms of paragraph (b) of this Section 2.11, the Borrower shall have the
right at its option at any time and from time to time to prepay (i) the
Alternate Base Rate Loans, in whole or in part, upon at least one Business Day’s
written, facsimile or telephonic (promptly confirmed in writing) notice, in the
principal amount of $500,000 or such greater amount which is an integral
multiple of $500,000 and (ii) any Borrowings of Eurodollar Loans, in whole or in
part, upon at least three Business Days’ written, facsimile or telephonic
(promptly confirmed in writing) notice, in the principal amount of $1,000,000 or
such greater amount which is an integral multiple of $500,000.  Each notice of
prepayment shall specify the prepayment date, the Loans to be prepaid and the
principal amount thereof, shall be irrevocable and shall commit the Borrower to
prepay such Loans in the amount and on the date stated therein.  Such notice
shall also specify the expected principal amount of Loans to be outstanding
after giving effect to such prepayment.

 

(b)           The Borrower shall reimburse each Lender on demand for any loss
incurred or to be incurred by it in the reemployment of the funds released (i)
by any prepayment (for any reason) of any Eurodollar Loan if such Loan is repaid
other than on the last day of the Interest Period for such Loan or (ii) in the
event that after the Borrower delivers a notice of borrowing under Section
2.3(a) or continuation or conversion under Section 2.10(a) in respect of
Eurodollar Loans, such Loan is not made, continued or converted on the first day
of the Interest Period specified in such notice for any reason other than (I) a
suspension or limitation under Section 2.9(b) of the right of the Borrower to
select a Eurodollar Loan or (II) a breach by the Lenders of their obligation
hereunder.  Such loss shall be the amount as reasonably determined by such
Lender as the excess, if any, of (A) the amount of interest which would have
accrued to such Lender on the amount so paid or not borrowed, continued or
converted at a rate of interest equal to the interest rate applicable to such
Loan pursuant to Section 2.6 hereof, for the period from the date of such
payment or failure to borrow, continue or convert to the last day (x) in the
case of a payment other than on the last day of the Interest Period for such
Loan, of the then current Interest Period for such Loan or (y) in the case of
such failure to borrow, continue or convert, of the Interest Period for such
Loan which would have commenced on the date of such failure to borrow, continue
or convert, over (B) the amount realized by such Lender in reemploying the funds
not advanced or the funds received in prepayment or realized from the Loan so
continued or converted during the period referred to above.  Each Lender shall
deliver to the Borrower from time to time one or more certificates setting forth
the amount of such loss (and in reasonable detail the manner of computation
thereof) as determined by such Lender, which certificates shall be conclusive
absent manifest error.

 

(c)           In the event the Borrower fails to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to Section 2.11(a), the
Borrower on demand by any Lender shall pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any loss incurred by
such Lender as a result of such failure to prepay, including, without
limitation, any loss, cost or expenses incurred by reason of the acquisition of
deposits or other funds by such Lender to fulfill deposit obligations incurred
in anticipation of such prepayment.  Each Lender shall deliver to the Borrower
and the Agent from time to time one or more certificates setting forth the
amount of such loss (and in reasonable detail the manner of computation thereof)
as determined by such Lender, which certificates shall be conclusive absent
manifest error.

 

--------------------------------------------------------------------------------


 

(d)           [Intentionally omitted.]

 

(e)           The outstanding principal amount of the Loans shall be repaid
immediately to the extent that the aggregate amount of the Loans plus the L/C
Exposure exceeds the Total Commitment then in effect.

 

(f)            [Intentionally omitted.]

 

(g)           Simultaneously with each termination and/or reduction of the Total
Commitment pursuant to Section 2.8, the Borrower shall pay to the Agent for the
account of the Lenders the amount, if any, by which the sum of the aggregate
outstanding principal amount of the Loans and the L/C Exposure exceeds the
reduced Total Commitment, all accrued and unpaid interest thereon and the
Commitment Fees on the amount of the Total Commitment so terminated or reduced
through the date thereof.

 

(h)           If on any day on which the Loans would otherwise be required to be
prepaid but for the operation of this Section 2.11(h) (each, a “Prepayment
Date”), the amount of such required prepayment exceeds the then outstanding
aggregate principal amount of the Loans which consist of Alternate Base Rate
Loans, and no Default or Event of Default is then continuing, then on such
Prepayment Date the Borrower may, at its option, deposit Dollars into the Cash
Collateral Account in an amount equal to such excess.  If the Borrower makes
such deposit (i) only the outstanding Alternate Base Rate Loans that are also
Revolving Credit Loans shall be required to be prepaid on such Prepayment Date,
and (ii) on the last day of each Interest Period in effect after such Prepayment
Date the Agent is irrevocably authorized and directed to apply funds from the
Cash Collateral Account (and liquidate investments held in the Cash Collateral
Account as necessary) to prepay Eurodollar Loans that are also Revolving Credit
Loans for which the Interest Period is then ending until the aggregate of such
prepayments equals the prepayment which would have been required on such
Prepayment Date but for the operation of this Section 2.11(h); provided,
however, that if there are no outstanding Revolving Credit Loans, or the amount
of outstanding Revolving Credit Loans is less than the required prepayment, then
the outstanding Term Loans that are also Alternate Base Rate Loans shall be
required to be prepaid on such Prepayment Date and on the last day of each
Interest Period the Agent may apply funds in the Cash Collateral Account to
prepay Eurodollar Loans that are also Term Loans as set forth in clause (ii)
herein.

 

(i)            Unless otherwise designated in writing by the Borrower, all
prepayments shall be applied to the applicable principal payment set forth in
this Section 2.11, first to that amount of such applicable principal payment
then maintained as Alternate Base Rate Loans, and then to that amount of such
applicable principal payment maintained as Eurodollar Loans in order of the
scheduled expiry of Interest Periods with respect thereto.

 

(j)            All prepayments (other than prepayments of Alternate Base Rate
Loans) shall be accompanied by accrued but unpaid interest on the principal
amount being prepaid to the date of prepayment.

 

SECTION 2.12.  Change in Circumstances.  (a)  In the event that after the
Initial Date hereof any change in Applicable Law or in the interpretation or
administration thereof

 

--------------------------------------------------------------------------------


 

(including, without limitation, any request, guideline or policy not having the
force of law) by any Governmental Authority charged with the administration or
interpretation thereof or, with respect to clause (ii), (iii) or (iv) below, any
change in conditions shall occur which shall:

 

(i)            subject any Lender to, or increase the net amount of, any tax,
levy, impost, duty, charge, fee, deduction or withholding with respect to any
Eurodollar Loan (other than withholding tax imposed by the United States of
America or any political subdivision or taxing authority thereof or any other
tax, levy, impost, duty, charge, fee, deduction or withholding (x) that is
measured with respect to the overall net income of such Lender or of a Lending
Office of such Lender, and that is imposed by the United States of America, or
by the jurisdiction in which such Lender or Lending Office is incorporated, in
which such Lending Office is located, managed or controlled or in which such
Lender has its principal office (or any political subdivision or taxing
authority thereof or therein), or (y) that is imposed solely by reason of any
Lender failing to make a declaration of, or otherwise to establish,
non-residence, or to make any other claim for exemption, or otherwise to comply
with any certification, identification, information, documentation or reporting
requirements prescribed under the laws of the relevant jurisdiction, in those
cases where a Lender may properly make such declaration or claim or so establish
non-residence or otherwise comply); or

 

(ii)           change the basis of taxation of any payment to any Lender of
principal or any interest on any Eurodollar Loan or other fees and amounts
payable hereunder, or any combination of the foregoing other than withholding
tax imposed by the United States of America as applicable, or any political
subdivision or taxing authority thereof or therein or any other tax, levy,
impost, duty, charge, fee, deduction or withholding that is measured with
respect to the overall net income of such Lender or of a Lending Office of such
Lender, and that is imposed by the United States of America or by the
jurisdiction in which such Lender or Lending Office is incorporated or carries
on business, in which such Lending Office is located, managed or controlled or
in which such Lender has its principal office or a presence not otherwise
connected with, or required by, this transaction (or any political subdivision
or taxing authority thereof or therein); or

 

(iii)          impose, modify or deem applicable any reserve, deposit or similar
requirement against any assets held by, deposits with or for the account of or
loans or commitments by an office of such Lender; or

 

(iv)          impose upon such Lender or the London interbank market any other
condition with respect to the Eurodollar Loans, any Letter of Credit or this
Agreement;

 

and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making or maintaining any Eurodollar Loan hereunder or to reduce
the amount of any payment (whether of principal, interest or otherwise) received
or receivable by such Lender, or to require such Lender to make any payment in
connection with any Eurodollar Loan, in each case by or in an amount which such
Lender in its sole judgment shall deem material, then and in each case the
Borrower shall pay to the Agent for the account of such Lender, as provided in
paragraph (c) below, such amounts as shall be necessary to compensate such
Lender for such cost, reduction or payment.

 

--------------------------------------------------------------------------------


 

(b)           If at any time and from time to time after the Initial Date any
Lender shall have determined that the applicability of any law, rule, regulation
or guideline adopted after the Initial Date regarding capital adequacy, or any
change in any of the foregoing or in the interpretation or administration of any
of the foregoing by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or any Lending Office of such Lender) or any Lender’s holding
company with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Credit Agreement or the Loans made or Letters of Credit
issued or participated in by such Lender pursuant hereto to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such applicability, adoption, change or compliance (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered with respect to
Loans made or Letters of Credit issued or participated in by such Lender
hereunder.

 

(c)           Each Lender shall deliver to the Borrower and the Agent from time
to time, one or more certificates setting forth the amounts due to such Lender
under paragraphs (a) and (b) above, the changes as a result of which such
amounts are due and the manner of computing such amounts.  Each such certificate
shall be conclusive in the absence of manifest error.  The Borrower shall pay to
the Agent for the account of each such Lender the amounts shown as due on any
such certificate within ten Business Days after its receipt of the same.  No
failure on the part of any Lender to demand compensation under paragraph (a) or
(b) above on any one occasion shall constitute a waiver of its rights to demand
compensation on any other occasion.  The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of any law, regulation or other condition which shall give
rise to any demand by such Lender for compensation thereunder.

 

(d)           Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of an event or the existence of a condition that
(i) would cause it to incur any increased cost under Section 2.9(b) or this
Section 2.12 or (ii) would require the Borrower to pay an increased amount under
Section 2.9(b) or this Section 2.12, it will use reasonable efforts to notify
the Borrower of such event or condition and, to the extent not inconsistent with
such Lender’s internal policies, will use its reasonable efforts to make, fund
or maintain the affected Loans of such Lender, or, if applicable, to participate
in Letters of Credit as required by Section 2.4, through another Lending Office
of such Lender if as a result thereof the additional monies which would
otherwise be required to be paid or the reduction of amounts receivable by such
Lender thereunder in respect of such Loans or Letters of Credit would be
materially reduced, or such inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans or Letters of Credit pursuant to Section 2.11(b) or this Section 2.12
would be materially reduced or the taxes or other amounts otherwise payable
under Section 2.9(b) or this Section 2.12 would be materially reduced, and if,
as determined by such Lender, in its sole discretion, the making, funding or
maintaining of such Loans or the participation in such Letters of Credit through
such other Lending Office would not otherwise materially adversely affect such
Loans, such Letters of Credit or such Lender.

 

--------------------------------------------------------------------------------


 

SECTION 2.13.  Change in Legality.  (a)  Notwithstanding anything to the
contrary contained elsewhere in this Agreement, if any change after the date
hereof in Applicable Law, guideline or order, or in the interpretation thereof
by any Governmental Authority charged with the administration thereof, shall
make it unlawful for any Lender to make or maintain any Eurodollar Loan or to
give effect to its obligations as contemplated hereby with respect to a
Eurodollar Loan, then, by written notice to the Borrower and the Agent, such
Lender may (i) declare that Eurodollar Loans will not thereafter be made by such
Lender hereunder and/or (ii) require that, subject to Section 2.11(b), all
outstanding Eurodollar Loans made by it be converted to Alternate Base Rate
Loans, whereupon all of such Eurodollar Loans shall automatically be converted
to Alternate Base Rate Loans as of the effective date of such notice as provided
in paragraph (b) below.  Such Lender’s Pro Rata Share of any subsequent
Borrowing of Eurodollar Loans shall, instead, be an Alternate Base Rate Loan
unless such declaration is subsequently withdrawn.

 

(b)           A notice to the Borrower by any Lender pursuant to paragraph (a)
above shall be effective for purposes of clause (ii) thereof, if lawful, on the
last day of the current Interest Period for each outstanding Eurodollar Loan
and, in all other cases, on the date of receipt of such notice by the Borrower.

 

SECTION 2.14.  Manner of Payments.  All payments of principal and interest in
respect of any Loans shall be pro rata among the Lenders in accordance with
their Percentages.  All payments by the Borrower hereunder and under the Notes
shall be made without offset or counterclaim in Dollars in Federal or other
immediately available funds at the office of The Chase Manhattan Bank, Loan and
Agency Services Group, One Chase Manhattan Plaza, 8th Floor, New York, New York
10081, Attention: Donna Montgomery, for credit to the Clearing Account no later
than 1:00 p.m., New York City time, on the date on which such payment shall be
due.  Any payment received at such office after such time shall be deemed
received on the following Business Day.  Interest in respect of any Loan
hereunder shall accrue from and including the date of such Loan to but excluding
the date on which such Loan is paid or converted to a Loan of a different type.

 

SECTION 2.15.  United States Withholding.  (a)  Prior to the date of the initial
Loans hereunder and prior to the effective date set forth in the Assignment and
Acceptance with respect to any Lender becoming a Lender after the date hereof,
and from time to time thereafter if requested by the Borrower or the Agent or
required because, as a result of a change in law or a change in circumstances or
otherwise, a previously delivered form or statement becomes incomplete or
incorrect in any material respect, each Lender organized under the laws of a
jurisdiction outside the United States shall provide, if applicable, the Agent
and the Borrower with complete, accurate and duly executed forms or other
statements prescribed by the Internal Revenue Service of the United States
certifying such Lender’s exemption from, or entitlement to a reduced rate of,
United States withholding taxes (including backup withholding taxes) with
respect to all payments to be made to such Lender hereunder and under any other
Fundamental Documents.

 

(b)           The Borrower and the Agent shall be entitled to deduct and
withhold any and all present or future taxes or withholdings, and all
liabilities with respect thereto, from payments hereunder or under any other
Fundamental Documents, if and to the extent that the

 

--------------------------------------------------------------------------------


 

Borrower or the Agent in good faith determines that such deduction or
withholding is required by the law of the United States, including, without
limitation, any applicable treaty of the United States.  In the event the
Borrower or the Agent shall so determine that deduction or withholding of taxes
is required, it shall advise the affected Lender as to the basis of such
determination prior to actually deducting and withholding such taxes.  In the
event the Borrower or the Agent shall so deduct or withhold taxes from amounts
payable hereunder, it (i) shall pay to or deposit with the appropriate taxing
authority in a timely manner the full amount of taxes it has deducted or
withheld; (ii) shall provide evidence of payment of such taxes to, or the
deposit thereof with, the appropriate taxing authority and a statement setting
forth the amount of taxes deducted or withheld, the applicable rate, and any
other information or documentation reasonably requested by the Lenders from whom
the taxes were deducted or withheld; and (iii) shall forward to such Lenders any
receipt of the deducted or withheld taxes as may be issued from time to time by
the appropriate taxing authority.  Unless the Borrower and the Agent have
received forms or other documents satisfactory to them indicating that payments
hereunder or under the Notes are not subject to United States withholding tax or
are subject to such tax at a rate reduced by an applicable tax treaty, the
Borrower or the Agent may withhold taxes from such payments at the applicable
statutory rate in the case of payments to or for any Lender organized under the
laws of a jurisdiction outside the United States.

 

(c)           Each Lender agrees (i) that as between it and the Borrower or the
Agent, it shall be the Person to deduct and withhold taxes, and to the extent
required by law it shall deduct and withhold taxes, on amounts that such Lender
may remit to any other Person(s) by reason of any undisclosed transfer or
assignment of an interest in this Agreement to such other Person(s) pursuant to
paragraph (f) of Section 13.3 and (ii) to indemnify the Borrower and the Agent
and any officers, directors, agents, or employees of the Borrower or the Agent
against and to hold them harmless from any tax, interest, additions to tax,
penalties, reasonable counsel and accountants’ fees, disbursements or payments
arising from the assertion by any appropriate taxing authority of any claim
against them relating to a failure to withhold taxes as required by law with
respect to amounts described in clause (i) of this paragraph (c) or arising from
the reliance by the Borrower or the Agent on any form or other document
furnished by such Lender and purporting to establish a basis for not
withholding, or for withholding at a reduced rate, taxes with respect to
payments hereunder or under any other Fundamental Document.

 

(d)           Each assignee of a Lender’s interest in this Credit Agreement in
conformity with Section 13.3 shall be bound by this Section 2.15, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.15.

 

(e)           Notwithstanding the foregoing, in the event that any withholding
taxes or additional withholding taxes shall become payable solely as a result of
any change in any statute, treaty, ruling, determination or regulation (or
interpretation of any of the foregoing) occurring after the Initial Date in
respect of any sum payable hereunder or under any other Fundamental Document to
any Lender or the Agent (i) the sum payable by the Borrower (or, if applicable,
the relevant Credit Party) shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower (or, if applicable, the

 

--------------------------------------------------------------------------------


 

relevant Credit Party) shall make such deductions, (iii) the Borrower (or, if
applicable, the relevant Credit Party) shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable Law
and (iv) the Borrower (or, if applicable, the relevant Credit Party) shall
forward to such Lender or the Agent (as the case may be) the official tax
receipts or other documentation pursuant to Section 2.15(b).  In addition, the
Borrower (and, if applicable, the relevant Credit Party) shall indemnify each
Lender and the Agent for any additional withholding taxes paid by such Lender or
the Agent, as the case may be, or any liability (including penalties and
interest) arising therefrom or with respect thereto, whether or not such
additional withholding taxes were correctly or legally asserted.

 

(f)            In the event that a Lender receives a refund of or credit for
taxes withheld or paid pursuant to clause (e) of this Section, which credit or
refund is identifiable by such Lender as being a result of taxes withheld or
paid in connection with sums payable hereunder or under any other Fundamental
Document, such Lender shall promptly notify the Agent and the Borrower and
shall, if no Event of Default has occurred and is continuing, remit to the
Borrower the amount of such refund or credit allocable to payments made
hereunder or under any other Fundamental Document.

 

(g)           Each Lender agrees that after it becomes aware of the occurrence
of an event that would cause the Borrower or any other Credit Party to pay any
amount pursuant to Section 2.15(d), it will use reasonable efforts to notify the
Borrower of such event and, to the extent not inconsistent with such Lender’s
internal policies, will use its reasonable efforts to make, fund or maintain the
affected Loans of such Lender, or, if applicable, to participate in Letters of
Credit through another Lending Office of such Lender if as a result thereof the
additional monies which would otherwise be required to be paid by reason of
Section 2.15(d) in respect of such Loans, Letters of Credit or participations
therein would be materially reduced, and if, as determined by such Lender, in
its discretion, the making, funding or maintaining of such Loans, Letters of
Credit or participations therein through such other Lending Office would not
otherwise materially adversely affect such Loans, Letters of Credit or
participations therein or such Lender.

 

SECTION 2.16.  Interest Adjustments.  If the provisions of this Credit Agreement
or any Note would at any time require payment by the Borrower to a Lender of any
amount of interest in excess of the maximum amount then permitted by Applicable
Law, the interest payments to that Lender shall be reduced to the extent
necessary so that such Lender shall not receive interest in excess of such
maximum amount.  If, as a result of the foregoing, a Lender shall receive
interest payments hereunder or under a Note in an amount less than the amount
otherwise provided hereunder, such deficit (hereinafter called the “Interest
Deficit”) will, to the fullest extent permitted by Applicable Law, cumulate and
will be carried forward (without interest) until the termination of this
Agreement.  Interest otherwise payable to a Lender hereunder and under a Note
for any subsequent period shall be increased by the maximum amount of the
Interest Deficit that may be so added without causing such Lender to receive
interest in excess of the maximum amount then permitted by Applicable Law.

 

The amount of any Interest Deficit relating to a particular Loan and Note shall
be treated as a prepayment penalty and paid in full at the time of any optional
prepayment by the Borrower to the Lenders of all the Loans at that time
outstanding pursuant to Section 2.11(a) hereof and a

 

--------------------------------------------------------------------------------


 

termination of the Commitments under Section 2.8.  The amount of any Interest
Deficit relating to a particular Loan and Note at the time of any complete
payment of the Loans at that time outstanding (other than an optional prepayment
thereof pursuant to Section 2.10(a) hereof) shall be cancelled and not paid.

 

3.             REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agent, Lenders and the Issuing Bank to enter into this
Credit Agreement and to make the Loans and issue or participate in the Letters
of Credit provided for herein, the Credit Parties, jointly and severally, make
the following representations and warranties to, and agreements with, the Agent,
the Lenders and the Issuing Bank, all of which shall survive the execution and
delivery of this Agreement, the issuance of the Notes and the Letters of Credit
and the making of the Loans:

 

SECTION 3.1.  Corporate Existence and Power.  (a)  Each Credit Party is a
corporation, limited liability company or partnership, duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is in good standing or has applied for authority to operate as a foreign
entity in all jurisdictions where the nature of its properties or business so
requires it and where a failure to be in good standing as a foreign entity would
have a material adverse effect on the business, assets or condition, financial
or otherwise, of such Credit Party.  As of the Closing Date, the Borrower is
engaged in a U.S. trade or business.

 

(b)           Each Credit Party has the power and authority (i) to own its
respective properties and carry on its respective businesses as now being
conducted, (ii) to execute, deliver and perform its obligations (as applicable)
under this Credit Agreement and the other Fundamental Documents and any other
documents contemplated hereby, (iii) in the case of the Borrower, to borrow
hereunder, (iv) to grant to the Agent, for the benefit of itself, the Issuing
Bank and the Lenders, a security interest in the Collateral including the
Pledged Securities, to the extent applicable, as contemplated by this Credit
Agreement and the other Fundamental Documents to which it is or will be a party
and (v) in the case of the Guarantors, to guarantee the Obligations as
contemplated by Article 10 hereof.

 

(c)           A list of all of the Credit Parties setting forth their
jurisdictions of organization and the jurisdictions in which they are in good
standing as of the Amendment No. 17 Effective Date as provided in Section 3.1(a)
hereof is attached hereto as Schedule 3.1.

 

SECTION 3.2.  Authority and No Violation.  (a)  The execution, delivery and
performance of this Credit Agreement and the other Fundamental Documents by each
Credit Party and the grant to the Agent for the benefit of itself, the Issuing
Bank and the Lenders of a security interest in the Collateral as contemplated
herein or in the other Fundamental Documents, and in the case of the Borrower,
the Borrowings hereunder and the execution, delivery and performance of the
Notes by the Borrower and, in the case of each Guarantor, the guaranty of the
Obligations as contemplated by Article 10 hereof, (a) have been duly authorized
by all necessary corporate or company (as applicable) action on the part of each
Credit Party, (b) will not violate any provision of any Applicable Law, or any
order of any court or other agency of the United States or any State thereof,
applicable to any Credit Party or any of its respective properties or assets,
(c) will not violate any provision of the Certificate of Incorporation or
By-Laws, limited

 

--------------------------------------------------------------------------------


 

liability company agreement or other organizational document of any Credit
Party, or any indenture, any agreement for borrowed money, any bond, note or
other similar instrument in any material respect or any other material agreement
to which any Credit Party is a party or by which any Credit Party or any of its
properties or assets are bound, (d) will not be in conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement, bond, note, instrument or other material
agreement and (e) will not result in the creation or imposition of any Lien,
charge or encumbrance of any nature whatsoever upon any property or assets of
any Credit Party other than pursuant to this Agreement or any other Fundamental
Document.

 

(b)           There are no restrictions on the transfer of any Pledged
Securities other than as a result of the Credit Agreement or applicable
securities laws and the regulations promulgated thereunder or such as would not
prevent the Agent from exercising its remedies with respect to such Pledged
Securities in the case of an Event of Default.

 

SECTION 3.3.  Governmental and Other Approvals.  All authorizations, approvals,
registrations or filings with any Governmental Authority or public regulatory
body (other than UCC-1 Financing Statements, the Copyright Security Agreement
and the Trademark Security Agreement which will be delivered to the Agent on or
prior to the Closing Date), in form suitable for recording or filing with the
appropriate filing office, required for the execution, delivery and performance
by the Credit Parties of this Credit Agreement and the other Fundamental
Documents, and the execution and delivery by the Borrower of the Notes, have
been duly obtained or made and are in full force and effect or have been duly
applied for, and if any such further authorizations, approvals, registrations or
filings should hereafter become necessary, the Credit Parties shall obtain or
make all such authorizations, approvals, registrations or filings.

 

SECTION 3.4.  Financial Statements.  Each of the audited financial statements of
the Borrower and its Consolidated Subsidiaries at December 31, 2009 together
with the related statements of operations and cash flow and the related notes
and supplemental information are complete and correct and have been prepared in
accordance with GAAP in effect as of such date consistently applied, except as
otherwise indicated in the notes to such financial statements and subject in the
case of unaudited statements to changes resulting from year-end audit
adjustments.  All of such financial statements fairly present the financial
condition or the results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis at the dates and for the periods indicated
and (in the case of the balance sheets) reflect (including the notes thereto)
all known liabilities and subject in the case of unaudited statements to changes
resulting from year-end audit adjustments, contingent or otherwise, as of such
dates required in accordance with GAAP to be shown or reserved against, or
disclosed in notes to financial statements.

 

SECTION 3.5.  No Material Adverse Change.  (a)  Since December 31, 2009 there
has been no material adverse change in the business, assets, condition
(financial or otherwise), or results of operations of the Borrower and its
Subsidiaries, taken as a whole.

 

--------------------------------------------------------------------------------


 

(b)           No Credit Party has entered or is entering into the arrangements
contemplated hereby and by the other Fundamental Documents, or intends to make
any transfer or incur any obligations hereunder or thereunder, with actual
intent to hinder, delay or defraud either present or future creditors.  On and
as of the Closing Date, on a pro forma basis after giving effect to all
Indebtedness (including the Loans) expected to be borrowed or repaid on the
Closing Date, (i) each Credit Party expects the cash available to such Credit
Party, after taking into account all other anticipated uses of the cash of such
Credit Party (including the payments on or in respect of debt referred to in
clause (iii) of this Section 3.5(b)), will be sufficient to satisfy all final
judgments for money damages which have been docketed against such Credit Party
or which may be rendered against such Credit Party in any action in which such
Credit Party is a defendant (taking into account the reasonably anticipated
maximum amount of any such judgment and the earliest time at which such judgment
might reasonably be anticipated to be entered); (ii) the sum of the present fair
saleable value of the combined assets of all of the Credit Parties will exceed
the probable liability of the Credit Parties on their debts (including their
Guaranties); (iii) no Credit Party will have incurred or intends to, or believes
that it will, incur debts beyond its ability to pay such debts as such debts
mature (taking into account the timing and amounts of cash to be received by
such Credit Party from any source and of amounts to be payable on or in respect
of debts of such Credit Party and the amounts referred to in clause (i)); and
(iv) each Credit Party believes it will have sufficient capital with which to
conduct its present and proposed business and the property of such Credit Party
does not constitute unreasonably small capital with which to conduct its present
or proposed business.  For purposes of this paragraph (b), “debt” means any
liability or a claim, and “claim” means (y) right to payment whether or not such
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured, or (z) right to an equitable remedy for breach of performance if such
breach gives rise to a payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured.

 

SECTION 3.6.  Ownership of Pledged Securities, Subsidiaries, etc.  (a)  Annexed
hereto as Schedule 3.6(a) is a correct and complete list as of the Amendment No.
17 Effective Date, of each Credit Party showing, as to each, (i) its name, (ii)
the type of entity it is, (iii) the jurisdiction in which it was incorporated or
otherwise organized, (iv) in the case of each Credit Party which is a
corporation, its authorized capitalization, the number of shares of its capital
stock outstanding and other than as to the Borrower the ownership of its capital
stock and (v) in the case of each Credit Party which is a limited liability
company, the ownership of its membership interests.

 

(b)           Except as noted on Schedule 3.6(b), as of the Amendment No. 17
Effective Date no Credit Party holds any Equity Interest or other Investment,
either directly or indirectly, in any Person other than another Credit Party and
no Credit Party is a general or limited partner in any joint venture or
partnership.

 

SECTION 3.7.  Copyrights, Trademarks and Other Rights.  (a)  As of the Amendment
No. 17 Effective Date, the items of Product listed on Schedule 3.7(a) hereto
comprise all of the Product in which any Credit Party has any right, title or
interest (either directly, through a joint venture or partnership or
otherwise).  The existing U.S. copyright registration number (or if not yet
obtained, the registration status) for each of the items of Product

 

--------------------------------------------------------------------------------


 

set forth on Schedule 3.7(a) for which any Credit Party owns the underlying
copyright or an interest in copyright are as  set forth on Schedule 3.7(a). 
Schedule 3.7(a) also identifies the location of the Physical Materials related
to each item of Product owned by any Credit Party or to which any Credit Party
has rights of access.  To the best of each Credit Party’s knowledge, all items
of Product and all component parts thereof do not and will not violate or
infringe upon any copyright, right of privacy, trademark, patent, trade name,
performing right or any literary, dramatic, musical, artistic, personal,
private, several, care, contract, property or copyright right or any other right
of any Person, in any material respect or contain any libelous or slanderous
material.  There is no claim, suit, action or proceeding pending or, to the best
of each Credit Party’s knowledge, threatened against any Credit Party that
involves a claim of infringement of any copyright with respect to any item of
Product listed on Schedule 3.7(a), and no Credit Party has any knowledge of any
existing infringement by any other Person of any copyright held by any Credit
Party with respect to any item of Product listed on Schedule 3.7(a).

 

(b)           Schedule 3.7(b) hereto (i) lists all the trademarks registered by
any Credit Party as of the Amendment No. 17 Effective Date and identifies the
Credit Party in whose name each such trademark is registered and (ii) specifies
as to each, the jurisdictions in which such trademark has been issued or
registered (or, if applicable, in which an application for such issuance or
registration has been filed), including the respective registration or
application numbers and applicable dates of registration or application and
(iii) specifies as to each, as applicable, material licenses, sublicenses and
other material agreements as of the Amendment No. 17 Effective Date  (other than
any agreements which relate to the exploitation of an item of Product), to which
any Credit Party is a party and pursuant to which any Person, other than a
Credit Party, is authorized to use such trademark.

 

(c)           All applications and registrations for all copyrights, trademarks,
service marks, trade names and service names in which any Credit Party has any
right, title or interest are valid and in full force and effect and are not
subject to the payment of any taxes or maintenance fees or the taking of any
other actions by the Credit Parties (other than standard renewals) to maintain
their validity or effectiveness.

 

SECTION 3.8.  Fictitious Names.  None of the Credit Parties has done business,
is doing business or intends to do business other than under its full corporate
or company name (as applicable), including, without limitation, under any
tradename or other doing business name other than as listed on Schedule 3.8.

 

SECTION 3.9.  Title to Properties.  The Credit Parties have good title to each
of the properties and assets reflected on the financial statements referred to
in Section 3.4 or delivered pursuant to Section 5.1(a) hereof and all such
properties and assets will be free and clear of Liens, except Permitted
Encumbrances.

 

SECTION 3.10.  UCC Filing Information.  The chief executive office of each
Credit Party is, as of the Amendment No. 17 Effective Date, as set forth on
Schedule 3.10 hereto, the state of incorporation or formation of each Credit
Party is listed on Schedule 3.10 hereto and the place where each Credit Party
keeps the records concerning the Collateral as of the Amendment

 

--------------------------------------------------------------------------------


 

No. 17 Effective Date or regularly keeps any goods included in the Collateral as
of the Amendment No. 17 Effective Date are also listed on Schedule 3.10 hereto.

 

SECTION 3.11.  Litigation.  Except as set forth on Schedule 3.11, there are no
actions, lawsuits or other proceedings pending (including, but not limited to,
matters relating to environmental liability), or, to the knowledge of any Credit
Party, threatened, against or affecting any Credit Party or any of its
respective properties, by or before any Governmental Authority, arbitration
panel, or arbitrator, which could reasonably be expected to have a Material
Adverse Effect on the financial condition or the business of any Credit Party or
which involve this Agreement or any of the transactions contemplated hereby.  No
Credit Party is in default with respect to any order, writ, injunction, decree,
rule or regulation of any Governmental Authority, which default would have a
Material Adverse Effect.

 

SECTION 3.12.  Federal Reserve Regulations.  No Credit Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the Loans will be used, directly or indirectly, and whether
immediately, incidentally or ultimately to purchase or carry any Margin Stock,
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any other purpose violative of or inconsistent with any of the
provisions of any regulations of the Board of Governors of the Federal Reserve
System, including, without limitation, Regulations D, T, U and X.

 

SECTION 3.13.  Investment Company Act.  No Credit Party will during the term of
this Agreement be, (x) an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended or (y) subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act or any
foreign, federal or local statute or regulation limiting its ability to incur
indebtedness for money borrowed as contemplated hereby or by any other
Fundamental Document.

 

SECTION 3.14.  Binding Agreements.  This Credit Agreement and the other
Fundamental Documents when executed will constitute, the legal, valid and
enforceable obligations of each Credit Party that is a party thereto enforceable
against such Credit Party in accordance with its respective terms, subject, as
to the enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity.

 

SECTION 3.15.  Taxes.  All federal, state and local tax returns which are
required to be filed by or on behalf of the Credit Parties have been filed, and
the Credit Parties have paid or caused to be paid all taxes payable by the
Credit Parties as shown on said returns or on any assessment received by them in
writing, to the extent that such taxes have become due, except as permitted by
Section 5.11 hereof.  No Credit Party knows of any material additional
assessments or any basis therefore.  The Credit Parties believe that the
charges, accruals and reserves on their books in respect of taxes or other
governmental charges are accurate in all material respects.

 

SECTION 3.16.  Compliance with ERISA and Applicable Law.  (a)  Each Plan has
been maintained and operated in all material respects in accordance with all
applicable laws, including

 

--------------------------------------------------------------------------------


 

ERISA and the Code, and each Plan intended to qualify under section 401(a) of
the Code so qualifies.  No Reportable Event has occurred in the last five years
as to any Plan.  No Plan has any “accumulated funding deficiency” as defined in
section 302 of ERISA or Section 412 of the Code (whether or not waived) and no
application has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standards (including required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan.  No material liability has been, and no
circumstances exist pursuant to which any material liability could be, imposed
upon any Credit Party or ERISA Affiliate (i) under sections 4971 through 4980B
of the Code, section 502(i) or 502(l) of ERISA, or Title IV of ERISA with
respect to any Plan or Multiemployer Plan or with respect to any plan heretofore
maintained by any Credit Party or ERISA Affiliate or any entity that heretofore
was an ERISA Affiliate or (ii) for the failure to fulfill any obligation to
contribute to any Multiemployer Plan.  No material liability has been, and no
circumstances exist pursuant to which any material liability could be, imposed
upon any Credit Party with respect to any Plan that provides post-retirement
welfare coverage (other than as required pursuant to Section 4980B of the
Code).  Neither any Credit Party nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, and no Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated.

 

(b)           The execution, delivery and performance of the Fundamental
Documents and the consummation of the transactions contemplated hereby and
thereby will not involve any “prohibited transaction” within the meaning of
ERISA or the Code.

 

SECTION 3.17.  Agreements.  (a)  No Credit Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument (including any License
Agreement or Platform Agreement) to which it is a party which could reasonably
be expected to have a Material Adverse Effect or result in the loss of more than
5,000,000 Subscribers.

 

(b)           Schedule 3.17 is a true and complete listing as of the Amendment
No. 17 Effective Date of (i) all credit agreements, indentures, and other
agreements related to any indebtedness for borrowed money of any Credit Party,
other than the Fundamental Documents and intercompany indebtedness among the
Credit Parties, (ii) all joint venture agreements to which any Credit Party is a
party, (iii) all material License Agreements and Platform Agreements, (iv) all
agreements or other arrangements pursuant to which a Credit Party has granted a
Lien to any Person other than Permitted Encumbrances and (v) all other
contractual arrangements entered into by a Credit Party or by which any Credit
Party is bound which arrangements are material to any Credit Party, including
but not limited to, Guaranties and employment agreements.  For purposes of this
Section 3.17, a Platform Agreement or other contract, agreement or arrangement
shall be deemed “material” if the Credit Parties reasonably expect that any
Credit Party would, pursuant to the terms thereof, (A) recognize future revenues
in excess of US$1,000,000 per annum or, (B) incur liabilities, obligations or
expenses in excess of US$1,000,000 per annum.  Schedule 3.17B is a true and
complete listing as of the Amendment No. 17 Effective Date of all material (with
materiality determined in accordance with the preceding sentence) agreements
between any Credit Party and any of their non-Credit Party Affiliates.

 

--------------------------------------------------------------------------------


 

SECTION 3.18.  Indebtedness; Guaranties; Liens.  (a)  Except for this Agreement
and as otherwise disclosed on Schedule 3.18(a), as of the Amendment No. 17
Effective Date no Credit Party has any outstanding Indebtedness except for
intercompany indebtedness among the Credit Parties.

 

(b)           Except for this Agreement and as otherwise disclosed on Schedule
3.18(b), as of the Amendment No. 17 Effective Date no Credit Party is
responsible for any Indebtedness of any other Person.

 

(c)           Except for (i) Liens arising under this Agreement, (ii) Liens
disclosed on Schedule 3.18(c) and (iii) Permitted Encumbrances no Credit Party
has granted or is aware of the existence of any Liens on any property of any
Credit Party.

 

SECTION 3.19.  Security Interest; Other Security.  This Agreement and the other
Fundamental Documents, when executed and delivered and, to the extent
appropriate, filed in locations where required by law, in connection with the
execution and delivery hereof will create and grant to the Agent for the benefit
of itself, the Issuing Bank and the Lenders (upon the making of the first Loan
hereunder, the filing of the appropriate UCC-1 financing statements, the
Copyright Security Agreement with the United States Copyright Office, the
Trademark Security Agreement with the Patent and Trademark Office and delivery
of the Pledged Securities with appropriate stock powers to the Agent) a valid
and first priority perfected security interest in the Collateral located in the
United States subject only to Permitted Encumbrances.

 

SECTION 3.20.  Disclosure.  Neither this Credit Agreement nor any other
Fundamental Document nor any other agreement, document, certificate or statement
furnished to the Agent for the benefit of the Lenders by or on behalf of any
Credit Party in connection with the transactions contemplated hereby at the time
it was furnished contained any untrue statement of a material fact or omitted to
state a material fact, under the circumstances under which it was made,
necessary in order to make the statements contained herein or in any other
Fundamental Document not misleading in any material respect.  At the date
hereof, there is no fact relating to any Credit Party known to any Credit Party
which would have a Material Adverse Effect or would reasonably be expected to
have a Material Adverse Effect in the future.

 

SECTION 3.21.  Licensed Rights.  The License Agreements grant to the Credit
Parties sufficient rights in and to the items of Product licensed thereunder to
enable the Credit Parties to perform their respective obligations under the
Platform Agreements, and no Credit Party is in breach of any of its material
obligations under such agreements, nor does any Credit Party have any knowledge
of any breach or anticipated breach by any other parties thereto which could
reasonably be expected to result in any material adverse change in the business,
properties, assets, operations or condition (financial or otherwise) of any
Credit Party.

 

SECTION 3.22.  Environmental Liabilities.  (a)  No Credit Party has used,
stored, treated, transported, manufactured, refined, handled, produced or
disposed of any Hazardous Materials on, under, at, from or in any way affecting,
any properties or assets owned or leased by a Credit Party, in any manner which
at the time of the action in question violated in any material respect any
Environmental Law governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of Hazardous
Materials, and, to the

 

--------------------------------------------------------------------------------


 

best of each Credit Party’s knowledge, no prior owner of any such property or
asset or any tenant, subtenant, prior tenant or prior subtenant thereof has used
Hazardous Materials on or affecting such property or asset, or otherwise, in any
manner which at the time of the action in question violated in any material
respect any Environmental Law governing the use, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal of
Hazardous Materials.

 

(b)           To the best of each Credit Party’s knowledge, (i) no Credit Party
has any obligations or liabilities, known or unknown, matured or not matured,
absolute or contingent, assessed or unassessed, which could reasonably be
expected to have a Material Adverse Effect and (ii) no claims have been made
against any of the Credit Parties in the past five years and no presently
outstanding citations or notices have been issued against any of the Credit
Parties, which could reasonably be expected to have a Material Adverse Effect
which in either case have been or are imposed by reason of or based upon any
provision of any Environmental Law, including, without limitation, any such
obligations or liabilities relating to or arising out of or attributable, in
whole or in part, to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation or handling of any Hazardous Materials by any
Credit Party, or any of its employees, agents, representatives or predecessors
in interest in connection with or in any way arising from or relating to any of
the Credit Parties or any of their respective owned or leased properties, or
relating to or arising from or attributable, in whole or in part, to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of any such substance, by any other Person at or on
or under any of the real properties owned or used by any of the Credit Parties
or any other location where such could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.23.  Pledged Securities.  (a)  Annexed hereto as Schedule 3.23 is a
correct and complete list as of the Amendment No. 17 Effective Date, of all the
Pledged Securities hereunder showing, as to each, the entity whose stock or
other Equity Interests are being pledged, the Pledgor of such stock or other
Equity Interests, the stock certificate number (as applicable) and the number of
shares or amount of the capital stock or other Equity Interests being pledged
hereunder.  Each Pledgor (i) is the legal and beneficial owner of, and has sole
right, title and interest to, the Pledged Securities owned by such Pledgor, free
and clear of all Liens, security interests or other encumbrances whatsoever,
except the security interests created by this Credit Agreement and the other
Fundamental Documents and (ii) has sole right and power to pledge, and grant the
security interest in, and Lien upon, such Pledged Securities pursuant to this
Credit Agreement and the other Fundamental Documents without the consent of any
Person or Governmental Authority whatsoever.

 

(b)           All of the Pledged Securities are duly authorized, validly issued,
fully paid and non-assessable.

 

(c)           Except for contractual restrictions disclosed on Schedule 3.23 and
restrictions created herein or under applicable securities laws and the
regulations promulgated thereunder, there are no restrictions on the transfer of
any of the Pledged Securities.

 

(d)           Except as set forth on Schedule 3.23, there are no warrants,
options, conversion or similar rights currently outstanding with respect to, and
no agreements to purchase

 

--------------------------------------------------------------------------------


 

or otherwise acquire, any shares of the capital stock or other Equity Interests
of any issuer of any of the Pledged Securities; and there are no securities or
obligations of any kind convertible into any shares of the capital stock or
other Equity Interests of any issuer of any of the Pledged Securities.

 

(e)           Article 11 of this Credit Agreement creates in favor of the Agent
(on behalf of the Agent, the Issuing Bank and the Lenders) a valid, binding and
enforceable security interest in, and Lien upon, all right, title and interest
of the Pledgors in the Pledged Securities and constitutes a fully perfected
first and prior security interest and Lien upon all right, title and interest of
the Pledgors in such Pledged Securities subject, as to the enforcement of
remedies, to applicable bankruptcy, insolvency, reorganization and similar laws
affecting creditors’ rights generally and to general principles of equity.

 

SECTION 3.24.  Compliance with Laws.  No Credit Party is in violation of any
Applicable Law except for such violations which in the aggregate would not have
a Material Adverse Effect.  The Borrowings hereunder, the intended use of the
proceeds of the Loans as described in the preamble hereto and as contemplated by
Section 5.17 hereof and any other transactions contemplated hereby will not
violate any Applicable Law.

 

SECTION 3.25.  Bank Accounts. As of the Amendment No. 17 Effective Date, the
Credit Parties have no bank accounts other than those listed on Schedule 3.25.

 

4.             CONDITIONS OF LENDING

 

SECTION 4.1.  [THE TEXT OF SECTION 4.1 OF THE CREDIT AGREEMENT IS INTENTIONALLY
OMITTED FROM THIS EXHIBIT A TO AMENDMENT NO. 17; NO CHANGES ARE BEING
EFFECTUATED TO SECTION 4.1 OF THE CREDIT AGREEMENT FROM THOSE PREVIOUSLY IN
EFFECT VIA AMENDMENT NO. 17, AND THE CONDITIONS PRECEDENT SET FORTH IN SECTION
4.1 WERE SATISFIED OR WAIVED ON OR ABOUT AUGUST 31, 2001]

 

SECTION 4.2.  Conditions Precedent to Each Loan and Letter of Credit.  The
obligation of the Lenders (including the Agent) to make each Loan (including the
initial Loan) and to participate in each Letter of Credit (including the initial
Letter of Credit) and of the Issuing Bank to issue each Letter of Credit is
subject to the following conditions precedent:

 

(a)           Notice.  The Agent shall have received a notice with respect to
such Borrowing or the Issuing Bank shall have received a notice with respect to
such Letter of Credit as required by Article 2 hereof.

 

(b)           Representations and Warranties.  The representations and
warranties set forth in Article 3 hereof and in the other Fundamental Documents
shall be true and correct in all material respects on and as of the date of each
Borrowing or issuance of a Letter of Credit hereunder (except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct as of such earlier date, or changed
circumstances specifically contemplated by, and allowed pursuant to, this
Agreement) with the same effect as if made on and as of such date.

 

--------------------------------------------------------------------------------


 

(c)           No Event of Default.  On the date of each Borrowing or issuance of
a Letter of Credit hereunder, the Credit Parties shall be in material compliance
with all of the terms and provisions set forth herein to be observed or
performed and no Event of Default or Default shall have occurred and be
continuing nor shall any such event occur by reason of the making of such Loans
or issuance of such Letter of Credit.

 

(d)           Borrowing Certificate.  On the date of each Borrowing hereunder,
the Agent shall have received a borrowing certificate, substantially in the form
of Exhibit D hereto (the “Borrowing Certificate”), executed by an Authorized
Officer of the Borrower, dated the date of such Borrowing, containing a
certification by the chief financial officer of the Borrower, that (i) no Event
of Default or Default has occurred or is continuing and (ii) no Event of Default
or Default will occur if the Lenders should make the Loans requested.

 

(e)           Additional Documents.  The Lenders shall have received from the
Borrower on the date of such Borrowing or issuance of a Letter of Credit such
documents and information as they may reasonably request relating to the
satisfaction of the conditions in this Section 4.2.

 

Each Borrowing or request for issuance of a Letter of Credit shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance as to the matters specified in paragraphs (b) and (c) of this
Section.

 

5.             AFFIRMATIVE COVENANTS

 

From the date hereof and for as long as the Commitments shall be in effect, any
amount shall remain outstanding under the Notes, any Letter of Credit shall
remain unpaid or unsatisfied, or any other Obligations remain unpaid or
unsatisfied, each Credit Party agrees that, unless the Required Lenders shall
otherwise consent in writing, each of them will:

 

SECTION 5.1.  Financial Statements and Reports. Furnish or cause to be furnished
to the Agent:

 

(a)           Within 90 days after the end of each fiscal year, all audited
financial statements that the Borrower was required to submit to the S.E.C. as
part of its public filings for such fiscal year;

 

(b)           Within 45 days after the end of each of the first three fiscal
quarters of each of its fiscal years, all unaudited financial statements that
the Borrower was required to submit to the S.E.C. as part of its public filings
for such fiscal quarter;

 

(c)           Simultaneously with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, a certificate of an Authorized
Officer of the Borrower, in form and substance satisfactory to the Agent (i)
stating that in the course of the performance of his duties, he would normally
have knowledge of any condition or event which would

 

--------------------------------------------------------------------------------


 

constitute an Event of Default or Default and stating whether or not he has
knowledge of any such condition or event and, if so, specifying each such
condition or event of which he has knowledge and the nature thereof (ii)
demonstrating in detail satisfactory to the Agent compliance with the provisions
of Sections 6.5(iv)(a) and 6.15 hereof; and (iii) certifying that all filings
required under Section 5.8 hereof have been made and listing each such filing
that has been made since the date of the last certificate delivered in
accordance with this Section 5.1(c);

 

(d)           [Intentionally omitted;]

 

(e)           From time to time such additional information regarding the
financial condition, business or business prospects of the Credit Parties, the
amount of film inventory in which any of the Credit Parties has rights on an
individual or market basis or otherwise regarding the Collateral, as any Lender
may reasonably request.

 

SECTION 5.2.  Corporate Existence.  Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its corporate existence
(provided, that any Credit Party may merge into or consolidate with another
Credit Party, provided further that the Borrower, if it is a party thereto, is
the surviving entity), and material rights, licenses, permits and franchises,
and comply in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, any Governmental
Authority.

 

SECTION 5.3.  Maintenance of Properties.  Keep its tangible properties which are
material to its business in good repair, working order and condition subject to
ordinary wear and tear and, from time to time (i) make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto and (ii)
comply at all times with the provisions of all material leases and other
material agreements to which it is a party so as to prevent any loss or
forfeiture thereof or thereunder unless compliance therewith is being currently
contested in good faith by appropriate proceedings and appropriate reserves have
been established in accordance with GAAP.

 

SECTION 5.4.  Notice of Material Events.  (a)  Promptly upon any Executive
Officer of a Credit Party obtaining knowledge of (i) any Default or Event of
Default, or becoming aware that the Agent, the Issuing Bank or any Lender has
given notice or taken any other action with respect to a claimed Event of
Default, (ii) any material adverse change in the condition or operations of any
Credit Party, financial or otherwise, (iii) any action or event which could
reasonably be expected to materially and adversely affect the performance of the
Credit Parties’ obligations under this Credit Agreement or any other Fundamental
Document, the repayment of the Notes, or the security interests granted to the
Agent for the benefit of itself, the Issuing Bank and the Lenders under this
Credit Agreement or any other Fundamental Document, (iv) any other event which
could reasonably be expected to result in a Material Adverse Effect, (v) the
opening of any office of a Credit Party or the change of the executive office,
jurisdiction or form of organization, or the principal place of business of any
Credit Party or of the location of any Credit Party’s books and records, (vi)
any change in the name of any Credit Party, (vii) any other event which could
reasonably be expected to materially and adversely impact upon the amount of
collectability of any material accounts receivable of the Credit Parties or
materially decrease the value of the Collateral or the Pledged Securities,
(viii) any proposed material amendment to any material agreements that are part
of the Collateral that could reasonably be anticipated to

 

--------------------------------------------------------------------------------


 

negatively impact the value of the Collateral, or (ix) any Person giving any
notice to any Credit Party or taking any other action with respect to a claimed
default or event or condition of the type referred to in paragraph (e) of
Article 7, such Credit Party shall promptly give written notice thereof to the
Agent specifying the nature and period of existence of any such condition or
event, or specifying the notice given or action taken and the nature of such
claimed Event of Default or condition and what action such Credit Party has
taken, is taking and proposes to take with respect thereto.

 

(b)           [Intentionally omitted.]

 

SECTION 5.5.  Insurance.  (a)  Keep its assets which are of an insurable
character insured (to the extent and for the time periods consistent with normal
industry practices) by financially sound and reputable insurers against loss or
damage by fire, explosion, theft or other hazards which are included under
extended coverage in amounts not less than the insurable value of the property
insured or such lesser amounts, and with such self-insured retention or
deductible levels, as are consistent with customary industry practices.

 

(b)           Maintain with financially sound and reputable insurers, insurance
against other hazards and risks and liability to Persons and property to the
extent and in the manner customary for companies in similar businesses.

 

(c)           Maintain, or cause to be maintained, in effect during the period
from the date of acquisition of each item of Product acquired by any Credit
Party until such time as the Agent shall have been provided with satisfactory
evidence of the existence of one negative or master tape in one location and in
another location, an interpositive or internegative or duplicate master tape of
the final version of the completed Product, insurance on the negatives and sound
tracks of such item of Product in an amount not less than the cost of
re-shooting the principal photography of the item of Product and otherwise
recreating such item of Product.

 

(d)           Maintain, or cause to be maintained, distributor’s “Errors and
Omissions” insurance to the extent and in amounts consistent with or greater
than customary industry standards.

 

(e)           Maintain, or cause to be maintained, broadcaster’s “Errors and
Omissions” insurance to the extent and in amounts consistent with or greater
than customary industry standards.

 

(f)            Cause all such above-described insurance (excluding worker’s
compensation insurance) to (1) provide for the benefit of the Lenders that 30
days’ prior written notice of suspension, cancellation, termination, reduction,
non-renewal or lapse or material change of coverage shall be given to the Agent;
(2) name the Agent for the benefit of the Lenders as a loss payee (except for
“Errors and Omissions” insurance and other third party liability insurance),
provided, however, that so long as an Event of Default has occurred and is
continuing, property insurance proceeds may be used to repair damage in respect
of which such proceeds were received or so long as no Default or Event of
Default has occurred and is then continuing, to reimburse a Credit Party for its
own funds expended to repair the applicable damage; and (3) to the extent that
neither the Agent nor the Lenders shall be liable for premiums

 

--------------------------------------------------------------------------------


 

or calls, name the Agent for the benefit of the Lenders as an additional insured
including, without limitation, under any “Errors and Omissions” insurance and
other third party liability insurance but only from claims arising from the acts
or omissions of any Credit Party or its employees, representatives or
contractors.

 

(g)           Upon the request of the Agent, the Borrower will render to the
Agent a statement in such detail as the Agent may request as to all such
insurance coverage.

 

SECTION 5.6.  [Intentionally omitted.]

 

SECTION 5.7.  [Intentionally omitted.]

 

SECTION 5.8.  Books and Records.  Maintain or cause to be maintained at all
times true and complete books and records of its financial operations and
provide the Agent and its representatives (and each Lender and its
representatives during the continuance of an Event of Default) access to such
books and records and to any of its properties or assets upon reasonable notice
and during regular business hours in order that the Agent (or such Lender) may
make such audits and examinations and make abstracts from such books, accounts,
records and other papers pertaining to the Collateral (including, but not
limited to, all on and off balance sheet receivables) and may discuss the
affairs, finances and accounts with, and be advised as to the same by the Credit
Parties’ officers and independent accountants, all as the Agent (or such Lender)
may deem appropriate for the purpose of verifying the various reports delivered
by any Credit Party to the Agent and/or the Lenders pursuant to this Credit
Agreement or for otherwise ascertaining compliance with this Credit Agreement or
any Fundamental Document.

 

SECTION 5.9.  Observance of Agreements.  Duly observe and perform in all
material respects all the terms and conditions of all material agreements with
respect to the distribution and/or exploitation of items of Product and
diligently protect and enforce the rights of the Credit Party under all such
agreements in a manner consistent with prudent business judgment and subject to
the terms and conditions of such agreements.

 

SECTION 5.10.  Laboratories; No Removal.  (a)  To the extent any Credit Party
has control over or rights to receive any of the Physical Materials relating to
any item of Product, deliver or cause to be delivered to a Laboratory or
Laboratories all negative and preprint material, master tapes and all sound
track materials with respect to each such item of Product and deliver to the
Agent a fully executed Pledgeholder Agreement with respect to such materials. 
To the extent that any Credit Party has only rights of access to preprint
material or master tapes and has not created duplicate materials sufficient to
exploit its rights and has not stored such duplicate materials at a Laboratory
that has delivered a Pledgeholder Agreement to the Agent, then the Credit
Parties will deliver to the Agent a fully executed Laboratory Access Letter
covering such materials.  Prior to requesting any Laboratory to deliver such
negative or other preprint or sound track material or master tapes to another
Laboratory, any such Credit Party shall provide the Agent with a Pledgeholder
Agreement or Laboratory Access Letter, as appropriate, executed by such other
Laboratory and all other parties to such Pledgeholder Agreement (including the
Agent).  Without the consent of the Agent, no Credit Party shall deliver or
remove or cause the delivery or removal of the original negative and film or
sound materials or master tapes with respect to any item of Product owned by
such Credit Party or in

 

--------------------------------------------------------------------------------


 

which such Credit Party has an interest (i) to a location outside the United
States or (ii) to any state or jurisdiction where UCC-1 financing statements
have not been filed against such Credit Party.

 

(b)           With respect to items of Product acquired after the Closing Date,
on at least a quarterly basis, deliver to the Agent and the Laboratories which
are signatories to Pledgeholder Agreements a revised schedule of Product on
deposit with such Laboratories.

 

SECTION 5.11.  Taxes and Charges; Indebtedness in Ordinary Course of Business. 
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become in arrears, all taxes, assessments, levies and other governmental
charges, imposed upon any Credit Party or its properties, sales and activities,
or any part thereof, or upon the income or profits therefrom, as well as all
claims for labor, materials, or supplies which if unpaid could reasonably be
expected to become by law a Lien upon any property of a Credit Party; provided,
however, that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Borrower shall have set aside on its books
reserves (the presentation of which is segregated to the extent required by
GAAP) adequate with respect thereto if reserves shall be deemed necessary; and
provided, further, that such Credit Party will pay all such taxes, assessments,
levies or other governmental charges forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor. 
The Credit Parties will pay when due, or in conformance with customary trade
terms all other obligations incident to their respective operations.

 

SECTION 5.12.  Liens.  Defend the Collateral (including, without limitation, the
Pledged Securities) to the extent commercially reasonable against any and all
Liens howsoever arising, other than Permitted Encumbrances and in any event
defend against any attempted foreclosure.

 

SECTION 5.13.  Cash Receipts.  In the event any Credit Party receives (i)
payment from any obligor, which payment should have been remitted to the Agent
or (ii) the proceeds of any sale of Product, whether in the form of cash or
otherwise, such Credit Party shall immediately remit such payment or proceeds to
the Agent for deposit to the Collection Account.

 

SECTION 5.14.  [Intentionally omitted.]

 

SECTION 5.15.  [Intentionally omitted.]

 

SECTION 5.16.  Environmental Laws.  (a)  Promptly notify the Agent upon any
Executive Officer becoming aware of any violation or potential violation or
non-compliance with, or liability or potential liability under any Environmental
Laws which, when taken together with all other pending violations could
reasonably be expected to have a Material Adverse Effect, and promptly furnish
to the Agent all notices of any nature which any Credit Party or any Subsidiary
may receive from any Governmental Authority or other Person with respect to any
violation, or potential violation or non-compliance with, or liability or
potential liability under any Environmental Laws which, in any case or when
taken together with all such other notices, could reasonably be expected to have
a Material Adverse Effect.

 

(b)           Comply in all material respects with and use reasonable efforts to
ensure compliance in all material respects by all tenants and subtenants with
all Environmental Laws,

 

--------------------------------------------------------------------------------


 

and obtain and comply in all material respects with and maintain and use best
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain any and all licenses, approvals,
registrations or permits required by Environmental Laws.

 

(c)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under all
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities.  Any order or directive
whose lawfulness is being contested in good faith by appropriate proceedings
shall be considered a lawful order or directive when such proceedings, including
any judicial review of such proceedings, have been finally concluded by the
issuance of a final non-appealable order; provided, however, that the
appropriate Credit Party shall have set aside on its books reserves (the
presentation of which is segregated to the extent required by GAAP) adequate
with respect thereto if reserves shall be deemed necessary.

 

(d)           Defend, indemnify and hold harmless the Agent, the Issuing Bank
and the Lenders, and their respective employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to the
violation of or non-compliance by any Credit Party with any Environmental Laws,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, reasonable external attorney and
consultant fees, investigation and laboratory fees, court costs and litigation
expenses, but excluding therefrom all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses arising out of or
resulting from (i) the gross negligence or willful acts or willful misconduct of
any indemnified party or (ii) any acts or omissions of any indemnified party
occurring after any indemnified party is in possession of, or controls the
operation of, any property or asset.

 

SECTION 5.17.  [Intentionally omitted.]

 

SECTION 5.18.  Further Assurances; Security Interests.  (a)  Upon the request of
the Agent, duly execute and deliver, or cause to be duly executed and delivered,
at the cost and expense of the Borrower, such further instruments as may be
necessary or proper, in the reasonable judgment of the Agent, to provide the
Agent (for the benefit of itself, the Issuing Bank and the Lenders) a perfected
Lien in the Collateral and to carry out the provisions and purposes of this
Agreement and the other Fundamental Documents.

 

(b)           Upon the request of the Agent, promptly perform or cause to be
performed any and all acts and execute or cause to be executed any and all
documents (including, without limitation, the execution, amendment or
supplementation of any financing statement and continuation statement or other
statement) for filing under the provisions of the UCC and the rules and
regulations thereunder, or any other statute, rule or regulation of any
applicable foreign, federal, state or local jurisdiction, which are necessary or
advisable, from time to time, in order to grant and maintain in favor of the
Agent for the ratable benefit of itself, the Issuing Bank and the Lenders as
beneficiaries thereof the security interest in the Collateral contemplated
hereunder and under the other Fundamental Documents, subject (other than in
connection with the Pledged Securities) only to Permitted Encumbrances.

 

--------------------------------------------------------------------------------


 

(c)           Promptly undertake to deliver or cause to be delivered to the
Lenders from time to time such other documentation, consents, authorizations and
approvals in form and substance satisfactory to the Agent, as the Agent shall
deem reasonably necessary or advisable to perfect or maintain the Liens of the
Agent for the benefit of itself, the Issuing Bank and the Lenders.

 

(d)           [Intentionally omitted.]

 

SECTION 5.19.  [Intentionally omitted.]

 

6.             NEGATIVE COVENANTS

 

From the date hereof and for so long as the Commitments shall be in effect, any
amount shall remain outstanding under the Notes, any Letter of Credit shall
remain unpaid or unsatisfied, or any other Obligations remain unpaid or
unsatisfied, each Credit Party agrees that unless the Required Lenders shall
otherwise consent in writing, it will not, directly or indirectly, and will not
allow any Subsidiary, directly or indirectly, to:

 

SECTION 6.1.  Limitations on Indebtedness.  Incur, create, assume or suffer to
exist any Indebtedness other than:

 

(i)            the Indebtedness represented by the Notes and the other
Obligations;

 

(ii)           Indebtedness in respect of secured purchase money financings,
including Capital Leases, not to exceed $47,000,000 at any time outstanding;

 

(iii)          ordinary trade payables which are not yet due and payable and are
not the result of a transaction which is essentially the borrowing of money;

 

(iv)          Indebtedness by any Credit Party to any other Credit Party to the
extent not otherwise prohibited by this Section 6.1;

 

(v)           existing Indebtedness listed on Schedule 3.18(a) hereto but no
increases thereof;

 

--------------------------------------------------------------------------------


 

(vi)          Indebtedness to HCC or an Affiliate of HCC (including the
Recapitalized Debt) where the obligee of such indebtedness acknowledges that
same is subject to the subordination provisions of the Recapitalized Debt
Intercreditor Agreement;

 

(vii)         [Intentionally omitted.]

 

(viii)        convertible unsecured subordinated notes issued subsequent to the
Amendment No. 17 Effective Date in an amount and on terms acceptable to the
Required Lenders in their sole discretion;

 

(ix)           preferred stock (to the extent classified as Indebtedness under
GAAP);

 

(x)            [Intentionally omitted;]

 

(xi)           [Intentionally omitted;]

 

(xii)          [Intentionally omitted;]

 

SECTION 6.2.  Limitations on Liens.  Incur, create, assume or suffer to exist
any Lien on any of the Collateral, whether now owned or hereafter acquired,
except:

 

(i)            [Intentionally omitted];

 

(ii)           with regard to all items of Product, Liens pursuant to written
security agreements (in form and substance acceptable to the Agent) in favor of
guilds as required pursuant to terms of collective bargaining agreements, which
Liens are (A) subordinated or junior to the claims of the Lenders hereunder
pursuant to documentation that is satisfactory in form and substance to the
Agent or (B) on terms otherwise acceptable to the Agent;

 

--------------------------------------------------------------------------------


 

(iii)          deposits under workers’ compensation, unemployment insurance and
Social Security laws or to secure statutory obligations or surety or appeal
bonds or performance or other similar bonds in the ordinary course of business
(other than completion bonds);

 

(iv)          Liens for taxes, assessments or other governmental charges or
levies due and payable, the validity or amount of which is currently being
contested in good faith by appropriate proceedings pursuant to the terms of
Section 5.11 hereof;

 

(v)           Liens customarily granted or incurred in the ordinary course of
business to secure payment for services rendered by laboratories and production
houses and suppliers of materials and equipment;

 

(vi)          mechanic’s liens and Liens in connection with secured purchase
money financings to the extent permitted in Section 6.1(ii) hereof;

 

(vii)         possessory Liens other than on Product or physical properties of
Product (other than of laboratories and production houses) which (a) occur in
the ordinary course of business, (b) secure normal trade debt which is not yet
due and payable, (c) do not secure Indebtedness for borrowed money and (d) do
not defer payment terms beyond 180 days;

 

(viii)        Liens arising out of attachments, judgments or awards as to which
an appeal or other appropriate proceedings for contest or review are promptly
commenced (and as to which foreclosure and other enforcement proceedings (a)
shall not have been commenced (unless fully bonded or otherwise effectively
stayed) or (b) in any event shall be promptly fully bonded or otherwise
effectively stayed);

 

(ix)           Liens arising from zoning restrictions or easements;

 

(x)            the Liens of the Agent under this Agreement, the other
Fundamental Documents and other documents contemplated hereby;

 

(xi)           existing Liens listed on Schedule 3.18(c) hereto; provided,
however, that, without the consent of the Required Lenders, any Indebtedness
secured by any such Lien may not be increased, extended or renewed and such Lien
may not extend to any other property of the Credit Party.

 

(xii)          interests of lessees and licensees in property owned by the
Borrower or any of its Subsidiaries where such interests are created in the
ordinary course of their respective leasing and licensing activities and are not
created directly or indirectly in connection with the borrowing of money or the
securing of Indebtedness by the Borrower or any of its Subsidiaries;

 

(xiii)         Liens in favor of customs and revenue authorities arising as a
matter of law or regulation to secure the payment of customs duties in
connection with the importation of goods and deposits made to secure statutory
obligations in the form of excise taxes;

 

--------------------------------------------------------------------------------


 

(xiv)        statutory Liens of depository or collecting banks on items in
collection and any accompanying documents or the proceeds thereof;

 

(xv)         Liens arising from precautionary UCC financing statement filings
regarding operating leases;

 

(xvi)        statutory and contractual landlords Liens securing amounts which
are not delinquent beyond any applicable grace period or which are being
contested in good faith; and

 

(xvii)       from and after the Amendment No. 17 Effective Date, Liens granted
by the Borrower or any other Credit Party in favor of HCC or its Affiliates
securing the Recapitalized Debt, so long as such Liens are subject in all
respects to the Recapitalized Debt Intercreditor Agreement.

 

SECTION 6.3.  Guaranties.  Incur, create, assume or suffer to exist any
Guaranty, either directly or indirectly, or otherwise in any way become
responsible for any Indebtedness (including working capital maintenance, pay or
play contracts or other similar obligations) of any other Person, contingently
or otherwise, except (i) for the endorsement of negotiable instruments by a
Credit Party in the ordinary course of business, (ii) for Guaranties which would
constitute investments in items of Product not otherwise prohibited hereunder,
(iii) for existing Guaranties listed on Schedule 3.18(b) hereto, (iv) as
permitted in Section 6.1 hereof and (v) [Intentionally omitted].

 

SECTION 6.4.  Limitations on Investments.  Make any Investment (including any
loans to any shareholder or other Affiliate of the Borrower) except:

 

(i)            purchases of Cash Equivalents;

 

(ii)           loans to officers and travel advances in the ordinary course of
business to employees and/or officers; provided, however, that the aggregate
amount of such loans and/or advances may not exceed $2,000,000 at any time;

 

(iii)          [Intentionally omitted;]

 

(iv)          additional Investments not in excess of $5,000,000 in the
aggregate in entities which are not wholly-owned Subsidiaries;

 

--------------------------------------------------------------------------------


 

(v)           with the prior written consent of the Required Lenders,
investments representing ownership interests (whether in cash or otherwise) for
acquisition purposes;

 

(vi)          intercompany advances from the Borrower or any Guarantor to a
Guarantor; and

 

(vii)         [Intentionally omitted.]

 

SECTION 6.5.  Restricted Payments. Pay or declare or enter into any agreement to
pay or otherwise become obligated to make any Restricted Payments other than:

 

(i)            stock dividends paid solely in shares of stock of the Borrower or
another Guarantor which stock is not subject to any mandatory redemption or
redemption at the option of the holder;

 

(ii)           payments by a Credit Party to another Credit Party;

 

(iii)          [Intentionally omitted];

 

(iv)          payments to Hallmark, Hallmark Cards or an Affiliate as described
below:  (a) any of the following payments with respect to the Recapitalized
Debt: (1) scheduled payments of interest on the Term A Loan Recapitalized Debt
and on the Term Loan B Recapitalized Debt, in each case to the extent set forth
in the Recapitalization Credit Agreement as in effect as of the Amendment No. 17
Effective Date (including that the Borrower may make scheduled interest payments
on the Term Loan B Recapitalized Debt in cash notwithstanding that the Borrower
has the option to pay interest thereon in kind through December 31, 2010) and
(2) scheduled amortization of the Recapitalized Intercompany Debt and mandatory
prepayments of principal (i.e., with the proceeds of dispositions, equity
issuances, debt issuances and condemnations) on the Recapitalized Intercompany
Debt, in each case, to the extent set forth under the Recapitalization Credit
Agreement as in effect as of the Amendment No. 17 Effective Date; (b) payments
with respect to any other valid outstanding obligation other than obligations
set forth in clause (a) above; or (c) commercially reasonable fees to Hallmark
Cards in consideration for Hallmark Cards having extended the Hallmark Cards
Facility Guarantee; provided that, it shall be a condition to the making of any
and all payments under this Section 6.5(iv), that (1) no Default or Event of
Default has occurred and is continuing after giving effect on a pro forma basis
to such payments, and (2) the Borrower is a public company;

 

(v)           issuance of common stock for or upon conversion of preferred stock
or debt of the Borrower;

 

--------------------------------------------------------------------------------


 

(vi)          payments of dividends on the Series A Preferred Stock pursuant to
the terms applicable to the Series A Preferred Stock as of the Amendment No. 17
Effective Date; provided that, it shall be a condition to the making of any and
all payments under this Section 6.5(vi), that (1) no Default or Event of Default
has occurred and is continuing after giving effect on a pro forma basis to such
payments, and (2) the Borrower is a public company; and

 

(vii)         issuance of common stock or payment of amounts pursuant to
Restricted Stock Unit Agreements of the Borrower in settlement of awards made to
employees pursuant to the terms of those Agreements.

 

SECTION 6.6.  Limitations on Sale of Assets.  Sell, lease, license, transfer or
otherwise dispose of:

 

(i)            items of Product other than in the ordinary course of business,
provided that the Credit Parties shall not be entitled to sell, transfer or
alienate their entire right, title or interest in and to items of Product with
an aggregate value in excess of $4,000,000; and

 

(ii)           any of the channels owned or operated by a Credit Party (or any
Subsidiary thereof), whether directly (e.g., by way of an outright sale or other
disposition of the Credit Party’s rights as owner or operator) or indirectly
(e.g., by selling, assigning or otherwise transferring the Credit Party’s rights
in any Platform Agreement), provided that a Credit Party shall at all times be
entitled to dispose of some or all of its rights as owner or operator of a
channel in a territory to the extent such disposition is required (x) by
Applicable Law in the territory in which the channel is available or (y) in
order to comply with local practices and/or customs in the relevant territory
relating to the ownership or operation of channels by non-residents; and

 

(iii)          any other property of the Credit Parties, other than dispositions
made in the ordinary course of business involving property with an aggregate
fair market value at the time of disposition of less than $100,000.

 

The limitation contained in clause (ii) of the preceding sentence shall not
limit the rights of the Credit Parties to shut down existing operations they
believe to be no longer financially beneficial or to acquire the ownership of,
or rights to operate, channels in new territories, or to expand existing
channels into new territories, through joint ventures or such other arrangements
as may be otherwise permitted by the terms of this Agreement, provided that any
disposition of such rights and interests (once so acquired) may only be made in
compliance with the terms of clause (ii) of the preceding sentence.

 

--------------------------------------------------------------------------------


 

SECTION 6.7.  Receivables.  Sell, discount or otherwise dispose of notes,
accounts receivable or other obligations owing to a Credit Party except for the
purpose of collection in the ordinary course of business.

 

SECTION 6.8.  Tax Shelters, Sale and Leaseback etc.  Enter into any arrangement
with any Person or Persons other than a Credit Party, whereby in contemporaneous
transactions a Credit Party sells essentially all of its right, title and
interest in an item of Product or upon which an item of Product is based and
acquires or licenses the right to distribute or exploit such item of Product in
media and markets accounting for substantially all the value of such item of
Product; except on terms customary in the entertainment industry and subject to
the Agent’s approval.

 

SECTION 6.9.  [Intentionally omitted.]

 

SECTION 6.10.  [Intentionally omitted.]

 

SECTION 6.11.  Transactions with Affiliates.  Effect any transaction with an
Affiliate on a basis less favorable to a Credit Party than would have been the
case if such transaction had been effected at arms-length with a Person other
than an Affiliate.

 

SECTION 6.12.  Prohibition of Amendments or Waivers.  Amend, alter, modify, or
waive, or consent to any amendment, alteration, modification or waiver of any
material agreement to which any Credit Party is a party or the terms thereof in
any manner which would change, alter or waive any material term thereof and
which might (i) materially and adversely affect the collectability of accounts
receivable, (ii) materially and adversely affect the financial condition of the
Credit Party on a consolidated basis, (iii) materially and adversely affect the
rights of the Agent, the Issuing Bank or the Lenders under this Agreement, the
other Fundamental Documents and any other agreements contemplated hereby, (iv)
materially decrease the value of the Collateral, (v) with respect to any
Recapitalization Credit Document , increase the rate of interest on any of the
Recapitalized Debt, accelerate the date on which cash interest payments become
obligatory for the Term B Recapitalized Indebtedness, impose any required
amortization of any of the Recapitalized Debt or impose or tighten any mandatory
repayment provisions beyond those in effect as of the Amendment No. 17 Effective
Date or shorten any maturity date with respect to any Recapitalized Debt or
which would otherwise modify any term thereof to the detriment of

 

--------------------------------------------------------------------------------


 

any Credit Party and/or the Lenders (and without limiting the foregoing, the
Credit Parties shall not enter into any amendment to any Recapitalized Credit
Document without having provided the Administrative Agent a substantially final
draft thereof at least five (5) Business Days prior to the proposed execution
thereof) or (vi) accelerate any date on which dividends on the Series A
Preferred Stock accrue, increase the rate of dividends on the Series A Preferred
Stock or reduce any flexibility of the Borrower to pay any dividend on the
Series A Preferred Stock in kind rather than in cash.

 

SECTION 6.13.  No Negative Pledge.  Enter into any agreement after the date
hereof (other than Fundamental Documents) which prohibits the creation or
assumption of any Lien upon the properties or assets of any Credit Party,
whether now owned or hereafter acquired or requiring an obligation to be secured
if some other obligation is secured.

 

SECTION 6.14.  Acquisitions or Mergers, etc.  Merge into or consolidate with a
Person or acquire substantially all the assets of another Person other than
acquisitions of cable channels provided that such acquisitions shall not be for
cash consideration and provided further, that after giving effect to any such
transaction there would not exist any Default or Event of Default hereunder and
a Credit Party shall be the surviving entity.  In addition, (a) any Guarantor
may merge with any other Guarantor or with the Borrower and (b) Hallmark
Holdings and Hallmark Entertainment Investments Co. may merge into the Borrower,
with the Borrower being the surviving entity, in connection with the
Recapitalization.

 

SECTION 6.15.  Production.  Engage in production of Items of Product in any
fiscal year having an aggregate budgeted negative cost in excess of $5 million.

 

SECTION 6.16.  Change in Business.  Engage in any business activity other than
(i) activities incident and related to the acquisition, distribution and
licensing of Product; (ii) the operation of television channels; or (iii) the
development and operation of the interactive television business.

 

SECTION 6.17.  ERISA Compliance.  Engage in a “prohibited transaction”, as
defined in Section 406 of ERISA or Section 4975 of the Code, with respect to any
Plan or Multiemployer Plan or knowingly consent to any other “party in interest”
or any “disqualified person”, as such terms are defined in Section 3(14) or
ERISA and Section 4975(e)(2) of the Code, respectively, engaging in any
“prohibited transaction”, with respect to any Plan or Multiemployer Plan; or
permit any Plan to incur any “accumulated funding deficiency”, as defined in
Section 302 of ERISA or Section 412 of the Code, unless such incurrence shall
have been waived in advance by the Internal Revenue Service; or terminate any
Plan subject to Title IV of ERISA in a manner which could result in the
imposition of a Lien on any property of any Credit Party pursuant to

 

--------------------------------------------------------------------------------


 

Section 4068 of ERISA; or breach or knowingly permit any employee or officer or
any trustee or administrator of any Plan to breach any fiduciary responsibility
imposed under Title I of ERISA with respect to any Plan; engage in any
transaction which would result in the incurrence of a liability under Section
4069 of ERISA; or fail to make contributions to a Plan or Multiemployer Plan
which could result in the imposition of a Lien on any property of any Credit
Party pursuant to Section 302(f) of ERISA or Section 412(n) of the Code, if the
occurrence of any of the foregoing events (alone or in the aggregate) could
result in a liability which has a Material Adverse Effect.

 

SECTION 6.18.  Interest Rate Protection Agreements, etc.  Enter into any
Interest Rate Protection Agreement or Currency Agreement for other than bona
fide hedging purposes.

 

SECTION 6.19.  Subsidiaries.  Acquire or create any new direct or indirect
Subsidiary; provided, however, that a Credit Party may organize additional
Subsidiaries if each such Subsidiary executes an Instrument of Assumption and
Joinder in the form attached hereto as Exhibit J whereby such Subsidiary becomes
a Credit Party hereunder and the certificates representing 100% of the shares of
capital stock or other Equity Interests, of such Subsidiary held by such Credit
Party become part of the Pledged Securities hereunder and are delivered to the
Agent together with stock powers for each such certificate or such other
documents that are necessary providing for the transfer of a membership interest
of a Subsidiary that is an LLC.

 

SECTION 6.20.  Hazardous Materials.  Cause or permit any of its properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance in all material respects with all applicable Environmental Laws, nor
release, discharge, dispose of or permit or suffer any release or disposal as a
result of any intentional act or omission on its part of Hazardous Materials
onto any such property or asset in material violation of any Environmental Law.

 

SECTION 6.21.  [Intentionally omitted.]

 

SECTION 6.22.  [Intentionally omitted.]

 

SECTION 6.23.  [Intentionally omitted.]

 

SECTION 6.24.  [Intentionally omitted.]

 

SECTION 6.25.  [Intentionally omitted.]

 

SECTION 6.26.  Corporate Structure.  Create any first tier Subsidiary other than
CM Intermediary or have any asset relating to the channels at a corporate level
above CM Intermediary.

 

SECTION 6.27.  [Intentionally omitted.]

 

SECTION 6.28.  No New Liens.   Permit any portion of the Recapitalized Debt or
any Equity Interests issued in connection with the Recapitalization to be
secured by any asset which does not secure the Facility, or permit HCC or any
other holder of any of the Recapitalized Debt to file any document in order to
perfect any security interest under

 

--------------------------------------------------------------------------------


 

any Recapitalization Credit Document unless the Administrative Agent has filed a
similar document (but on a first lien basis).

 

7.             EVENTS OF DEFAULT

 

In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):

 

(a)           any representation or warranty made by any Credit Party in this
Credit Agreement or in any other Fundamental Document or any statement or
representation made by any Credit Party in any report, financial statements,
certificate or other document furnished by or on behalf of any Credit Parties to
the Agent or any Lender pursuant to this Credit Agreement or any other
Fundamental Document, shall prove to have been false or misleading in any
material respect when made or delivered;

 

(b)           default shall be made in the payment of any principal of or
interest on the Loans or Letter of Credit reimbursement obligations or of any
fees or other amounts payable by the Borrower hereunder, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise, and, in the case
of payments of interest, such default shall continue unremedied for five
(5) days after receipt by the Borrower of an invoice therefor;

 

(c)           default shall be made by any Credit Party in the due observance or
performance of any covenant, condition or agreement contained in Section 5.1(h),
Section 5.4 or Article 6 (other than Sections 6.3, 6.7, 6.8, 6.11, 6.15, 6.17,
and 6.18) of this Agreement;

 

(d)           default shall be made by any Credit Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement, or any other Fundamental
Document and such default shall continue unremedied for fifteen (15) consecutive
days after any Credit Party obtains knowledge or receives written notice from
the Agent or any Lender thereof;

 

(e)           default shall be made with respect to any Indebtedness of any
Credit Party in excess of $1,000,000 when due or the performance of any other
obligation incurred in connection with any such Indebtedness, if the effect of
such default is to accelerate the maturity of such Indebtedness or to permit the
holder thereof to cause such Indebtedness to become due prior to its stated
maturity and such default shall not be remedied, cured, waived or consented to
within the period of grace with respect thereto;

 

(f)            any Credit Party or Hallmark Cards shall generally not pay its
debts as they become due or shall admit in writing its inability to pay its
debts, or shall make a general assignment for the benefit of creditors; or any
such Person shall commence any case, proceeding or other action seeking to have
an order for relief entered on its behalf or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of such Person or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property or shall file an answer or
other pleading in any such case, proceeding or other action

 

--------------------------------------------------------------------------------


 

admitting the material allegations of any petition, complaint or similar
pleading filed against it or consenting to the relief sought therein; or any
such Person shall take any action to authorize any of the foregoing;

 

(g)           any involuntary case, proceeding or other action against any
Credit Party or Hallmark Cards shall be commenced seeking to have an order for
relief entered against it or to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of such Person, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action
(i) results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of thirty (30) days;

 

(h)           final judgment(s) for the payment of money in excess of $100,000
shall be rendered in the aggregate against any Credit Party which within thirty
(30) days from the entry of such judgment shall not have been discharged or
stayed pending appeal or which shall not have been discharged within thirty (30)
days from the entry of a final order of affirmance on appeal;

 

(i)            this Credit Agreement, the Copyright Security Agreement, any
Copyright Security Agreement Supplement or any Trademark Security Agreement
(each, a “Security Document”) shall, for any reason, not be or shall cease to be
in full force and effect or shall be declared null and void or any of the
Security Documents shall not give or shall cease to give the Agent the Liens,
rights, powers and privileges purported to be created thereby in favor of the
Agent for the benefit of the Agent, the Issuing Bank and the Lenders, superior
to and prior to the rights of all third Persons and subject to no other Liens
(other than Permitted Encumbrances), or the validity or enforceability of the
Liens granted, to be granted, or purported to be granted, by any of the Security
Documents shall be contested by any Credit Party or any of their respective
Affiliates;

 

(j)            [Intentionally omitted;]

 

(k)           a Change in Control shall occur;

 

(l)            [Intentionally omitted.]

 

(m)          (i)  any Credit Party or ERISA Affiliate shall fail to make any
contributions required to be made to a Plan subject to Title IV of ERISA or
Multiemployer Plan, (ii) any accumulated funding deficiency (within the meaning
of Section 4971 of the Code) shall exist with respect to any Plan (whether or
not waived) or an application shall have been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standards
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan,
(iii) any Credit Party or ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred withdrawal liability to
such Multiemployer Plan, or that a Multiemployer Plan is in reorganization or is
being terminated, (iv) a Reportable Event with respect to a Plan shall have
occurred, (v) any Credit Party or ERISA Affiliate shall withdraw from a Plan
during a plan year in which it was a

 

--------------------------------------------------------------------------------


 

substantial employer (within the meaning of section 4001(a)(2) or 4062(e) of
ERISA), (vi) a U.S. Plan subject to Title IV of ERISA shall be terminated, or
notice of intent to terminate a Plan under section 4041(c) of ERISA shall be
filed, (vii) proceedings to terminate, a Plan subject to Title IV of ERISA shall
be instituted by the PBGC or a trustee shall be appointed with respect to any
such Plan, (viii) any other event or condition which could constitute grounds
under section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan subject to Title IV of ERISA shall occur, or
(ix) a Lien pursuant to section 412 of the Code or section 302 of ERISA shall be
imposed as to any Credit Party or ERISA Affiliate;

 

(n)           Hallmark Cards shall have breached or disaffirmed any Fundamental
Document to which it is a party or its obligations thereunder shall cease to be
in full force and effect or shall be void or voidable or any such Person shall
contest the enforceability of any provision thereof;

 

(o)           [Intentionally omitted;]

 

(p)           a termination by Hallmark Cards or by any of its affiliates of (or
any notice by any such Person that it intends to terminate) the right of the
Borrower or any of its Subsidiaries to use the “Hallmark” name or the “Crown”
name in their respective television services or on or with respect to any
channels owned or operated by the Borrower or any of its Subsidiaries;

 

(q)           [Intentionally omitted;]

 

(r)            [Intentionally omitted;]

 

(s)           any default shall occur in the performance of any obligation or
agreement under any of the Recapitalization Debt Documents, whether arising in
connection with a failure to make payments thereunder, in connection with any
breach of representation, warranty covenant or otherwise if the effect of such
default is to accelerate the maturity of such Recapitalized Debt or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity and such default shall not be remedied, cured, waived or consented to
within the period of grace with respect thereto; or

 

(t)            the Hallmark Cards Facility Guarantee shall have expired or
otherwise terminated or Hallmark Cards shall have disavowed its obligations
thereunder or a default shall otherwise have occurred in accordance with the
terms thereof.

 

then, in every such event and at any time thereafter during the continuance of
such event, the Agent may, or if directed by the Required Lenders shall, take
any or all of the following actions, at the same or different times:
(x) terminate forthwith the Commitments, (y) declare the principal of and the
interest on the Loans and the Notes and all other amounts payable hereunder or
thereunder to be forthwith due and payable, whereupon the same shall become and
be forthwith due and payable, without presentment, demand, protest, or other
notice of any kind, all of which are hereby expressly waived, anything in this
Agreement or in the Notes to the contrary notwithstanding and/or (z) require the
Borrower to deliver to the Agent from time to time Cash Equivalents in an amount
equal to the full amount of the L/C Exposure or to furnish other

 

--------------------------------------------------------------------------------


 

security therefor acceptable to the Required Lenders.  If an Event of Default
specified in paragraphs (f) or (g) above shall have occurred, the Commitments
shall automatically terminate and the Notes and all other amounts payable
hereunder and thereunder shall automatically become due and payable, without
presentment, demand, protest, or other notice of any kind, all of which are
hereby expressly waived, anything in this Credit Agreement or the Notes to the
contrary notwithstanding.  Such remedies shall be in addition to any other
remedy available to the Agent, the Lenders or the Issuing Bank pursuant to
Applicable Law or otherwise.

 

8.             GRANT OF SECURITY INTEREST; REMEDIES

 

SECTION 8.1.  Security Interests.  The Borrower, as security for the due and
punctual payment of the Obligations (including interest accruing on and after
the filing of any petition in bankruptcy or of reorganization of the Borrower
whether or not post filing interest is allowed in such proceeding) and each of
the Guarantors, as security for its obligations under Article 10 hereof, hereby
mortgages, pledges, assigns, transfers, sets over, conveys and delivers to the
Agent (for the benefit of the Agent, the Issuing Bank and the Lenders) and
grants to the Agent (for the benefit of the Agent, the Issuing Bank and the
Lenders) a security interest in the Collateral.

 

SECTION 8.2.  Use of Collateral.  So long as no Event of Default shall have
occurred and be continuing, and subject to the various provisions of this Credit
Agreement and the other Fundamental Documents, a Credit Party may use the
Collateral in any lawful manner except as otherwise provided hereunder.

 

SECTION 8.3.  Collection Accounts.  (a) The Credit Parties will maintain or
establish collection bank accounts (each, a “Collection Account”) and will
direct, by a notice of assignment and irrevocable instructions in form
acceptable to the Agent, all Persons who become licensees, buyers or account
debtors under receivables with respect to any item of Product included in the
Collateral to make payments under or in connection with the license agreements,
sales agreements or receivables directly to a Collection Account.  Upon
agreement between the Agent and the Borrower, a Collection Account may also
serve as the Cash Collateral Account, provided that such Collection Account is
in the name of the Agent (for the benefit of itself, the Issuing Bank and the
Lenders) and is under the sole dominion and control of the Agent.  So long as no
Event of Default is continuing the Borrower shall have full and unfettered
access to the Collection Accounts.  A list of all Collection Accounts of the
Borrower existing as of the Amendment No. 17 Effective Date is attached as
Schedule 8.3.

 

(b)           The Credit Parties will execute such documentation as may be
reasonably required by the Agent in order to effectuate the provisions of this
Section 8.3.

 

(c)           In the event a Credit Party receives payment from any Person,
which payment should have been remitted directly to a Collection Account, such
Credit Party shall promptly remit such payment or proceeds to a Collection
Account to be applied in accordance with the terms of this Credit Agreement.

 

(d)           All such Collection Accounts shall be maintained with the Agent or
with such other financial institutions as may be approved by the Agent (subject
to their willingness to

 

--------------------------------------------------------------------------------


 

execute appropriate documentation as required by this Section 8.3), subject to
the right of the Agent to at any time withdraw such approval and transfer any
such Collection Account(s) to the Agent or another approved financial
institution acceptable to the Borrower.

 

SECTION 8.4.  Credit Parties to Hold in Trust.  Upon the occurrence and during
the continuance of an Event of Default, each Credit Party will, upon receipt by
it of any revenue, income, profits or other sums in which a security interest is
granted by this Article 8, payable pursuant to any agreement or otherwise, or of
any check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the sum in trust for the Agent (for the
benefit of the Agent, the Issuing Bank and the Lenders), segregate such sum from
its own assets and forthwith, without any notice or demand whatsoever (all
notices, demands, or other actions on the part of the Agent, the Issuing Bank or
the Lenders being expressly waived), endorse, transfer and deliver any such sums
or instruments or both to the Agent to be applied to the repayment of the
Obligations in accordance with the provisions of Section 8.7 hereof.

 

SECTION 8.5.  Collections, etc.  Upon the occurrence and during the continuance
of an Event of Default, the Agent may, in its sole discretion, in its name or in
the name of any Credit Party or otherwise, demand, sue for, collect or receive
any money or property at any time payable or receivable on account of or in
exchange for, or make any compromise or settlement deemed desirable with respect
to, any of the Collateral, but shall be under no obligation so to do, or the
Agent may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, or release, any of the Collateral, without
thereby incurring responsibility to, or discharging or otherwise affecting any
liability of, the Credit Parties.  The Agent will not be required to take any
steps to preserve any rights against prior parties to the Collateral.  If the
Credit Parties fail to make any payment or take any action required hereunder,
the Agent may make such payments and take all such actions as the Agent
reasonably deems necessary to protect the Agent’s (for the benefit of itself,
the Issuing Bank and the Lenders) security interests in the Collateral and/or
the value thereof, and the Agent is hereby authorized (without limiting the
general nature of the authority herein above conferred) to pay, purchase,
contest or compromise any Liens that in the judgment of the Agent appear to be
equal to, prior to or superior to the security interests of the Agent in the
Collateral and any Liens not expressly permitted by this Credit Agreement.

 

SECTION 8.6.  Possession, Sale of Collateral, etc.  Upon the occurrence and
during the continuance of an Event of Default, the Agent may enter upon the
premises of any Credit Party or wherever the Collateral may be, and take
possession of the Collateral, and may demand and receive such possession from
any Person who has possession thereof, and the Agent may take such measures as
it may deem necessary or proper for the care or protection thereof, including
the right to remove all or any portion of the Collateral, and with or without
taking such possession may sell or cause to be sold, whenever the Agent shall
decide, in one or more sales or parcels, at such prices as the Agent may deem
best, and for cash or on credit or for future delivery, without assumption of
any credit risk, all or any portion of the Collateral, at any broker’s board or
at public or private sale, without demand of performance or notice of intention
to sell or of time or place of sale (except 7 days’ written notice to the
Borrower of the time and place of any such public sale or sales and such other
notices as may be required by Applicable Law and cannot be waived), and any
Person may be the purchaser of all or any portion of the Collateral so sold and
thereafter hold the same absolutely, free (to the fullest extent permitted by

 

--------------------------------------------------------------------------------


 

Applicable Law) from any claim or right of whatever kind, including any equity
of redemption, of any Credit Party, any such demand, notice, claim, right or
equity being hereby expressly waived and released.  At any sale or sales made
pursuant to this Article 8, the Agent may bid for or purchase, free (to the
fullest extent permitted by Applicable Law) from any claim or right of whatever
kind, including any equity of redemption, of any Credit Party, any such demand,
notice, claim, right or equity being hereby expressly waived and released, any
part of or all of the Collateral offered for sale, and may make any payment on
account thereof by using any claim for moneys then due and payable to the Agent,
the Issuing Bank and the Lenders by any Credit Party hereunder as a credit
against the purchase price.  The Agent shall in any such sale make no
representations or warranties with respect to the Collateral or any part
thereof, and the Agent shall not be chargeable with any of the obligations or
liabilities of any Credit Party.  Each Credit Party hereby agrees (i) that it
will indemnify and hold the Agent, the Issuing Bank and the Lenders harmless
from and against any and all claims with respect to the Collateral asserted
before the taking of actual possession or control of the relevant Collateral by
the Agent pursuant to this Article 8, or arising out of any act of, or omission
to act on the part of, any party other than the Agent prior to such taking of
actual possession or control by the Agent, or arising out of any act on the part
of any Credit Party, or its agents before or after the commencement of such
actual possession or control by the Agent; and (ii) none of the Agent, the
Lenders or the Issuing Bank shall have any liability or obligation to any Credit
Party arising out of any such claim except for acts by the Agent, the Lenders or
the Issuing Bank of willful misconduct or gross negligence or acts not taken in
good faith.  Subject only to the lawful rights of third parties, any laboratory
which has possession of any of the Collateral is hereby constituted and
appointed by each Credit Party as pledgeholder for the Agent and, upon the
occurrence and during the continuance of an Event of Default, each such
pledgeholder is hereby authorized to sell all or any portion of the Collateral
upon the order and direction of the Agent, and each Credit Party hereby waives
any and all claims, for damages or otherwise, for any action taken by such
pledgeholder in accordance with the terms of the UCC not otherwise waived
hereunder.  In any action hereunder, the Agent shall be entitled to the
appointment of a receiver, without notice, to take possession of all or any
portion of the Collateral and to exercise such powers as the court shall confer
upon the receiver.  Notwithstanding the foregoing, upon the occurrence and
during the continuance of an Event of Default, the Agent shall be entitled to
apply, without prior notice to any Credit Party, any cash or cash items
constituting Collateral in the possession of the Agent to payment of the
Obligations.

 

SECTION 8.7.  Application of Proceeds on Default.  Upon the occurrence and
during the continuance of an Event of Default, the balances in the Clearing
Account, the Collection Account(s), the Cash Collateral Account(s) or in any
account of the Credit Party with a Lender, all other income earned on the
Collateral, and all proceeds from any sale of the Collateral pursuant hereto
shall be applied first toward payment of the reasonable out-of-pocket costs and
expenses paid or incurred by the Agent in enforcing this Credit Agreement, in
realizing on or protecting any Collateral and in enforcing or collecting any
Obligations or any Guaranty thereof, including, without limitation, court costs
and the reasonable attorney’s fees and expenses incurred by the Agent, then to
satisfy or provide cash Collateral for all Obligations relating to the Letters
of Credit, and then to the payment in full of the Obligations in accordance with
Section 12.2(b) hereof.  Any amounts remaining after such payment in full shall
be remitted to the appropriate Credit Party or as a court of competent
jurisdiction may otherwise direct.

 

--------------------------------------------------------------------------------


 

SECTION 8.8.  Power of Attorney.  Upon the occurrence and during the continuance
of an Event of Default which is not waived in writing by the Required Lenders
(a) each of the Credit Parties does hereby irrevocably make, constitute and
appoint the Agent or any of its officers or designees its true and lawful
attorney-in-fact with full power in the name of the Agent or such other Person
to receive, open and dispose of all mail addressed to any Credit Party, and to
endorse any notes, checks, drafts, money orders or other evidences of payment
relating to the Collateral that may come into the possession of the Agent, with
full power and right to cause the mail of such Persons to be transferred to the
Agent’s own offices or otherwise, and to do any and all other acts necessary or
proper to carry out the intent of this Agreement and the grant of the security
interests hereunder and under the other Fundamental Documents, and each of the
Credit Parties hereby ratifies and confirms all that the Agent or its
substitutes shall properly do by virtue hereof; (b) each of the Credit Parties
does hereby further irrevocably make, constitute and appoint the Agent or any of
its officers or designees its true and lawful attorney-in-fact in the name of
the Agent or any Credit Party (i) to enforce all of such Credit Party’s rights
under and pursuant to all agreements with respect to the Collateral, all for the
sole benefit of the Agent, for the benefit of itself, the Issuing Bank and the
Lenders, and to enter into such other agreements as may be necessary or
appropriate in the judgment of the Agent to complete the distribution or
exploitation of any item of Product which is included in the Collateral, (ii) to
enter into and perform such agreements as may be necessary in order to carry out
the terms, covenants and conditions of the Fundamental Documents that are
required to be observed or performed by such Credit Party, (iii) to execute such
other and further mortgages, pledges and assignments of the Collateral, and
related instruments or agreements, as the Agent may reasonably require for the
purpose of perfecting, protecting, maintaining or enforcing the security
interests granted to the Agent, for the benefit of itself, the Issuing Bank and
the Lenders, hereunder and under the other Fundamental Documents, and (iv) to do
any and all other things necessary or proper to carry out the intention of this
Agreement and the grant of the security interests hereunder.  In the event the
Agent exercises the power of attorney granted herein, the Agent shall use
reasonable efforts to provide subsequent written notice promptly to the Borrower
in accordance with Section 13.1.  Each of the Credit Parties hereby ratifies and
confirms in advance all that the Agent as such attorney-in-fact or its
substitutes shall properly do by virtue of this power of attorney.

 

SECTION 8.9.  Financing Statements, Direct Payments, Confirmation of Receivables
and Audit Rights.  Each Credit Party hereby authorizes the Agent to file Uniform
Commercial Code financing statements (covering all of the property of such
Credit Party) and any amendments thereto or continuations thereof, any Copyright
Security Agreement, any Copyright Security Agreement Supplement and any
Trademark Agreement Supplement and any other appropriate security documents or
instruments and to give any notices necessary or desirable to perfect the Lien
of the Agent (for the benefit of itself, the Issuing Bank and the Lenders) on
the Collateral, in all cases without the signatures of the relevant Credit Party
or to execute such items as attorney-in-fact for the Credit Party.  Each Credit
Party further authorizes the Agent (i) upon the occurrence and during the
continuance of an Event of Default, to notify any account debtor that all sums
payable to such Credit Party relating to the Collateral shall be paid directly
to the Agent; (ii) to confirm directly with account debtors the amounts payable
by them to such Credit Party with regard to the Collateral and the terms of all
accounts receivable; and (iii) to participate with such Credit Party in the
audits of its account debtors or to request that such Credit Party’s auditors
confirm with account debtors the amounts and terms of all accounts receivable. 
The

 

--------------------------------------------------------------------------------


 

Agent hereby agrees to provide the Borrower with copies of any notification or
written requests sent by the Agent to such account debtors at the same time as
the mailing of such documents.

 

SECTION 8.10.  Further Assurances.  Upon the request of the Agent, each Credit
Party hereby agrees to duly and promptly execute and deliver, or cause to be
duly executed and delivered, at the cost and expense of the Credit Party, such
further instruments as may be necessary or proper, in the judgment of the Agent,
to carry out the provisions and purposes of this Article 8, and to do all things
necessary, in the judgment of the Agent, to perfect and preserve the Liens of
the Agent for the benefit of itself, the Issuing Bank and the Lenders hereunder
and under the other Fundamental Documents in the Collateral or any portion
thereof.

 

SECTION 8.11.  Termination and Release.  The security interests granted under
this Article shall terminate when all the Obligations have been indefeasibly
fully paid and performed and the Commitments shall have terminated and all
Letters of Credit shall have expired or been terminated or cancelled.  Upon
request by the Borrower (and at the sole expense of the Borrower) after such
termination, the Agent will take all reasonable action and do all things
reasonably necessary, including executing Uniform Commercial Code terminations,
Pledgeholder Agreement terminations, termination letters to account debtors and
copyright reassignments, to release the security interest granted to it
hereunder.

 

SECTION 8.12.  Remedies Not Exclusive.  The remedies conferred upon or reserved
to the Agent in this Article 8 are intended to be in addition to, and not in
limitation of, any other remedy or remedies available to the Agent.  Without
limiting the generality of the foregoing, the Agent and the Lenders shall have
all rights and remedies of a secured creditor under Article 9 of the UCC and
under any other Applicable Law.

 

SECTION 8.13.  Continuation and Reinstatement.  Each Credit Party further agrees
that the security interest granted hereunder shall continue to be effective or
be reinstated, as the case may be, if at any time payment or any part thereof of
any Obligation is rescinded or must otherwise be restored by the Agent, the
Issuing Bank or the Lenders upon the bankruptcy or reorganization of any Credit
Party or otherwise.

 

9.             CASH COLLATERAL

 

SECTION 9.1.  Cash Collateral Account.  (a)  On or prior to the Closing Date,
there shall be established with the Agent a collateral account in the name of
the Agent (the “Cash Collateral Account”), into which the Borrower shall from
time to time deposit Dollars pursuant to the express provisions of this
Agreement requiring or permitting such deposit.  Except to the extent otherwise
provided in this Section 9.1, the Cash Collateral Account shall be under the
sole dominion and control of the Agent.

 

(b)           The Agent is hereby authorized and directed to invest and reinvest
the funds from time to time deposited in the Cash Collateral Account so long as
no Event of Default has occurred and is continuing on the instructions of the
Borrower (provided that such notice may be given verbally to be confirmed
promptly in writing) or, if the Borrower shall fail to give such instruction
upon delivery of any such funds, in the sole discretion of the Agent, provided
that in no event may the Borrower give instructions to the Agent to, or may the
Agent in its

 

--------------------------------------------------------------------------------


 

discretion, invest or reinvest funds in the Cash Collateral Account in other
than Cash Equivalents described in clause (i) of the definition of Cash
Equivalents or described in clauses (ii) and (iii) of the definition of Cash
Equivalents to the extent issued by The Chase Manhattan Bank.

 

(c)           Any net income or gain on the investment of funds from time to
time held in the Cash Collateral Account shall be promptly reinvested by the
Agent as a part of the Cash Collateral Account, and any net loss on any such
investment shall be charged against the Cash Collateral Account.

 

(d)           Neither the Agent nor the Lenders shall be a trustee for the
Borrower, or shall have any obligations or responsibilities, or shall be liable
for anything done or not done, in connection with the Cash Collateral Account,
except as expressly provided herein and except that the Agent shall have the
obligations of a secured party under the UCC.  The Agent and the Lenders shall
not have any obligation or responsibilities and shall not be liable in any way
for any investment decision made pursuant to this Section 9.1 or for any
decrease in the value of the investments held in the Cash Collateral Account.

 

SECTION 9.2.  Grant of Security Interest.  For value received and to induce the
Lenders to make Loans from time to time to the Borrower and to acquire
participations in Letters of Credit from time to time as provided for in this
Credit Agreement, as security for the payment of all of the Obligations,
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the Borrower whether or not post-filing
interest is allowed in such proceeding), the Borrower hereby assigns to the
Agent (for the benefit of itself, the Issuing Bank and the Lenders), and grants
to the Agent (for the benefit of itself, the Issuing Bank and the Lenders), a
first and prior Lien upon, all the Borrower’s rights in and to the Cash
Collateral Account, all cash, documents, instruments and securities from time to
time held therein, and all rights pertaining to investments of funds in the Cash
Collateral Account and all products and proceeds of any of the foregoing.  All
cash, documents, instruments and securities from time to time on deposit in the
Cash Collateral Account, and all rights pertaining to investments of funds in
the Cash Collateral Account, shall immediately and without any need for any
further action on the part of any of the Credit Parties, any Lender or the
Agent, become subject to the Lien set forth in this Section 9.2, be deemed
Collateral for all purposes hereof and be subject to the provisions of this
Agreement.

 

SECTION 9.3.  Remedies.  At any time during the continuation of an Event of
Default, the Agent may sell any documents, instruments and securities held in
the Cash Collateral Account and may immediately apply the proceeds thereof and
any other cash held in the Cash Collateral Account in accordance with
Section 8.7.

 

10.           GUARANTY

 

SECTION 10.1.  Guaranty.  (a)  Each of the Guarantors, jointly and severally,
unconditionally and irrevocably guarantees to the Agent, the Issuing Bank and
the Lenders the due and punctual payment and performance of the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding).  Each of the Guarantors further agrees
that the Obligations may be increased, extended or renewed, in whole or in part,
without notice or

 

--------------------------------------------------------------------------------


 

further assent from it (except as may be otherwise required herein), and it will
remain bound under this Article 10 notwithstanding any extension or renewal of
any Obligation.

 

(b)           Each Guarantor waives presentation to, demand for payment from and
protest to, as the case may be, any Credit Party or any other guarantor of any
of the Obligations, and also waives notice of protest for nonpayment, notice of
acceleration and notice of intent to accelerate.  The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the Agent, the
Issuing Bank or the Lenders to assert any claim or demand or to enforce any
right or remedy against the Borrower or any Guarantor or any other guarantor
under the provisions of this Credit Agreement or any other agreement or
otherwise; (ii) any extension or renewal of any provision hereof or thereof;
(iii) the failure of the Agent, the Issuing Bank or the Lenders to obtain the
consent of such Guarantor with respect to any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of
this Credit Agreement, the Notes or any other agreement; (iv) the release,
exchange, waiver or foreclosure of any security held by the Agent for the
Obligations or any of them; (v) the failure of the Agent, the Issuing Bank or
the Lenders to exercise any right or remedy against any other Guarantor or any
other guarantor of the Obligations; (vi) any bankruptcy, reorganization,
liquidation, dissolution or receivership proceeding or case by or against the
Borrower or other Credit Party, any change in the corporate existence,
structure, ownership or control of any such Guarantor or any other Credit Party
(including any of the foregoing arising from any merger, consolidation,
amalgamation, reorganization or similar transaction); or (vii) the release or
substitution of any Guarantor or any other guarantor of the Obligations.

 

(c)           Each Guarantor further agrees that this Article 10 is a continuing
guaranty, shall secure the Obligations and any ultimate balance thereof,
notwithstanding that the Borrower or others may from time to time satisfy the
Obligations in whole or in part and thereafter incur further Obligations, and
constitutes a guaranty of performance and of payment when due and not just of
collection, and waives any right to require that any resort be had by the Agent,
the Issuing Bank or any Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Agent, the Issuing Bank or any Lender in favor of the Borrower or any
Guarantor or to any other Person.

 

(d)           Each Guarantor hereby expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower, the Guarantors and
any other guarantors of the Obligations and any circumstances affecting the
Collateral or the Pledged Securities or the ability of the Borrower to perform
under this Credit Agreement.

 

(e)           Each Guarantor’s obligations under the Article 10 shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations, the Notes or any other instrument evidencing any Obligations, or by
the existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this Article 10.  The Agent, the Issuing Bank
and the Lenders make no representation or warranty with respect to any such
circumstances and have no duty or responsibility whatsoever to any Guarantor in
respect to the management and maintenance of the Obligations or any collateral
security for the Obligations.

 

--------------------------------------------------------------------------------


 

SECTION 10.2.  No Impairment of Guaranty, etc.  The obligations of each
Guarantor under this Article 10 shall not be subject to any reduction,
limitation, impairment or termination for any reason (except payment and
performance in full of the Obligations), including, without limitation, any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise.  Without limiting the generality of the foregoing, the
obligations of each Guarantor under this Article 10 shall not be discharged or
impaired or otherwise affected by the failure of the Agent, the Issuing Bank or
any Lender to assert any claim or demand or to enforce any remedy under this
Credit Agreement or any other agreement, by any waiver or modification of any
provision hereof or thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of such Guarantor or would otherwise
operate as a discharge of such Guarantor as a matter of law, unless and until
the Obligations are paid in full, the Commitments have terminated and each
outstanding Letter of Credit has expired or otherwise been terminated.

 

SECTION 10.3.  Continuation and Reinstatement, etc.  Each Guarantor further
agrees that its guaranty under this Article 10 shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligation is rescinded or must otherwise be restored by the Agent, the
Issuing Bank or the Lenders upon the bankruptcy or reorganization of the
Borrower or a Guarantor, or otherwise.  In furtherance of the provisions of this
Article 10, and not in limitation of any other right which the Agent, the
Issuing Bank or the Lenders may have at law or in equity against the Borrower, a
Guarantor or any other Person by virtue hereof, upon failure of the Borrower to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice or otherwise, each Guarantor hereby promises to
and will, upon receipt of written demand by the Agent on behalf of itself, the
Issuing Bank and/or the Lenders, forthwith pay or cause to be paid to the Agent
for the benefit of itself, the Issuing Bank and/or the Lenders (as applicable)
in cash an amount equal to the unpaid amount of all the Obligations with
interest thereon at a rate of interest equal to the rate specified in
Section 2.9(a) hereof, and thereupon the Agent shall assign such Obligation,
together with all security interests, if any, then held by the Agent in respect
of such Obligation, to the Guarantors making such payment; such assignment to be
subordinate and junior to the rights of the Agent on behalf of itself, the
Issuing Bank and the Lenders with regard to amounts payable by the Borrower in
connection with the remaining unpaid Obligations and to be pro tanto to the
extent to which the Obligation in question was discharged by the Guarantor or
Guarantors making such payments.

 

(a)           All rights of a Guarantor against the Borrower, arising as a
result of the payment by such Guarantor of any sums to the Agent for the benefit
of the Agent, the Issuing Bank and/or the Lenders or directly to the Issuing
Bank or the Lenders hereunder by way of right of subrogation or otherwise, shall
in all respects be subordinated and junior in right of payment to, and shall not
be exercised by such Guarantor until and unless, the prior final and
indefeasible payment in full of all the Obligations.  If any amount shall be
paid to such Guarantor for the account of the Borrower, such amount shall be
held in trust for the benefit of the Agent segregated from such Guarantor’s own
assets and shall forthwith be paid to the Agent on behalf

 

--------------------------------------------------------------------------------


 

of itself, the Issuing Bank and/or the Lenders to be credited and applied to the
Obligations, whether matured or unmatured.

 

SECTION 10.4.  Limitation on Guaranteed Amount etc.  (a)  Notwithstanding any
other provision of this Article 10, the amount guaranteed by each Guarantor
under this Article 10 shall be limited to the extent, if any, required so that
its obligations under this Article 10 shall not be subject to avoidance under
Section 548 of the Bankruptcy Code or to being set aside or annulled under any
Applicable Law relating to fraud on creditors.  In determining the limitations,
if any, on the amount of any Guarantor’s obligations under this Article 10
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation or contribution which such Guarantor may have
under this Article 10, any other agreement or Applicable Law shall be taken into
account.

 

11.           PLEDGE

 

SECTION 11.1.  Pledge.  Each Pledgor, as security for the due and punctual
payment of the Obligations (including interest accruing on and after the filing
of any petition in bankruptcy or of reorganization of the Borrower whether or
not post filing interest is allowed in such proceeding) in the case of the
Borrower and as security for its obligations under Article 10 hereof in the case
of a Pledgor which is a Guarantor, hereby pledges, hypothecates, assigns,
transfers, sets over and delivers unto the Agent for the benefit of itself, the
Issuing Bank and the Lenders, a security interest in all Pledged Collateral now
owned or hereafter acquired by it.  On the Closing Date, the Pledgors shall
deliver to the Agent the definitive instruments (if any) representing all
Pledged Securities, accompanied by undated stock powers, duly endorsed or
executed in blank by the appropriate Pledgor, and such other instruments or
documents as the Agent or its counsel shall reasonably request.

 

SECTION 11.2.  Registration in Nominee Name; Denominations.  The Agent shall
have the right (in its sole and absolute discretion) to hold the certificates
representing any Pledged Securities (a) in its own name (on behalf of the Agent,
the Issuing Bank and the Lenders) or in the name of its nominee or (b) in the
name of the appropriate Pledgor, endorsed or assigned in blank or in favor of
the Agent.  Upon the occurrence and continuance of an Event of Default, the
Agent shall have the right to exchange the certificates representing any of the
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Credit Agreement.

 

SECTION 11.3.  Covenant.  Each Pledgor covenants that as a stockholder of each
of its respective Subsidiaries it will not take any action to allow any
additional shares of common stock, preferred stock or other equity securities of
any of its respective Subsidiaries or any securities convertible or exchangeable
into common or preferred stock of such Subsidiaries to be issued, or grant any
options or warrants, unless such securities are pledged to the Agent (for the
benefit of itself, the Issuing Bank and the Lenders) as security for the
Obligations and such Pledgor’s obligations (if any) under Article 10 hereof.

 

SECTION 11.4.  Voting Rights; Dividends; etc.  (a)       The appropriate Pledgor
shall be entitled to exercise any and all voting and/or consensual rights and
powers accruing to an owner of the Pledged Securities being pledged by it
hereunder or any part thereof for any purpose not

 

--------------------------------------------------------------------------------


 

inconsistent with the terms hereof, at all times, except as expressly provided
in paragraph (c) below.

 

(b)           All dividends or distributions of any kind whatsoever (other than
cash dividends or distributions paid while no Event of Default is continuing)
received by a Pledgor, whether resulting from a subdivision, combination, or
reclassification of the outstanding capital stock of the issuer or received in
exchange for Pledged Securities or any part thereof or as a result of any
merger, consolidation, acquisition, or other exchange of assets to which the
issuer may be a party, or otherwise, shall be and become part of the Pledged
Securities pledged hereunder and shall immediately be delivered to the Agent to
be held subject to the terms hereof.  All dividends and distributions which are
received contrary to the provisions of this subsection (b) shall be received in
trust for the benefit of the Agent, the Issuing Bank and the Lenders, segregated
from such Pledgor’s own assets, and shall be delivered to the Agent.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default and notice from the Agent of the transfer of such rights to the Agent,
all rights of a Pledgor (i) to exercise the voting and/or consensual rights and
powers which it is entitled to exercise pursuant to this Section and (ii) to
receive and retain cash dividends and distributions shall cease, and all such
rights shall thereupon become vested in the Agent, which shall have the sole and
exclusive right and authority to exercise such voting and/or consensual rights
and receive such cash dividends and distributions until such time as all Events
of Default have been cured.

 

SECTION 11.5.  Remedies Upon Default.  If an Event of Default shall have
occurred and be continuing, the Agent, on behalf of itself, the Issuing Bank and
the Lenders, may sell the Pledged Securities, or any part thereof, at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Agent shall deem appropriate subject
to the terms hereof or as otherwise provided in the UCC.  The Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict to
the full extent permitted by Applicable Law the prospective bidders or
purchasers to Persons who will represent and agree that they are purchasing the
Pledged Securities for their own account for investment and not with a view to
the distribution or sale thereof, and upon consummation of any such sale, the
Agent shall have the right to assign, transfer, and deliver to the purchaser or
purchasers thereof the Pledged Securities so sold.  Each such purchaser at any
such sale shall hold the property sold absolutely, free from any claim or right
on the part of any Pledgor.  The Agent shall give the Pledgors ten (10) days’
written notice of any such public or private sale, or sale at any broker’s board
or on any such securities exchange, or of any other disposition of the Pledged
Securities.  Such notice, in the case of public sale, shall state the time and
place for such sale and, in the case of sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Pledged Securities, or portion thereof, will
first be offered for sale at such board or exchange.  Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Agent may fix and shall state in the notice of such sale.  At
any such sale, the Pledged Securities, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Agent may (in its
sole and absolute discretion) determine.  The Agent shall not be obligated to
make any sale of the Pledged Securities if it shall determine not to do so,
regardless of the fact that notice of sale of the Pledged Securities may have
been given.  The Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be

 

--------------------------------------------------------------------------------


 

adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case the sale of all or any part of the
Pledged Securities is made on credit or for future delivery, the Pledged
Securities so sold shall be retained by the Agent until the sale price is paid
by the purchaser or purchasers thereof, but the Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Pledged Securities so sold and, in case of any such failure, such
Pledged Securities may be sold again upon like notice.  At any sale or sales
made pursuant to this Section 11.5, the Agent (on behalf of itself, the Issuing
Bank and/or the Lenders) may bid for or purchase, free from any claim or right
of whatever kind, including any equity of redemption, of the Pledgors, any such
demand, notice, claim, right or equity being hereby expressly waived and
released, any or all of the Pledged Securities offered for sale, and may make
any payment on the account thereof by using any claim for moneys then due and
payable to the Agent, the Issuing Bank (to the extent it consents) or any
consenting Lender by any Credit Party as a credit against the purchase price;
and the Agent, upon compliance with the terms of sale, may hold, retain and
dispose of the Pledged Securities without further accountability therefor to any
Pledgor or any third party (other than the Issuing Bank and/or the Lenders). 
The Agent shall in any such sale make no representations or warranties with
respect to the Pledged Securities or any part thereof and shall not be
chargeable with any of the obligations or liabilities of the Pledgors with
respect thereto.  Each Pledgor hereby agrees that (i) it will indemnify and hold
the Agent, the Issuing Bank and the Lenders harmless from and against any and
all claims with respect to the Pledged Securities asserted before the taking of
actual possession or control of the Pledged Securities by the Agent pursuant to
this Credit Agreement, or arising out of any act of, or omission to act on the
part of, any Person prior to such taking of actual possession or control by the
Agent (whether asserted before or after such taking of possession or control),
or arising out of any act on the part of any Pledgor, its agents or Affiliates
before or after the commencement of such actual possession or control by the
Agent and (ii) the Agent, the Issuing Bank and the Lenders shall have no
liability or obligation arising out of any such claim.  As an alternative to
exercising the power of sale herein conferred upon it, the Agent may proceed by
a suit or suits at law or in equity to foreclose upon the Collateral and Pledged
Securities under this Credit Agreement and to sell the Pledged Securities, or
any portion thereof, pursuant to a judgment or decree of a court or courts
having competent jurisdiction.

 

SECTION 11.6.  Application of Proceeds of Sale and Cash.  The proceeds of sale
of the Pledged Securities sold pursuant to Section 11.5 hereof shall be applied
by the Agent on behalf of itself, the Issuing Bank and the Lenders as follows:

 

(i)            to the payment of all reasonable out-of-pocket costs and expenses
paid or incurred by the Agent in connection with such sale, including, but not
limited to, all court costs and the reasonable fees and expenses of counsel for
the Agent in connection therewith, and the payment of all reasonable
out-of-pocket costs and expenses paid or incurred by the Agent in enforcing this
Credit Agreement, in realizing or protecting any Collateral and in enforcing or
collecting any Obligations or any Guaranty thereof, including, without
limitation, court costs and the reasonable attorney’s fees and expenses incurred
by the Agent in connection therewith;

 

(ii)           to satisfy or provide cash collateral for all Obligations
relating to the Letters of Credit; and

 

--------------------------------------------------------------------------------


 

(iii)          to the indefeasible payment in full of the Obligations in
accordance with Section 12.2(b) hereof.

 

Any amounts remaining after such indefeasible payment in full shall be remitted
to the appropriate Pledgor, or as a court of competent jurisdiction may
otherwise direct.

 

SECTION 11.7.  Securities Act, etc.  In view of the position of each Pledgor in
relation to the Pledged Securities pledged by it, or because of other present or
future circumstances, a question may arise under the Securities Act of 1933, as
amended, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being hereinafter called the “Federal Securities Laws”),
with respect to any disposition of the Pledged Securities permitted hereunder. 
Each Pledgor understands that compliance with the Federal Securities Laws may
very strictly limit the course of conduct of the Agent if the Agent were to
attempt to dispose of all or any part of the Pledged Securities, and may also
limit the extent to which or the manner in which any subsequent transferee of
any Pledged Securities may dispose of the same.  Similarly, there may be other
legal restrictions or limitations affecting the Agent in any attempt to dispose
of all or any part of the Pledged Securities under applicable Blue Sky or other
state securities laws, or similar laws analogous in purpose or effect.  Under
Applicable Law, in the absence of an agreement to the contrary, the Agent may
perhaps be held to have certain general duties and obligations to a Pledgor to
make some effort towards obtaining a fair price even though the Obligations may
be discharged or reduced by the proceeds of a sale at a lesser price.  Each
Pledgor waives to the fullest extent permitted by Applicable Law any such
general duty or obligation to it, and the Pledgors and/or the Credit Parties
will not attempt to hold the Agent responsible for selling all or any part of
the Pledged Securities at an inadequate price, even if the Agent shall accept
the first offer received or shall not approach more than one possible
purchaser.  Without limiting the generality of the foregoing, the provisions of
this Section 11.7 would apply if, for example, the Agent were to place all or
any part of the Pledged Securities for private placement by an investment
banking firm, or if such investment banking firm purchased all or any part of
the Pledged Securities for its own account, or if the Agent placed all or any
part of the Pledged Securities privately with a purchaser or purchasers.

 

SECTION 11.8.  Continuation and Reinstatement.  Each Pledgor further agrees that
its pledge hereunder shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Agent, the Issuing Bank or the
Lenders upon the bankruptcy or reorganization of any Pledgor or otherwise.

 

SECTION 11.9.  Termination.  The pledge referenced herein shall terminate when
all Obligations shall have been indefeasibly fully paid and performed and the
Commitments shall have terminated, and all Letters of Credit shall have expired
or been terminated or canceled, at which time the Agent shall assign and deliver
to the appropriate Pledgor, or to such Person or Persons as such Pledgor shall
designate, against receipt, such of the Pledged Securities (if any) as shall not
have been sold or otherwise applied by the Agent pursuant to the terms hereof
and shall still be held by it hereunder, together with appropriate instruments
of reassignment and release.  Any such reassignment shall be free and clear of
all Liens, arising by, under or through the

 

--------------------------------------------------------------------------------


 

Agent but shall otherwise be without recourse upon or warranty by the Agent and
at the expense of the Pledgors.

 

12.           THE AGENT AND THE ISSUING BANK

 

SECTION 12.1.  Administration by Agent.  (a)  The general administration of the
Fundamental Documents and any other documents contemplated by this Agreement
shall be by the Agent or its designees.  Each of the Lenders hereby irrevocably
authorizes the Agent, at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Fundamental Documents, the Notes and any other documents
contemplated by this Credit Agreement as are delegated by the terms hereof or
thereof, as appropriate, together with all powers reasonably incidental
thereto.  The Agent shall have no duties or responsibilities except as set forth
in the Fundamental Documents.

 

(b)           The Lenders hereby authorize the Agent (in its sole discretion):

 

(i)            in connection with the sale or other disposition of any asset
included in the Collateral or the capital stock of any Guarantor, in accordance
with the terms of this Agreement, to release a Lien granted to it (for the
benefit of itself, the Issuing Bank and the Lenders) on such asset or capital
stock and/or release such Guarantor from its obligations hereunder;

 

(ii)           to determine that the cost to a Credit Party is disproportionate
to the benefit to be realized by the Lenders by perfecting a Lien in a given
asset or group of assets included in the Collateral and that such Credit Party
should not be required to perfect such Lien in favor of the Agent (for the
benefit itself, the Issuing Bank and of the Lenders);

 

(iii)          to appoint subagents or Lenders to be the holder(s) of record of
a Lien to be granted to the Agent (for the benefit of itself, the Issuing Bank
and the Lenders) or to hold on behalf of the Agent such collateral or
instruments relating thereto;

 

(iv)          to grant a right of quiet enjoyment to licensees of Product other
than pursuant to Platform Agreements and to confirm such grant in writing;

 

(v)           to enter into intercreditor and/or subordination agreements on
terms acceptable to the Agent with (A) the unions and/or the guilds with respect
to the security interests in favor of such unions and/or guilds required
pursuant to the terms of any collective bargaining agreement or (B) any licensee
or licensor having any rights to any item of Product or (C) Persons providing
any services in connection with any item of Product;

 

(vi)          to enter into and perform its obligations under the other
Fundamental Documents;

 

(vii)         to accept commitments from one or more Persons for the remaining
$15,000,000 of the facility not committed to as of the date hereof by
(A) obtaining an executed counterpart of this Agreement from each such Person,
(B) amending Schedule 1 hereto to add each such Person’s name, Term Loan
Commitment and Revolving Credit Commitment and circulating the amended Schedule
1 to the Lenders and the Borrower and (C) recording in

 

--------------------------------------------------------------------------------


 

the Register the name and address of each such Person, its Term Loan Commitment
and Revolving Loan Commitment, and the principal amount of the Loans owing to
it, whereupon (x) the Borrower shall execute and deliver to the Agent (i) a Term
Note in the amount of such Person’s Term Loan Commitment and (ii) a Revolving
Credit Note in the amount of such Person’s Revolving Credit Commitment and
(y) each such Person shall be a party hereto, have the rights and obligations of
a Lender hereunder and under the other Fundamental Documents and shall be bound
by the provisions hereof and thereof;

 

(viii)        upon the acceptance of additional commitments pursuant to
Section 12.1(b)(vii), to allocate equitably among the Lenders, the Term Loans
and the Revolving Credit Loans so as to achieve pro rata status;

 

(ix)           to execute and deliver reduction certificates from time to time
under the Hallmark Cards Letter of Credit in connection with (and in the amount
of) (x) any reduction in the commitments under the Hallmark Subordination and
Support Agreement permitted pursuant to Section 6.5 hereof or (y) advances made
under the Hallmark Subordination and Support Agreement (other than with the
proceeds of drawings made under the Hallmark Cards Letter of Credit);

 

(x)            [Intentionally omitted]

 

(xi)           [Intentionally omitted],

 

(xii)          to approve the final terms of the Foreign Asset Sale and the
related documentation, and to execute the related collateral release documents
in connection with the Foreign Asset Sale,

 

(xiii)         to accept a replacement Hallmark L/C in substantially the form of
Exhibit R-1 in replacement for the existing Hallmark L/C in the form of
Exhibit R, and to surrender the existing Hallmark L/C in connection therewith,

 

(xiv)        to accept a revised Hallmark L/C in the face amount of $90,000,000
in connection with the effectiveness of Amendment No. 14 dated as of March 10,
2008 to the Credit Agreement,

 

(xv)         to enter into an amendment and restatement of Hallmark Cards
Subordination and Support Agreement in connection with Amendment No. 13 in the
form attached as an exhibit to Amendment No. 13,

 

(xvi)        to, in connection with the effectiveness of Amendment No. 15,
(A) accept the cancellation of the Hallmark L/C and (B) and accept the Hallmark
Cards Facility Guarantee and enforce its rights under the Hallmark Cards
Facility Guarantee, and

 

--------------------------------------------------------------------------------


 

(xvii)       to negotiate, enter into and exercise its rights under the
Recapitalized Debt Intercreditor Agreement in the form attached hereto as
Exhibit T.

 

SECTION 12.2.  Advances and Payments.  (a)  On the date of each Loan, (x) the
Agent shall be authorized (but not obligated) to advance, for the account of
each of the Lenders, the amount of the Loan to be made by it in accordance with
its Percentage hereunder.  Each of the Lenders hereby authorizes and requests
the Agent to advance for its account, pursuant to the terms hereof, the amount
of the Loan to be made by it, and each of the Lenders agrees forthwith to
reimburse the Agent, in immediately available funds for the amount so advanced
on its behalf by the Agent.  If any such reimbursement is not made in
immediately available funds on the same day on which the Agent shall have made
any such amount available on behalf of any Lender, such Lender shall pay
interest to the Agent, at a rate per annum equal to the Agent’s cost of
obtaining overnight funds in the New York Federal Funds Market for the first
three days following the time when the Lender fails to make the required
reimbursement, and thereafter at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin for Alternate Base Rate Loans plus the default
rate applicable to Alternate Base Rate Loans as set forth in Section 2.9
hereof.  If and to the extent that any such reimbursement shall not have been
made to the Agent, the Borrower agrees to repay to the Agent forthwith on demand
a corresponding amount with interest thereon for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Agent, in the case of an Alternate Base Rate Loan, at the Alternate Base
Rate plus the Applicable Margin for Alternate Base Rate Loans plus the default
rate applicable to Alternate Base Rate Loans as set forth in Section 2.9 hereof
and in the case of a Eurodollar Loan, at the LIBO Rate plus the Applicable
Margin for Eurodollar Loans plus the default rate applicable to Eurodollar Loans
as set forth in Section 2.9 hereof.

 

(b)           As between the Agent and the Lenders, any amounts received by the
Agent in connection with the Fundamental Documents, the application of which is
not otherwise provided for, shall be applied, first, to pay the accrued but
unpaid Commitment Fees in accordance with each Lender’s Percentage, second, to
pay accrued but unpaid interest on the Loans in accordance with the amount of
outstanding Loans owed to each Lender, third, to pay the principal balance
outstanding on the Loans (with amounts payable on the principal balance
outstanding on the Loans in accordance with the amount of outstanding Loans owed
to each Lender), and amounts then due in respect of unreimbursed draws under the
Letter of Credit, fourth, to pay amounts outstanding under Currency Agreements
and Interest Rate Protection Agreements, and fifth, to pay any other amounts
then due under this Credit Agreement.  All amounts to be paid to any Lender by
the Agent shall be credited to that Lender, after collection by the Agent, in
immediately available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Agent or as such Lender and the Agent shall from
time to time agree.

 

SECTION 12.3.  Sharing of Setoffs, Cash Collateral and Sharing Events.  Each of
the Lenders agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim against any Credit Party (including, but not
limited to, a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim and received by such Lender under any applicable bankruptcy, insolvency or
other similar law) or otherwise, obtain payment in respect of its Obligations as
a result of which the unpaid portion of its Obligations is proportionately less
than the unpaid

 

--------------------------------------------------------------------------------


 

portion of Obligations of any of the other Lenders (a) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Lenders a participation in the Obligations of such other Lenders, so that
the aggregate unpaid principal amount of each of the Lender’s Obligations and
its participation in Obligations of the other Lenders shall be in the same
proportion to the aggregate unpaid amount of all remaining Obligations as the
amount of its Obligations prior to the obtaining of such payment was to the
amount of all Obligations prior to the obtaining of such payment and (b) such
other adjustments shall be made from time to time as shall be equitable to
ensure that the Lenders share such payment pro rata.  If all or any portion of
such excess payment is thereafter recovered from the Lender which originally
received such excess payment, such purchase (or portion thereof) shall be
canceled and the purchase price restored to the extent of such recovery.  Each
Credit Party expressly consents to the foregoing arrangements and agrees that
any Lender or Lenders (and any Person holding (or deemed to be holding) a
participation in) a Loan, Note, or Letter of Credit may exercise any and all
rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by such Credit Party to such Person(s) as fully as if such
Person(s) held a Note and was the original obligee thereon or was the issuer of
the Letter of Credit in the amount of such participation.

 

SECTION 12.4.  Notice to the Lenders.  Upon receipt by the Agent or the Issuing
Bank from any of the Credit Parties of any communication calling for an action
on the part of the Lenders, or upon notice to the Agent of any Event of Default,
the Agent or the Issuing Bank will in turn immediately inform the other Lenders
in writing (which shall include facsimile communications) of the nature of such
communication or of the Event of Default, as the case may be.

 

SECTION 12.5.  Liability of the Agent.  (a)  The Agent or the Issuing Bank, when
acting on behalf of the Lenders, may execute any of its duties under this Credit
Agreement or the other Fundamental Documents by or through its officers, agents,
or employees and neither the Agent, the Issuing Bank nor their respective
officers, agents or employees shall be liable to the Lenders or any of them for
any action taken or omitted to be taken in good faith, nor be responsible to the
Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct.  The Agent, the Issuing Bank and their
respective directors, officers, agents, and employees shall in no event be
liable to the Lenders or to any of them for any action taken or omitted to be
taken by it pursuant to instructions received by it from the Required Lenders
(or such other number of Lenders as is expressly required by any Fundamental
Document) or in reliance upon the advice of counsel selected by it with
reasonable care.  Without limiting the foregoing, neither the Agent, the Issuing
Bank, nor any of their respective directors, officers, employees, or agents
shall be responsible to any of the Lenders for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
statement, warranty, or representation in, or for the perfection of any security
interest contemplated by, this Credit Agreement, any other Fundamental Document
or any related agreement, document or order, or for freedom of any of the
Collateral or any of the Pledged Securities from prior Liens or security
interests, or shall be required to ascertain or to make any inquiry concerning
the performance or observance by the Borrower or any other Credit Party of any
of the terms, conditions, covenants, or agreements of this Credit Agreement, any
other Fundamental Document, or any related agreement or document.

 

--------------------------------------------------------------------------------


 

(b)           None of the Agent (as agent for the Lenders), the Issuing Bank or
any of their respective directors, officers, employees, or agents shall have any
responsibility to the Borrower or any other Credit Party on account of the
failure or delay in performance or breach by any of the Lenders of any of such
Lender’s obligations under this Credit Agreement, the other Fundamental
Documents or any related agreement or document or in connection herewith or
therewith.  No Lender nor any of its directors, officers, employees or agents
shall have any responsibility to the Borrower or any other Credit Party on
account of the failure or delay in performance or breach by any other Lender of
such other Lender’s obligations under this Credit Agreement, the other
Fundamental Documents or any related agreement or document or in connection
herewith or therewith.

 

(c)           The Agent as agent for the Lenders hereunder and the Issuing Bank
in such capacity, shall be entitled to rely on any communication, instrument, or
document believed by it to be genuine or correct and to have been signed or sent
by a Person or Persons believed by it to be the proper Person or Persons, and it
shall be entitled to rely on advice of legal counsel, independent public
accountants, and other professional advisers and experts selected by it.

 

SECTION 12.6.  Reimbursement and Indemnification.  Each of the Lenders agrees
(i) to reimburse the Agent for such Lender’s Pro Rata Share of any expenses and
fees incurred for the benefit of the Lenders under the Fundamental Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, and any other
expense incurred in connection with the operations or enforcement thereof not
reimbursed by or on behalf of the Borrower, (ii) to indemnify and hold harmless
the Agent and any of its directors, officers, employees, or agents, on demand,
in accordance with such Lender’s Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against, it or any of them in any way
relating to or arising out of the Fundamental Documents or any related agreement
or document, or any action taken or omitted by it or any of them under the
Fundamental Documents or any related agreement or document, to the extent not
reimbursed by or on behalf of the Borrower or any other Credit Party (except
such as shall result from its or their gross negligence or willful misconduct),
and (iii) to indemnify and hold harmless the Issuing Bank and any of its
directors, officers, employees, or agents, on demand, in the amount of its Pro
Rata Share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any of them in any way relating to or arising out of the
issuance of any Letters of Credit or the failure to issue Letters of Credit if
such failure or issuance was at the direction of the Required Lenders (except as
shall result from the gross negligence or willful misconduct of the Person to be
reimbursed, indemnified or held harmless, as applicable).  To the extent
indemnification payments made by the Lenders pursuant to this Section 12.6 are
subsequently recovered by the Agent from a Credit Party, the Agent will promptly
refund such previously paid indemnity payments to the Lenders.

 

SECTION 12.7.  Rights of Agent and Issuing Bank.  It is understood and agreed
that each of the Agent and the Issuing Bank shall have the same duties, rights
and powers as a Lender hereunder (including the right to give such instructions)
as any of the other Lenders and may exercise such rights and powers, as well as
its rights and powers under other agreements and

 

--------------------------------------------------------------------------------


 

instruments to which it is or may be party, and engage in other transactions
with any Credit Party or Affiliate thereof, as though it were not the Agent of
the Lenders under this Credit Agreement and the other Fundamental Documents or
the Issuing Bank.

 

SECTION 12.8.  Independent Investigation by Lenders.  Each of the Lenders
acknowledges that it has decided to enter into this Credit Agreement and the
other Fundamental Documents and to make the Loans and participate in the Letters
of Credit hereunder based on its own analysis of the transactions contemplated
hereby and of the creditworthiness of the Credit Parties and agrees that neither
the Agent nor the Issuing Bank shall bear any responsibility therefor.

 

SECTION 12.9.  Agreement of Required Lenders.  Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Required Lenders, action shall be taken by the Agent for and on behalf of,
or for the benefit of, all Lenders upon the direction of the Required Lenders
and any such action shall be binding on all Lenders.  No amendment,
modification, consent or waiver shall be effective except in accordance with the
provisions of Section 13.11 hereof.

 

SECTION 12.10.  Notice of Transfer.  The Agent and the Issuing Bank may deem and
treat any Lender which is a party to this Credit Agreement as the owner of such
Lender’s respective portions of the Loans and participations in Letters of
Credit for all purposes, unless and until a written notice of the assignment or
transfer thereof executed by any such Lender shall have been received by the
Agent and become effective in accordance with Section 13.3 hereof.

 

SECTION 12.11.  Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower, but such resignation
shall not become effective until acceptance by a successor agent of its
appointment pursuant hereto.  Upon any such resignation, the retiring Agent
shall promptly appoint a successor agent from among the Lenders which successor
shall be experienced and sophisticated in entertainment industry lending,
provided that such replacement is reasonably acceptable (as evidenced in
writing) to the Required Lenders and the Borrower; provided, however, that such
approval by the Borrower shall not be required at any time when a Default or
Event of Default is continuing.  If no successor agent shall have been so
appointed by the retiring Agent and shall have accepted such appointment, within
30 days after the retiring agent’s giving of notice of resignation, the Borrower
may appoint a successor agent (which successor may be replaced by the Required
Lenders; provided that such successor is experienced and sophisticated in
entertainment industry lending or media lending and reasonably acceptable to the
Borrower), which shall be either a Lender or a commercial bank organized,
licensed, carrying on business under the laws of the United States of America or
of any State thereof and shall have a combined capital and surplus of at least
US$500,000,000 and shall be experienced and sophisticated in entertainment
industry lending.  Upon the acceptance of any appointment as Agent hereunder by
a successor agent, such successor agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Credit Agreement, the other Fundamental Documents and any other credit
documentation.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article 12 and Article 13 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 12.12.  Successor Issuing Bank.  The Issuing Bank may resign at any time
by giving prior written notice thereof to the Lenders and the Borrower, but such
resignation shall not become effective until acceptance by a successor Issuing
Bank of its appointment pursuant hereto.  Upon any such resignation, the
retiring Issuing Bank shall promptly appoint a successor Issuing Bank from among
the Lenders, provided that such replacement is reasonably acceptable (as
evidenced in writing) to the Required Lenders and the Borrower and has a credit
rating at least as high as that of the Issuing Bank; provided, however, that
such approval by the Borrower shall not be required at any time when a Default
or Event of Default is continuing. If no successor Issuing Bank shall have been
so appointed by the retiring Issuing Bank and shall have accepted such
appointment, within 30 days after the retiring Issuing Bank’s giving of notice
of resignation, the Borrower may appoint a successor Issuing Bank (which
successor may be replaced by the Required Lenders; provided that such successor
is reasonably acceptable to the Borrower), which shall be either a Lender or a
commercial bank organized, licensed, carrying on business under the laws of the
United States of America or of any State thereof and shall have a combined
capital and surplus of at least US$500,000,000.  Upon the acceptance of any
appointment as Issuing Bank hereunder by a successor Issuing Bank, such
successor Issuing Bank shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Issuing Bank, and the
retiring Issuing Bank shall be discharged from its duties and obligations under
this Credit Agreement, the other Fundamental Documents and any other credit
documentation, except with respect to Letters of Credit which are outstanding at
the time of the resignation unless the successor Issuing Bank replaces the
retiring Issuing Bank as the issuing bank on such Letters of Credit.  The
Borrower and each Lender hereby agree that each will use its commercially
reasonable efforts to replace any such outstanding Letters of Credit issued by
the retiring Issuing Bank.  After any retiring Issuing Bank’s resignation
hereunder as Issuing Bank, the provisions of this Article 12 and Article 13
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Issuing Bank under this Credit Agreement.

 

13.           MISCELLANEOUS

 

SECTION 13.1.  Notices.  Notices and other communications provided for herein
shall be in writing and shall be delivered or mailed (or in the case of
telegraphic communication, if by telegram, delivered to the telegraph company
and, if by telex, graphic scanning or other telegraphic or facsimile
communications equipment of the sending party hereto, delivered by such
equipment) addressed, if to the Agent, the Issuing Bank or JPMorgan Chase Bank,
N.A., to  JPMorgan Chase Bank, N.A., 1166 Avenue of the Americas, Floor 17, New
York, New York 10036, Attention: Garrett J. Verdone, Senior Vice President,
facsimile no.: (212) 899-2893, with a copy to J.P. Morgan Securities, 1800
Century Park East, Suite 400, Los Angeles, California 90067, Attn: P. Clark
Hallren, facsimile no.: (310) 788-5628, or if to any Credit Party, to it at
Crown Media Holdings, 12700 Ventura Blvd, Studio City, California 91604, Attn.: 
Charles Stanford, Esq., facsimile no.:  (303) 221-3779, with a courtesy copy to
Hallmark Cards Incorporated, 2501 McGee, P.O. 419580, Mail Drop #339, Kansas
City, Missouri 64108, Attn: Deanne Stedem, facsimile no.: (816) 274-7171, or if
to a Lender, to it at its address set forth on the signature page, or such other
address as such party may from time to time designate by giving written notice
to the other parties hereunder.  Any failure of the Agent, the Issuing Bank or a
Lender giving notice pursuant to this Section 13.1, to provide a courtesy copy
to a party as provided

 

--------------------------------------------------------------------------------


 

herein, shall not affect the validity of such notice.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the fifth Business Day
after the date when sent by registered or certified mail, postage prepaid,
return receipt requested, if by mail, or when delivered to the telegraph
company, charges prepaid, if by telegram, or when receipt is acknowledged, if by
any telegraphic or facsimile communications equipment of the sender, in each
case addressed to such party as provided in this Section 13.1 or in accordance
with the latest unrevoked written direction from such party.

 

SECTION 13.2.  Survival of Agreement, Representations and Warranties, etc.  All
warranties, representations and covenants made by any of the Credit Parties
herein or in any other Fundamental Document or in any certificate or other
instrument delivered in connection with this Credit Agreement or any other
Fundamental Document shall be considered to have been relied upon by the Agent,
the Issuing Bank and the Lenders except for any terminations, amendments,
modifications or waivers thereof in accordance with the terms hereof, and shall
survive the making of the Loans and the issuance of the Letters of Credit herein
contemplated and the issuance and delivery to the Agent of the Notes regardless
of any investigation made by the Agent, the Issuing Bank or the Lenders or on
their behalf and shall continue in full force and effect so long as any
Obligation is outstanding and unpaid and so long as any Letter of Credit remains
outstanding and the Commitments have not been terminated.  All statements in any
such certificate or other instrument shall constitute representations and
warranties by the Credit Party hereunder.

 

SECTION 13.3.  Successors and Assigns; Syndications; Loan Sales;
Participations.  (a)  Whenever in this Credit Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party (provided, however, that no Credit Party may assign
its rights or obligations hereunder without the prior written consent of the
Agent, the Issuing Bank and all the Lenders), and all covenants, promises and
agreements by or on behalf of any Credit Party which are contained in this
Agreement shall inure to the benefit of the successors and assigns of the
Administrative Agent, the Issuing Bank and the Lenders.

 

(b)           Each of the Lenders may (but only with the prior written consent
of the Agent and the Issuing Bank, which consent shall not be unreasonably
withheld or delayed and with the prior written consent of the Borrower, which
consent shall not be unreasonably withheld or delayed and which consent of the
Borrower shall not be required for an assignment by a Lender to any Affiliate
thereof or when an Event of Default has occurred and is continuing) assign all
or a portion of its interests, rights and obligations under this Credit
Agreement (including, without limitation, all or a portion of its Commitment and
the same portion of all Loans at the time owing to it and the Notes held by it
and its obligations and rights with regard to Letters of Credit); provided,
however, that (i) each assignment shall be of a constant, and not a varying,
percentage of the assigning Lender’s interests, rights and obligations under
this Credit Agreement, (ii) each assignment shall be in a minimum Commitment
amount (or, at any time after the Commitment Termination Date, minimum Loan
amount) of at least $5,000,000 (except that any assignment of the entire
remaining portion of a Lender’s Commitment or Loan amount shall not be subject
to this limitation), (iii) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance, together with the assigning
Lender’s original Note and a processing

 

--------------------------------------------------------------------------------


 

and recordation fee of US$3,500 to be paid to the Administrative Agent by the
assigning Lender or the assignee.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall not (unless otherwise agreed to by the
Agent) be earlier than five Business Days after the date of acceptance and
recording by the Agent, (x) the assignee thereunder shall be a party hereto and,
to the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and under the other Fundamental Documents and
shall be bound by the provisions hereof and (y) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Credit Agreement except
that, notwithstanding such assignment, any rights and remedies available to the
Borrower for any breaches by such assigning Lender of its obligations hereunder
while a Lender shall be preserved after such assignment and such Lender shall
not be relieved of any liability to the Borrower due to any such breach.  In the
case of an Assignment and Acceptance covering all or the remaining portion of
the assigning Lender’s rights and obligations under this Credit Agreement, such
assigning Lender shall cease to be a party hereto.

 

(c)           Each Lender may at any time make an assignment of its interests,
rights and obligations under this Credit Agreement, without the consent of the
Agent or the Issuing Bank, to (i) any Affiliate of such Lender or (ii) any other
Lender hereunder; provided that after giving effect to such assignment, the
assignee’s Percentage shall not exceed 20% of the aggregate amount of all
Commitments then outstanding hereunder.  Any such assignment to any Affiliate of
the assigning Lender or any other Lender hereunder shall not be subject to the
requirements of Section 13.3(b) that (x) that the amount of the Commitment (or
Loans if applicable) of the assigning Lender subject to each assignment be in a
minimum principal amount of $5,000,000 and (y) the payment of a processing and
recordation fee and any such assignment to any Affiliate of the assigning Lender
shall not release the assigning Lender of its remaining obligations hereunder,
if any.

 

(d)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby and that such interest is free and clear of any
adverse claim, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Credit Agreement or any other
Fundamental Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Fundamental Documents or any other
instrument or document furnished pursuant hereto or thereto; (ii) such assignor
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any of the Credit Parties or the
performance or observance by any of the Credit Parties of any of their
obligations under the Fundamental Documents or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 5.1(a) and 5.1(b) (or if none of such
financial statements shall have then been delivered, then copies of the
financial statements referred to in Section 3.4 hereof) and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee agrees
that it will, independently and without reliance upon the assigning Lender,

 

--------------------------------------------------------------------------------


 

the Agent, the Issuing Bank or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Credit Agreement or
any other Fundamental Document; (v) such assignee appoints and authorizes the
Agent, and the Issuing Bank to take such action as the agent on its behalf and
to exercise such powers under this Credit Agreement as are delegated to the
Agent or the Issuing Bank by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will be
bound by the provisions of this Credit Agreement and will perform in accordance
with their terms all of the obligations which by the terms of this Credit
Agreement are required to be performed by it as a Lender.

 

(e)           The Agent shall maintain at its address at which notices are to be
given to it pursuant to Section 13.1 a copy of each Assignment and Acceptance
and a register for the recordation of the names and addresses of the Lenders and
the Commitments of, and principal amount of the Loans owing to, each Lender from
time to time (the “Register”).  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Credit Parties, the Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of the Fundamental Documents. 
The Register shall be available for inspection by any Credit Party or any Lender
at any reasonable time and from time to time upon reasonable prior notice.

 

(f)            Subject to the foregoing, upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee together with the
assigning Lender’s original Notes and the processing and recordation fee, the
Agent shall, if such Assignment and Acceptance has been completed and is
substantially in the form of Exhibit H hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt written notice thereof to the Borrower.  Within five
(5) Business Days after receipt of the notice, the Borrower, at its own expense,
shall execute and deliver to the Agent, in exchange for each surrendered Note, a
new Note to the order of such assignee in an amount equal to the Revolving
Credit Commitment and/or Term Loan, as the case may be, assumed by it pursuant
to such Assignment and Acceptance and if the assigning Lender has retained a
Revolving Credit Commitment and/or Term Loan hereunder, new Notes to the order
of the assigning Lender in an amount equal to the Revolving Credit Commitment or
Term Loan, as the case may be, retained by it hereunder.  Such new Notes shall
be in an aggregate principal amount equal to the aggregate principal amount of
the surrendered Note and shall otherwise be in substantially the form of
Exhibit A-1 or Exhibit A-2, as applicable.  In addition the Credit Parties will
promptly, at their own expense, execute such amendments to the Fundamental
Documents to which each is a party and such additional documents, and take such
other actions as the Agent or the assignee Lender may reasonably request in
order to give such assignee Lender the full benefit of the Liens contemplated by
the Fundamental Documents.

 

(g)           Each of the Lenders may, without the consent of any of the Credit
Parties, the Issuing Bank or the Agent or the other Lenders, sell participations
to one or more banks or other entities in all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Commitment and the Loans owing to it and the Note or Notes held
by it and its participation in Letters of Credit); provided, however, that
(i) any such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such participant shall not be granted any voting rights or any
right to control the vote of such Lender

 

--------------------------------------------------------------------------------


 

under this Credit Agreement, except with respect to proposed changes to interest
rates, amount of Commitments, final maturity of any Loan, releases of all or
substantially all the Collateral and fees (as applicable to such participant),
(iii) any such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iv) the participating banks or
other entities shall be entitled to the cost protection provisions contained in
Sections 2.11, 2.12, 2.13 and 12.3 hereof but a participant shall not be
entitled to receive pursuant to such provisions an amount larger than its share
of the amount to which the Lender granting such participation would have been
entitled to receive and (v) the Credit Parties, the Agent, the Issuing Bank and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s and its participants’ rights and obligations under
this Credit Agreement.

 

(h)           A Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 13.3, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to any of the Credit Parties furnished to the Agent or such
Lender by or on behalf of the Borrower; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall agree, by executing a confidentiality letter, substantially in
the form of the confidentiality letter executed by the Lenders in connection
with information received by the Lenders relating to this transaction, to
preserve the confidentiality of any confidential information relating to any of
the Credit Parties received from such Lender.

 

(i)            Any assignment pursuant to paragraph (b) or (c) of this
Section 13.3 shall constitute an amendment of the Schedule of Commitments as of
the effective date of such assignment.

 

(j)            The Credit Parties consent that any Lender may at any time and
from time to time pledge or otherwise grant a security interest in any Loan or
in any Note evidencing the Loans (or any part thereof) to any Federal Reserve
Bank.

 

(k)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) identified as such in writing from time to time by the Granting Lender to
the Agent and the Borrower, the option to provide to the Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to the Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of a Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof.  The making of a Loan by an SPC hereunder shall utilize the
relevant portion of the Commitment of the Granting Lender to the same extent,
and as if, such Loan were made by such Granting Lender.  Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar
obligation under the Fundamental Documents (all liability for which shall remain
with the Granting Lender).  In addition, notwithstanding anything to the
contrary contained in this Section 13.3(k), any SPC may (i) with notice to, but
without prior written consent of, the Borrower and the Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Agent) providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information

 

--------------------------------------------------------------------------------


 

relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC.  This
Section 13.3(k) may not be amended without the prior written consent of each
Granting Lender, all or any of whose Loans are being funded by an SPC at the
time of such amendment.  For the avoidance of doubt, the Granting Lender shall
for all purposes (including, without limitation, the approval of any amendment
or waiver of any provision of any of the Fundamental Documents) continue to be
the Lender of record hereunder.

 

(l)            Notwithstanding anything to the contrary in this Section 13.3,
upon five (5) Business Days written notice to the Agent, Hallmark Cards (or its
designee) shall have the right to purchase from each of the Lenders its entire
interest in the Total Commitments and the Loans and to assume each of the
Lender’s obligations under the Credit Agreement (the “Hallmark Purchase”) for an
amount equal to the total outstanding principal plus the total accrued, unpaid
interest plus all other outstanding Obligations to the Lenders plus all
Obligations owing to the Agent and the Issuing Bank plus cash collateral for any
outstanding L/C Exposure (the “Purchase Price”).  The Hallmark Purchase Price is
only exercisable with regard to all of the Lenders at the same time.  Such
Purchase Price shall be paid directly to the Agent for the benefit of the Agent,
the Issuing Bank and each Lender in accordance with such Lender’s Commitment on
the date of the Hallmark Purchase.  Provided the Hallmark Guarantee remains in
full force and effect and has not been disavowed by Hallmark Cards, during the
five (5) day written notice period, the Agent will take no action to foreclose
on the Collateral or to demand payment from the Borrower without the consent of
Hallmark Cards.  The Hallmark Purchase will be treated as if each of the Lenders
and Hallmark Cards (or its designee) had signed an Assignment and Acceptance
Agreement and neither party shall have any obligation to the other beyond that
provided for in the form of Assignment and Acceptance attached hereto as
Exhibit H and as soon as practicable thereafter, each of the assigning Lenders
will surrender to the Agent the Note or Notes held by it and the Agent will, at
the request of Hallmark Cards (or its designee), issue a replacement Note or
Notes to Hallmark Cards (or its designee).  As soon as practicable subsequent to
the payment of the Purchase Price, the Agent shall surrender the Hallmark L/C to
Hallmark Cards and Hallmark Cards will designate a successor agent to the Agent
as contemplated by Section 12.11 of the Credit Agreement and a successor to the
Issuing Bank as contemplated by Section 12.12 of the Credit Agreement.  Until
such successor Issuing Bank is appointed and assumes the obligations of JPMorgan
Chase Bank, N.A., as the existing Issuing Bank, the Borrower shall not be
entitled to request that any additional letters of credit be issued on its
behalf pursuant to Section 2.4 of the Credit Agreement.  Subsequent to the
payment of the Purchase Price, each of the assigning Lenders shall have the same
rights against the Borrower for continuing indemnification and expense
reimbursement as it would have had had it signed an Assignment and Assumption
Agreement; and subsequent to its replacement as the Agent and as the Issuing
Bank, JPMorgan Chase Bank, N.A. shall have the same continuing claims against
the Borrower as it would have had had it resigned and been replaced as the Agent
and the Issuing Bank in accordance with the procedures contemplated by Sections
12.11 and 12.12 of the Credit Agreement.  Notwithstanding any of the preceding
provisions of this Section 13.3(l), at any time prior to the payment of the
Purchase Price, the Agent may make a claim under, or otherwise seek to enforce
any remedies available to it under the Hallmark Cards Facility Guarantee in
accordance with the terms thereof.

 

--------------------------------------------------------------------------------


 

SECTION 13.4.  Expenses; Documentary Taxes.  Whether or not the transactions
hereby contemplated shall be consummated, the Borrower agrees to pay (a) all
reasonable out-of-pocket expenses incurred by the Agent or J.P. Morgan
Securities Inc. in connection with, or growing out of, the performance of due
diligence, the syndication of the credit facility contemplated hereby, the
negotiation, preparation, execution, delivery, waiver or modification and
administration of this Credit Agreement and any other documentation contemplated
hereby, the making of the Loans and the issuance of the Letters of Credit, the
Collateral, the Pledged Securities or any Fundamental Document, including, but
not limited to, the reasonable out-of-pocket costs and internally allocated
charges of audit or field examinations of the Agent in connection with the
administration of this Credit Agreement, the verification of financial data and
the transactions contemplated hereby, and the reasonable fees and disbursements
of Morgan, Lewis & Bockius LLP, counsel for the Agent and the Issuing Bank, and
any other counsel that the Agent or the Issuing Bank shall retain, and (b) all
reasonable out-of-pocket expenses incurred by the Agent, the Issuing Bank or the
Lenders in the enforcement or protection of the rights and remedies of the
Agent, the Issuing Bank or the Lenders in connection with this Credit Agreement,
the other Fundamental Documents, the Letters of Credit or the Notes, or as a
result of any transaction, action or non-action arising from any of the
foregoing, including, but not limited to, the reasonable fees and disbursements
of any counsel for the Agent, the Issuing Bank or the Lenders.  Such payments
shall be made on the date this Credit Agreement is executed by the Borrower and
thereafter on demand.  The Borrower agrees that it shall indemnify the Agent,
the Issuing Bank and the Lenders from and hold them harmless against any
documentary taxes, assessments or charges made by any Governmental Authority by
reason of the execution and delivery of this Credit Agreement or the Notes or
the other Fundamental Documents or the issuance of the Letters of Credit.  The
obligations of the Borrower under this Section shall survive the termination of
this Credit Agreement, the payment of the Loans and the expiration of all
Letters of Credit.

 

SECTION 13.5.  Indemnification of the Agent, the Issuing Bank and the Lenders. 
The Borrower agrees (a) to indemnify and hold harmless the Agent, the Issuing
Bank and the Lenders and their respective directors, officers, employees,
trustees, agents and affiliates (each, an “Indemnified Party”) (to the full
extent permitted by Applicable Law) from and against any and all claims,
demands, losses, judgments and liabilities (including liabilities for penalties)
of whatsoever nature, and (b) to pay to the Indemnified Parties an amount equal
to the amount of all costs and expenses, including reasonable legal fees and
disbursements, and with regard to both (a) and (b) growing out of or resulting
from any litigation, investigation or other proceedings relating to the
Collateral, this Credit Agreement, the other Fundamental Documents and the
Letters of Credit, the making of the Loans, any attempt to audit, inspect,
protect or sell the Collateral, or the administration and enforcement or
exercise of any right or remedy granted to the Agent, the Issuing Bank or
Lenders hereunder or thereunder but excluding therefrom all claims, demands,
losses, judgments, liabilities, costs and expenses arising out of or resulting
from (i) in the case of any Indemnified Party, the gross negligence or willful
misconduct of such Indemnified Party and (ii) claims asserted or litigation
commenced against such Indemnified Party by a Credit Party in which the Credit
Party is the prevailing party.  The foregoing indemnity agreement includes any
reasonable costs incurred by any Indemnified Party in connection with any action
or proceeding which may be instituted in respect of the foregoing by any
Indemnified Party, or by any other Person either against any Indemnified Party
or in connection with which any officer, director, agent or employee of any
Indemnified Party is

 

--------------------------------------------------------------------------------


 

called as a witness or deponent, including, but not limited to, the reasonable
fees and disbursements of Morgan, Lewis & Bockius LLP, counsel to the Agent and
the Issuing Bank, and any out-of-pocket costs incurred by any Indemnified Party
in appearing as a witness or in otherwise complying with legal process served
upon them.  Except as otherwise required by Applicable Law which may not be
waived, the Agent, the Issuing Bank and the Lenders shall not be liable to any
Credit Party for any matter or thing in connection with this Credit Agreement
other than their express obligations hereunder, including obligations to make
Loans and account for moneys actually received by them in accordance with the
terms hereof.

 

Whenever the provisions of this Credit Agreement or any other Fundamental
Document provide that, if any Credit Party shall fail to do any act or thing
which it has covenanted to do hereunder, the Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach and
if the Agent does the same or causes it to be done, there shall be added to the
Obligations hereunder the cost or expense incurred by the Agent in so doing, and
any and all amounts expended by the Agent in taking any such action shall be
repayable to it upon its demand therefor and shall for advances made by the
Agent, bear interest at 2% in excess of the sum of the Alternate Base Rate plus
the Applicable Margin, from time to time in effect from the date advanced to the
date of repayment.

 

All indemnities contained in this Section 13.5 shall survive the expiration or
earlier termination of this Credit Agreement and shall inure to the benefit of
any Person who was a Lender notwithstanding such Person’s assignment of all its
Loans and Commitments as to any actions taken or omitted to be taken by it while
it was a Lender.

 

SECTION 13.6.  CHOICE OF LAW.  THIS CREDIT AGREEMENT AND THE NOTES SHALL IN ALL
RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE
OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500  AS ADOPTED OR AMENDED
FROM TIME TO TIME (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE
UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 13.7.  WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH CREDIT PARTY HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS CREDIT AGREEMENT, THE SUBJECT
MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR THE SUBJECT MATTER THEREOF, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER

 

--------------------------------------------------------------------------------


 

ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE.  EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THE
PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH SUCH
OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS
CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL DOCUMENT.  ANY PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13.7 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF ANY OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL
BY JURY.

 

SECTION 13.8.  WAIVER WITH RESPECT TO DAMAGES.  EACH CREDIT PARTY ACKNOWLEDGES
THAT NEITHER THE AGENT, THE ISSUING BANK NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, ANY CREDIT PARTY ARISING OUT OF OR IN
CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER FUNDAMENTAL DOCUMENT AND THE
RELATIONSHIP BETWEEN THE AGENT, THE ISSUING BANK AND THE LENDERS, ON THE ONE
HAND, AND THE CREDIT PARTIES, ON THE OTHER HAND, IN CONNECTION HEREWITH AND
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NO CREDIT PARTY SHALL ASSERT, AND EACH CREDIT PARTY HEREBY
WAIVES, ANY CLAIMS AGAINST THE AGENT, THE ISSUING BANK, AND THE LENDERS, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS CREDIT AGREEMENT, ANY OTHER FUNDAMENTAL DOCUMENT, ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 13.9.  No Waiver.  No failure on the part of the Agent, or any Lender or
the Issuing Bank to exercise, and no delay in exercising, any right, power or
remedy hereunder, under the Notes or any other Fundamental Document or with
regard to any Letter of Credit shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law.

 

SECTION 13.10.  Extension of Payment Date.  Except as otherwise specifically
provided in Article 2 hereof, should any payment or prepayment of principal of
or interest on the Notes or any other amount due hereunder, become due and
payable on a day other than a Business Day, the due date of such payment or
prepayment shall be extended to the next succeeding Business Day and, in the
case of a payment or prepayment of principal, interest shall be payable thereon
at the rate herein specified during such extension.

 

SECTION 13.11.  Amendments, etc.  No modification, amendment or waiver of any
provision of this Credit Agreement or any other Fundamental Document, and no
consent to any departure by the Borrower or any other Credit Party herefrom or
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and then such

 

--------------------------------------------------------------------------------


 

waiver or consent shall be effective only in the specific instance and for the
purpose for which given; provided, however, that no such modification, waiver,
consent or amendment shall, without the written consent of (a) each affected
Lender, (i) change any Commitment of such Lender, (ii) reduce the interest
payable on such Lender’s Loans, (iii) alter the principal amount of such
Lender’s Loans or any reimbursement obligation in respect of Letters of Credit;
(iv) reduce the rate at which the Commitment Fees are payable to such Lender or
(v) reduce the fees payable to such Lender with respect to Letters of Credit
issued hereunder as set forth in Section 2.4(f) and (g) and (b) all Lenders,
(i) amend or modify any provision of this Credit Agreement, which expressly
provides for the unanimous consent or approval of the Lenders, (ii) release a
substantial portion of the Collateral or any of the Pledged Securities (except
as contemplated herein), (iii) extend the Maturity Date or (iv) amend the
definition of “Required Lenders,” (v) materially amend the definition of
“Collateral” (and defined terms used in the definition of Collateral), or
(vi) amend or modify this Section 13.11.  No such amendment or modification may
adversely affect the rights and obligations of the Agent hereunder without its
prior written consent or the rights and obligations of the Issuing Bank without
its prior written consent.  No notice to or demand on the Borrower shall entitle
the Borrower to any other or further notice or demand in the same, similar or
other circumstances.  Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not
such Note shall have been marked to indicate such amendment, modification,
waiver or consent and any consent by any holder of a Note shall bind any Person
subsequently acquiring such Note, whether or not such Note is so marked.

 

SECTION 13.12.  Severability.  Any provision of this Credit Agreement or of the
Notes which is invalid, illegal or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof or thereof, and any such invalidity, illegality or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

SECTION 13.13.  SERVICE OF PROCESS.  EACH CREDIT PARTY PARTY HERETO (EACH A
“SUBMITTING PARTY”) HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE
COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND TO THE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON
THIS CREDIT AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE LETTERS OF CREDIT),
THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT AND THE SUBJECT MATTER
THEREOF.  EACH SUBMITTING PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW
(A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE
ABOVE-NAMED COURTS ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER
OR THAT THIS CREDIT AGREEMENT, THE

 

--------------------------------------------------------------------------------


 

SUBJECT MATTER HEREOF, THE OTHER FUNDAMENTAL DOCUMENT OR THE SUBJECT MATTER
THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT, (B) HEREBY
WAIVES THE RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING INSTITUTED BY THE
AGENT, THE ISSUING BANK OR A LENDER IN STATE COURT TO FEDERAL COURT, OR TO
REMAND AN ACTION INSTITUTED IN FEDERAL COURT TO STATE COURT AND (C) HEREBY
WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY OFFSETS OR
COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE ARISE FROM
THE SAME SUBJECT MATTER.  EACH SUBMITTING PARTY HEREBY CONSENTS TO SERVICE OF
PROCESS BY MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT
TO SECTION 13.1 HEREOF.  EACH SUBMITTING PARTY AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF EACH OF THE OTHER PARTIES HERETO.  FINAL JUDGMENT AGAINST ANY
SUBMITTING PARTY IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON
THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF
THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY
THEREIN DESCRIBED, OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE
LAWS OF SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE AGENT, THE ISSUING
BANK OR A LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL
PROCEEDINGS, AGAINST A SUBMITTING PARTY OR ANY OF ITS ASSETS IN ANY STATE OR
FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE
SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.

 

SECTION 13.14.  Headings.  Section headings used herein and the Table of
Contents are for convenience only and are not to affect the construction of or
be taken into consideration in interpreting this Credit Agreement.

 

SECTION 13.15.  Execution in Counterparts.  This Credit Agreement may be
executed in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
instrument.

 

SECTION 13.16.  Subordination of Intercompany Indebtedness, Receivables and
Advances.  (a)  Each Credit Party hereby agrees that any intercompany
Indebtedness or other intercompany receivables or intercompany advances of any
other Credit Party, directly or indirectly in favor of such Credit Party of
whatever nature at any time outstanding shall be completely subordinate in right
of payment to the prior payment in full of the Obligations, and that no payment
on any such Indebtedness, receivable or advance shall be made (i) except that
intercompany receivables and intercompany advances permitted pursuant to the
terms hereof may be repaid and intercompany Indebtedness permitted pursuant to
the terms hereof may be repaid, in each case so long as no Default or Event of
Default shall have occurred and be continuing and (ii) except as specifically
consented to by all the Lenders in writing, until the

 

--------------------------------------------------------------------------------


 

prior payment in full of all the Obligations, expiration or other termination of
all outstanding Letters of Credit and termination of the Commitments.

 

(b)           In the event that any payment on any such Indebtedness shall be
received by any Credit Party other than as permitted by Section 13.16(a) before
payment in full of all Obligations, expiration or other termination of all
outstanding Letters of Credit and termination of the Commitments, such Credit
Party shall receive such payments and hold the same in trust for the Agent
segregate the same from its own assets and immediately pay over to the Agent for
itself, the Issuing Bank and the Lenders all such sums to the extent necessary
so that the Agent, the Issuing Bank and the Lenders shall have been paid all
Obligations owed or which may become owing.

 

SECTION 13.17.  Confidentiality.  Each of the Lenders, the Agent and the Issuing
Bank hereby agrees that it will use its best efforts to treat any information
obtained from the Credit Parties and their Affiliates in connection with this
Credit Agreement as confidential, except that each of the Lenders, the Agent and
the Issuing Bank shall be permitted to disclose information (i) to their
Affiliates and to their (and their Affiliates’) respective officers, directors,
trustees, employees, agents, auditors, attorneys and representatives (who will
be informed of the confidential nature of the material); (ii) to prospective
assignees in accordance with Section 13.3(h) hereof, (iii) to the extent
required by Applicable Law or by any subpoena or similar legal process; (iv) to
the extent requested by any bank or other regulatory authority; (v) to the
extent such information (A) becomes publicly available other than as a result of
a breach of this provision or any confidentiality letter executed by any
prospective assignee addressed to the Borrower, its representatives or agents,
(B) becomes available to any of the Lenders, the Agent or the Issuing Bank on a
nonconfidential basis from a source other than the Credit Parties or any of
their respective Affiliates which source is not known to such Lender, the Agent
or the Issuing Bank to be prohibited from transmitting the information by a
contractual, legal or fiduciary obligation or (C) was available to any of the
Lenders, the Agent or the Issuing Bank on a nonconfidential basis prior to its
disclosure to any of the Lenders, the Agent or the Issuing Bank  by any Credit
Party or any of their respective Affiliates; (vi) to the extent any Credit
Party, prior to such disclosure, shall have consented to such disclosure in
writing; or (vii) in connection with the enforcement by any Lender, the Agent or
the Issuing Bank of its rights under or in respect of this Credit Agreement.

 

SECTION 13.18.  Entire Agreement.  This Credit Agreement (including the Exhibits
and Schedules hereto) and the other Fundamental Documents represent the entire
agreement of the parties with regard to the subject matter hereof and the terms
of any letters and other documentation entered into between any of the parties
hereto (other than the Fee Letter) prior to the execution of this Credit
Agreement which relate to Loans to be made or the Letters of Credit to be issued
hereunder shall be replaced by the terms of this Credit Agreement.

 

SECTION 13.19.  Right of Set-Off.  Upon the occurrence and during the
continuance of any Event of Default, each of the Agent and the Lenders is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law and without order of or application to any court, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Person to or for
the credit or the account of any Credit Party against any and all of the
Obligations,

 

--------------------------------------------------------------------------------


 

irrespective of whether or not such Person shall have made any demand under any
Fundamental Document and although the Obligations may not have been accelerated.
The rights of each Lender and the Agent under this Section are in addition to
other rights and remedies which such Lender and the Agent may have upon the
occurrence and during the continuance of any Event of Default.

 

14.           HALLMARK SUBORDINATED PARTICIPATION

 

SECTION 14.1.  Sale and General Terms of Participation Upon A Payment Under the
Hallmark Cards Facility Guarantee.  (a)  The net proceeds received by the Agent
from any payment made by Hallmark Cards under the Hallmark Cards Facility
Guarantee shall not be applied to repay Obligations but shall instead be treated
as the purchase price for the sale of a subordinated participation in the
Obligations from the Agent and the Lenders to Hallmark Cards.  Such subordinated
participation in the Obligations shall be purchased at the face amount and shall
be hereinafter referred to as the “Hallmark Subordinated Participation”.  If the
amount of the drawing is less than the amount of the outstanding Obligations,
the purchase shall be deemed to be made in the following order: (i) claims other
than principal and interest, (ii) interest, and (iii) principal.

 

(b)           The purchase and sale of the Hallmark Subordinated Participation
shall be automatic and shall not require any action on behalf of Hallmark Cards
or on behalf of the Lenders.  Such purchase and sale shall be pro rata among all
of the Lenders.  To the extent that such purchase and sale is of the outstanding
principal amount of the Loans, the Agent shall give notice to each of the
Lenders and each Lender shall annex to its Note the notice from the Agent which
memorializes the amount of the subordinated participation being purchased in
that Note.

 

(c)           Such purchase and sale shall be without any representation,
warranty or recourse to the Agent or the Lenders; provided, however, that each
Lender makes a representation and warranty that it is the legal and beneficial
owner of the interest being assigned thereby and that such interest is free and
clear of any adverse claims.  The assigning Lender makes no representation or
warranty and assumes no responsibility with regard to any of the statements,
warranties or representations made in or in connection with any Fundamental
Document or as to the execution, legality, validity, enforceability, genuineness
or sufficiency or value thereof or of any instrument or documentation furnished
pursuant thereto.

 

(d)           Once all of the Senior Obligations have been paid in full, each of
the Lenders shall, if requested by Hallmark Cards and at the expense of Hallmark
Cards, endorse its Note without representation, warranty or recourse to Hallmark
Cards and deliver such Note to the Agent for delivery to Hallmark Cards.  At
that point in time, the Credit Parties and Hallmark Cards agree that the Agent
may immediately resign notwithstanding any provisions to the contrary contained
in the Credit Agreement and that the Agent and the Issuing Bank shall continue
to be entitled to all of the indemnities provided in the Credit Agreement as
secured Lenders with regard to all matters relating to periods or actions taken
prior to their resignation.  To the extent that there are any Letters of Credit
outstanding at the time of a payment by Hallmark Cards under the Hallmark Cards
Facility Guarantee, cash received by the Agent subsequent to such payment shall
be used first to provide cash collateral for such Letters of Credit.

 

--------------------------------------------------------------------------------


 

(e)           Notwithstanding any provisions to the contrary in the Credit
Agreement, the Junior Creditor shall not be entitled to any right of consent or
to vote under the Credit Agreement or to receive any payments with regard to
accrued interest and fees or other amounts applicable to the Hallmark
Subordinated Participation until all of the Senior Obligations shall have been
paid in full.

 

(f)            The Borrower acknowledges that the Total Commitment shall
terminate upon any assertion by the Agent of any claim under the Hallmark Cards
Facility Guarantee and that subsequent thereto neither the Agent, the Issuing
Bank nor the Lenders shall be obligated to provide any additional credit
whatsoever to the Credit Parties.

 

SECTION 14.2.  Agreement to Subordinate.  The Junior Creditor agrees that the
Junior Obligations are and shall be subordinate and junior in right of payment,
to the extent and in the manner hereinafter set forth, to the prior payment in
full of the Senior Obligations.  Interest on the Hallmark Subordinated
Participation shall accrue in accordance with the provisions of Section 2.6
hereof, but no payment of principal or interest or any other amounts shall be
made with respect to the Junior Obligations until all of the Senior Obligations
have been paid in full.  Any payment of principal of, or interest on, the Loans
or any other amounts with regard to Obligations received or collected by the
Agent, any Lender or the Junior Creditor shall be allocated first entirely to
the Senior Obligations until the Senior Obligations are paid in full and only
thereafter allocated to the Junior Obligations.  The expressions “prior payment
in full”, “payment in full”, “paid in full” or any other similar term or phrase
when used herein with respect to the Senior Obligations shall mean the payment
in full, in cash, of all of the Senior Obligations.

 

SECTION 14.3.  Restrictions on Payment of the Junior Obligations.  The Junior
Creditor shall not ask, demand, sue for, take or receive, directly or
indirectly, from any Credit Party, in cash or other property, by setoff, by
realizing upon the Collateral, foreclosing on any lien or otherwise, by exercise
of any remedies or rights under this Credit Agreement or by executions,
garnishments, or in any other manner, payment of, or additional security for,
all or any part of the Junior Obligations unless and until the Senior
Obligations shall have been paid in full.  The Credit Parties will not make any
payment of the Junior Obligations, or take any other action, in contravention of
the provisions of this Article 14.

 

SECTION 14.4.  Additional Provisions Concerning Subordination.  The Junior
Creditor and the Credit Parties agree as follows:

 

(a)           In the event of (x) any dissolution, winding-up, liquidation or
reorganization of a Credit Party (whether voluntary or involuntary and whether
in bankruptcy, insolvency or receivership proceedings, or upon an assignment for
the benefit of creditors or proceedings for voluntary or involuntary
liquidation, dissolution or other winding-up of the Credit Party, whether
involving insolvency or bankruptcy, or any other marshalling of the assets and
liabilities of the Credit Party or otherwise), or (y) any Event of Default or an
event that with notice or passage of time would constitute an Event of Default,
or any default, demand for payment or acceleration of maturity regarding the
Junior Obligations:

 

--------------------------------------------------------------------------------


 

(i)            all Senior Obligations shall first be paid in full to the Agent
for the benefit of the holders of the Senior Obligations before any payment or
distribution is made upon the principal of, interest on, or any fees, costs,
charges or expenses in connection with, the Junior Obligations; and

 

(ii)           to the extent necessary to pay in full all Senior Obligations
remaining unpaid after giving effect to any concurrent payment or distribution
to the holders of the Senior Obligations, any payment or distribution of assets
of a Credit Party, whether in cash, property or securities to which the Junior
Creditor would be entitled except for the provisions hereof, shall be paid or
delivered by the Credit Party, or any receiver, trustee in bankruptcy,
liquidating trustee, disbursing agent, agent or other person making such payment
or distribution, directly to the Agent to be applied to outstanding Senior
Obligations before any payment or distribution is made upon the Junior
Obligations.

 

(b)           In any proceeding referred to or resulting from any event referred
to in subsection (a) of this Section 14.4 commenced by or against the Borrower:

 

(i)            The Agent may, and is hereby irrevocably authorized and empowered
(in its own name or in the name of the Junior Creditor or otherwise), but shall
have no obligation to, (A) demand, sue for, collect and receive every payment or
distribution referred to in subsection (a) of this Section 14.4 and give
acquittance therefor, (B) file claims and proofs of claim in respect of the
Junior Obligations and (C) take such other action as the Agent may deem
necessary or advisable for the exercise or enforcement of any of the rights or
interests of the Agent and the Lenders.

 

(ii)           The Junior Creditor will duly and promptly take such action as
the Agent may reasonably request to collect the Junior Obligations for the
account of the holders of the Senior Obligations and to file appropriate claims
or proofs of claim with respect thereto, to execute and deliver to the Agent
such powers of attorney, assignments or other instruments as the Agent may
request in order to enable it to enforce any and all claims with respect to the
Junior Obligations, and to collect and receive any and all payments or
distributions that may be payable or deliverable upon or with respect to the
Junior Obligations.

 

(c)           All payments or distributions upon or with respect to the Junior
Obligations that are received by the Junior Creditor contrary to the provisions
of this Article 14 shall be deemed to be the property of the holders of the
Senior Obligations, shall be received in trust for the benefit of the holders of
the Senior Obligations, shall be segregated from other funds and property held
by the Junior Creditor and shall be forthwith paid over to the Agent for the
benefit of the holders of the Senior Obligations in the same form as so received
(with any necessary endorsement) to be applied to the payment or prepayment of
the Senior Obligation until the Senior Obligations shall have been paid in full.

 

(d)           The subordination provisions contained herein are for the benefit
of each holder of Senior Obligations and may not be rescinded, modified or
cancelled at any time without the prior written consent of all holders.

 

--------------------------------------------------------------------------------


 

(e)           So long as the Junior Obligations remains outstanding, the Junior
Creditor agrees not to assert any direct right of legal redress against a Credit
Party with respect to the Junior Obligations.  The Junior Creditor hereby
authorizes the Agent to take legal action to enforce or protect their interest
with respect to the Senior Obligations as it may from time to time see fit.

 

(f)            Any holder of Senior Obligations may at any time or from time to
time grant to others assignments or participations in the Loans pursuant to the
terms of Section 13.3 hereof.  Any such assignment or participation shall
continue to be treated as a Senior Obligation of the Credit Parties and any
holder of such an assignment or participation shall be entitled to the benefits
of the subordination set forth in Section 14.2 above.  The Junior Creditor will
not sell, assign or otherwise dispose of the Junior Obligations or any portion
thereof, or grant any sub-participation therein, without the prior written
consent of the Required Lenders.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and the year first written.

 

 

BORROWER:

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

[signature block omitted]

 

 

 

CM INTERMEDIARY, LLC

 

CROWN MEDIA UNITED STATES, LLC

 

CITI TEEVEE, LLC

 

DOONE CITY PICTURES, LLC

 

 

 

[signature block omitted]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Agent and Issuing Bank

 

--------------------------------------------------------------------------------


 

 

[signature block omitted]

 

--------------------------------------------------------------------------------